
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of March 30, 2006

among

VENOCO, INC., as Borrower,

and

BMC, LTD. and
WHITTIER PIPELINE CORPORATION,
as Original Guarantors,

The Several Lenders
from Time to Time Parties Hereto,

BANK OF MONTREAL,
as Administrative Agent and Lead Syndication Agent,

HARRIS NESBITT CORP.,
as Lead Arranger,

CREDIT SUISSE SECURITIES (USA) LLC
and
LEHMAN BROTHERS INC.,
as Co-Arrangers,

and

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
and
LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agents and Co-Documentation Agents

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE I   DEFINITIONS   2   1.1   Certain Defined Terms   2   1.2   Other
Interpretive Provisions   21   1.3   Accounting Principles   22
ARTICLE II
 
THE CREDIT
 
22   2.1   Amounts and Terms of the Commitments   22   2.2   Procedure for
Borrowing   23   2.3   Conversion and Continuation Elections   23   2.4  
Voluntary Termination or Reduction   24   2.5   Optional Prepayments   24   2.6
  Borrowing Base Determinations, Mandatory Prepayments   25   2.7   Repayment  
27   2.8   Fees   28   2.9   Computation of Fees and Interest   28   2.10  
Payments by the Company; Borrowings Pro Rata   29   2.11   Payments by the
Lenders to the Administrative Agent   29   2.12   Sharing of Payments, Etc   30
  2.13   Issuing the Letters of Credit   30
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
33   3.1   Taxes   33   3.2   Illegality   34   3.3   Increased Costs and
Reduction of Return   34   3.4   Funding Losses   35   3.5   Inability to
Determine Rates   35   3.6   Certificates of Lenders   35   3.7   Substitution
of Lenders   35   3.8   Survival   36
ARTICLE IV
 
SECURITY
 
36   4.1   The Security   36   4.2   Agreement to Deliver Security Documents  
36   4.3   Perfection and Protection of Security Interests and Liens   36   4.4
  Offset   36   4.5   Guaranty   37   4.6   Production Proceeds   38
ARTICLE V
 
CONDITIONS PRECEDENT
 
38   5.1   Conditions of the Effective Date and Initial Credit Extensions   38  
5.2   Conditions to Subsequent Credit Extensions   41   5.3   Conditions to All
Credit Extensions   43
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
44   6.1   Organization, Existence and Power   44   6.2   Corporate
Authorization; No Contravention   44   6.3   Governmental Authorization   44  
6.4   Binding Effect   44   6.5   Litigation   44   6.6   No Default   45   6.7
  ERISA Compliance   45          


i

--------------------------------------------------------------------------------



  6.8   Use of Proceeds; Margin Regulations   45   6.9   Title to Properties  
45   6.10   Oil and Gas Reserves   46   6.11   Reserve Report   46   6.12   Gas
Imbalances   46   6.13   Taxes   46   6.14   Financial Statements and Condition
  47   6.15   Environmental Matters   47   6.16   Regulated Entities   47   6.17
  No Burdensome Restrictions   48   6.18   Copyrights, Patents, Trademarks and
Licenses, etc   48   6.19   Subsidiaries   48   6.20   Insurance   48   6.21  
Full Disclosure   48   6.22   Solvency   49   6.23   Labor Matters   49   6.24  
Downstream Contracts   49   6.25   Derivative Contracts   49   6.26   Ellwood
Subsidiary   49   6.27   Senior Notes Indenture   49   6.28   Existing
Indebtedness   49   6.29   TexCal Acquisition Documents   49   6.30   Security
Documents   50
ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
50   7.1   Financial Statements   50   7.2   Certificates; Other Production and
Reserve Information   51   7.3   Notices   52   7.4   Preservation of Company
Existence, Etc   52   7.5   Maintenance of Property   52   7.6   Insurance   53
  7.7   Payment of Obligations   53   7.8   Compliance with Laws   53   7.9  
Compliance with ERISA   53   7.10   Inspection of Property and Books and Records
  53   7.11   Environmental Laws   54   7.12   New Subsidiary Guarantors   54  
7.13   Use of Proceeds   54   7.14   Further Assurances   54   7.15   Hedging
Program   55   7.16   TexCal Acquisition   55
ARTICLE VIII
 
NEGATIVE COVENANTS
 
56   8.1   Limitation on Liens   56   8.2   Disposition of Assets   57   8.3  
Consolidations and Mergers   58   8.4   Loans and Investments   58   8.5  
Limitation on Indebtedness   59   8.6   Transactions with Affiliates   59   8.7
  Margin Stock   59   8.8   Contingent Obligations   59          

ii

--------------------------------------------------------------------------------



  8.9   Restricted Payments   60   8.10   Derivative Contracts   60   8.11  
Sale Leasebacks   61   8.12   Consolidated Leverage Ratio   62   8.13   Current
Ratio   62   8.14   Minimum Interest Coverage Ratio   62   8.15   Minimum PV 10
to Consolidated Total Debt Ratio   62   8.16   Change in Business   62   8.17  
Accounting Changes   62   8.18   Certain Contracts; Amendments; Multiemployer
ERISA Plans   62   8.19   Senior Notes   63   8.20   Second Lien Term Loan
Agreement   63   8.21   Limitation on Amendments to TexCal Acquisition Documents
  63   8.22   Forward Sales, Production Payments, Etc   63   8.23   Use of
Proceeds   64
ARTICLE IX
 
EVENTS OF DEFAULT
 
64   9.1   Event of Default   64   9.2   Remedies   66   9.3   Rights Not
Exclusive   67
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
67   10.1   Appointment and Authorization; Limitation of Agency   67   10.2  
Delegation of Duties   67   10.3   Liability of Administrative Agent   67   10.4
  Reliance by Administrative Agent   68   10.5   Notice of Default   68   10.6  
Credit Decision   68   10.7   Indemnification   69   10.8   Administrative Agent
in Individual Capacity   69   10.9   Successor Administrative Agent   69   10.10
  Withholding Tax   70   10.11   Arrangers; Syndication Agents   71   10.12  
Release of Collateral   71
ARTICLE XI
 
MISCELLANEOUS
 
71   11.1   Amendments and Waivers   71   11.2   Notices   72   11.3   No
Waiver; Cumulative Remedies   72   11.4   Costs and Expenses   72   11.5  
Indemnity   73   11.6   Payments Set Aside   73   11.7   Successors and Assigns
  73   11.8   Assignments, Participations, etc   74   11.9   Interest   76  
11.10   Indemnity and Subrogation   77   11.11   Automatic Debits of Fees   77  
11.12   Notification of Addresses, Lending Offices, Etc   77   11.13  
Counterparts   77   11.14   Severability   77   11.15   No Third Parties
Benefited   77          


iii

--------------------------------------------------------------------------------



  11.16   Governing Law, Jurisdiction   77   11.17   Submission To Jurisdiction;
Waivers   78   11.18   Entire Agreement   78   11.19   NO ORAL AGREEMENTS   78  
11.20   Accounting Changes   78   11.21   WAIVER OF JURY TRIAL, PUNITIVE
DAMAGES, ETC   79   11.22   Intercreditor Agreement   79   11.23   Amendment and
Restatement   79   11.24   USA PATRIOT Act   80   11.25   Acknowledgments   80  
11.26   Survival of Representations and Warranties   80   11.27   Release of
Collateral and Guarantee Obligations   80


 

SCHEDULES


--------------------------------------------------------------------------------

   
Schedule 1.1(a)   Commitments and Pro Rata Shares Schedule 1.1(b)   TexCal
Subsidiaries Schedule 6.5   Litigation Schedule 6.7   ERISA Compliance
Schedule 6.14(a)   Material Indebtedness Schedule 6.15   Environmental Matters
Schedule 6.17   Burdensome Restrictions Schedule 6.19   Subsidiaries and
Minority Interests Schedule 6.24   Downstream Contracts Schedule 6.25   Existing
Derivative Contracts Schedule 6.29   Material TexCal Acquisition Documents
Schedule 6.30(a)-1   Security Agreement UCC Filing Jurisdictions
Schedule 6.30(a)-2   UCC Financing Statements to Remain on File
Schedule 6.30(a)-3   UCC Financing Statements to be Terminated Schedule 6.30(b)
  Mortgage Filing Jurisdictions Schedule 8.1   Permitted Liens Schedule 8.6  
Transactions with Affiliates
EXHIBITS


--------------------------------------------------------------------------------


 
 
Exhibit A   Form of Notice of Borrowing Exhibit B   Form of Notice of
Conversion/Continuation Exhibit C   Form of Compliance Certificate Exhibit D  
Form of Security Agreement Exhibit E   Form of Assignment and Acceptance
Exhibit F   Form of Note Exhibit G   Form of Guaranty Agreement Exhibit H   Form
of Intercreditor Agreement

iv

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED CREDIT AGREEMENT


        This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of
March 30, 2006, among VENOCO, INC., a Delaware corporation (the "Company");
BMC, LTD., a California limited partnership ("BMC"); and WHITTIER PIPELINE
CORPORATION, a Delaware corporation ("Whittier"); each of the financial
institutions which is or which may from time to time become a signatory hereto
(individually, a "Lender" and collectively, the "Lenders"); and BANK OF
MONTREAL, a Canadian chartered bank acting through certain of its United States
branches and agencies, including its Chicago, Illinois branch, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the "Administrative Agent"), HARRIS NESBITT CORP., as lead arranger
(in such capacity, the "Lead Arranger"), CREDIT SUISSE SECURITIES (USA) LLC, as
Co-Arranger (in such capacity, a "Co-Arranger"), CREDIT SUISSE, CAYMAN ISLANDS
BRANCH, as Co-Syndication Agent (in such capacity, a "Co-Syndication Agent") and
Co-Documentation Agent (in such capacity, a "Co-Documentation Agent"), LEHMAN
BROTHERS INC., as Co-Arranger (in such capacity, a "Co-Arranger") and LEHMAN
COMMERCIAL PAPER INC., as Co-Syndication Agent (in such capacity, a
"Co-Syndication Agent") and Co-Documentation Agent (in such capacity, a
"Co-Documentation Agent").


RECITALS


        WHEREAS, the Company, the Original Guarantors and Bank of Montreal, as
the original Lender and Administrative Agent entered into an Amended and
Restated Credit Agreement dated December 20, 2004, as amended by that certain
First Amendment to the Amended and Restated Credit Agreement dated October 14,
2005 (as so amended, the "Existing Credit Agreement");

        WHEREAS, the Company desires to enter into the TexCal Acquisition
Documents (defined below), and to consummate the TexCal Acquisition (defined
below) contemplated thereby, and, in connection therewith, has requested that
the Existing Credit Agreement (defined below) be amended and restated to provide
for certain amendments on the terms set forth in this Agreement, which Agreement
shall be effective upon satisfaction of certain conditions precedent set forth
in this Agreement;

        WHEREAS, the Lenders are willing to amend and restate the Existing
Credit Agreement to provide for certain amendments on the terms set forth in
this Agreement, which Agreement shall be effective upon satisfaction of certain
conditions precedent set forth in this Agreement;

        WHEREAS, the Company desires to refinance, renew, extend and continue
the Existing Revolving Credit Obligations (defined below), including the
Existing Revolving Credit Loans, with the proceeds of Loans hereunder, which
initially shall be Base Rate Loans; and

        WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Loan Documents (defined below) or evidence payment of all or any of
such obligations and liabilities; that this Agreement amend and restate in its
entirety the Existing Credit Agreement and renew and extend the extensions of
credit under the Existing Credit Agreement, as so amended and restated; and that
from and after the Effective Time the Existing Credit Agreement be of no further
force or effect except as to evidence the incurrence of the obligations of the
Company and its Subsidiaries thereunder and the representations and warranties
made and the actions or omissions performed or required to be performed
thereunder, in each case prior to the Effective Time.

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are

1

--------------------------------------------------------------------------------




hereby acknowledged, the parties hereto agree that the Existing Credit Agreement
shall be and hereby is amended and restated in its entirety as follows:


ARTICLE I


DEFINITIONS


        1.1    Certain Defined Terms.    The following terms have the following
meanings:

        "Acquisition" means any transaction or series of related transactions
for the purpose of or resulting, directly or indirectly, in (a) the acquisition
of all or substantially all of the assets of a Person, or of any business or
division of a Person, (b) the acquisition of in excess of 50% of the capital
stock of a corporation (or similar entity), which stock has ordinary voting
power for the election of the members of such entity's board of directors or
persons exercising similar functions (other than stock having such power only by
reason of the happening of a contingency), or the acquisition of in excess of
50% of the partnership interests or equity of any Person not a corporation which
acquisition gives the acquiring Person the power to direct or cause the
direction of the management and policies of such Person, or (c) a merger or
consolidation or any other combination with another Person (other than a Person
that is a Subsidiary) provided that the Company or a Subsidiary of the Company
is the surviving entity.

        "Adjusted Base Rate" shall mean, for any day and any Base Rate Loan, an
interest rate per annum equal to the greater of (a) the Federal Funds Rate for
such day plus one-half of one percent (0.5%) and (b) the Base Rate for such day;
such rate to be computed on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed (including the first day but excluding the last
day) during the period for which payable, but in no event shall such rate at any
time exceed the maximum rate of interest permitted by applicable law.

        "Administrative Agent" has the meaning specified in the introductory
clause hereto.

        "Administrative Agent-Related Persons" means Administrative Agent, its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of the Administrative Agent and its Affiliates.

        "Affected Lender" has the meaning specified in Section 3.7.

        "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. A Person shall be deemed to control another Person if the
controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management and policies of the other Person, whether
through the ownership of voting securities, by contract, or otherwise.

        "Agent-Related Persons" means with respect to each Agent, such Agent,
its Affiliates, and each of the officers, directors, employees, agents and
attorneys-in-fact of it and its Affiliates.

        "Agents" means, collectively, the Administrative Agent, Bank of
Montreal, in its capacity as Lead Syndication Agent, Harris Nesbitt Corp., in
its capacity as Lead Arranger, Credit Suisse Securities (USA) LLC and Lehman
Brothers Inc., in their capacities as Co-Arrangers, Credit Suisse, Cayman
Islands Branch and Lehman Brothers Commercial Paper, Inc., in their capacities
as Co-Syndication Agents and Co-Documentation Agents. The Lead Syndication Agent
and the Co-Syndication Agents are, collectively, the "Syndication Agents", and
the Lead Arranger and the Co-Arrangers are, collectively, the "Arrangers".

        "Agent's Payment Office" means the address set forth on the signature
pages hereto in relation to the Administrative Agent, or such other address as
the Administrative Agent may from time to time specify.

2

--------------------------------------------------------------------------------




        "Agreement" means this Second Amended and Restated Credit Agreement, as
amended, supplemented or otherwise modified from time to time pursuant to the
terms hereof and of the Intercreditor Agreement.

        "Annual Proposed Borrowing Base" has the meaning specified in
Section 2.6(b).

        "Applicable Margin" means, with respect to any Base Rate Loan or LIBO
Rate Loan on any day, an amount equal to the percentage for such day under the
Pricing Grid for such type of Loan; provided, however, during the period of any
Deficiency, the Applicable Margin shall be 150.0 bps for Base Rate Loans and
300.0 bps for LIBO Rate Loans.

        "Applicable Percentage" means eighty percent (80%).

        "Assignee" has the meaning specified in Section 11.8(a).

        "Assignment and Acceptance" has the meaning specified in
Section 11.8(a).

        "Attorney Costs" means and includes all reasonable fees and
disbursements of any law firm or other external counsel, the allocated cost of
reasonable internal legal services and all disbursements of internal counsel.

        "Audited Financial Statements" means the Company's consolidated
financial statements as of and for the years ended December 31, 2004, 2003 and
2002, together with the unqualified independent auditors' report and opinion of
Deloitte & Touche LLP thereon, all in form and substance satisfactory to the
Administrative Agent.

        "Available Borrowing Base" means, at the particular time in question,
the Borrowing Base in effect at such time minus the applicable Effective Amount
at such time.

        "Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.).

        "Base Rate" means, for any day, the rate of interest in effect for such
day as publicly announced from time to time by Administrative Agent at its
Chicago, Illinois office as its "base rate" for Dollar loans made in the United
States. (The "base rate" is a rate set by Administrative Agent based upon
various factors including costs and desired return, general economic conditions
and other factors, and is used as a reference point for pricing some loans,
which may be priced at, above, or below such announced rate.) Any change in the
base rate announced by Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.

        "Base Rate Loan" means a Loan that bears interest based at the Adjusted
Base Rate, plus the Applicable Margin.

        "BMC" means BMC, Ltd., a California limited partnership comprised of the
Company, as General Partner, and Whittier, as Limited Partner.

        "Borrowing" means a borrowing hereunder consisting of Loans of the same
Interest Rate Type made to the Company on the same day by the Lenders under
Article II, and, other than in the case of Base Rate Loans, having the same
Interest Period.

        "Borrowing Base" means at the particular time in question, the amount
provided for in Section 2.6.

        "Borrowing Base Period" means the period from the Effective Time until
May 1, 2006 and each six-month period commencing May 1, 2006 and each subsequent
November 1 and May 1 thereafter.

        "Borrowing Date" means any date on which a Borrowing occurs under
Section 2.2 or an Issuance of a Letter of Credit occurs under Section 2.13.

        "Business Day" means any day other than a Saturday, Sunday or other day
on which commercial banks in Chicago, Illinois are authorized or required by law
to close and, if the applicable Business Day

3

--------------------------------------------------------------------------------




relates to any LIBO Rate Loan, means such a day on which dealings are carried on
in the applicable offshore dollar interbank market.

        "Capital Adequacy Regulation" means any guideline, request or directive
of any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

        "Capital Lease" means, when used with respect to any Person, any lease
in respect of which the obligations of such Person constitute Capitalized Lease
Obligations.

        "Capital Stock" means any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.

        "Capitalized Lease Obligations" means, when used with respect to any
Person, without duplication, all obligations of such Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
Property, or a combination thereof, which obligations shall have been or should
be, in accordance with GAAP, capitalized on the books of such Person.

        "Carpinteria Bluffs Dividend" has the meaning specified in
Section 8.2(h).

        "Cash Collateral Agreement" means the Cash Collateral Agreement dated
March 30, 2006 between the Company and Credit Suisse, Cayman Islands Branch, as
Collateral Trustee, as amended, restated, supplemented or otherwise modified
from time to time.

        "Cash Dividends" means with respect to the Company, at any time, the
distribution of earnings in Dollars to shareholders of the Company, determined
in conformity with GAAP.

        "Cash Equivalents" means: (a) securities issued or fully guaranteed or
insured by the United States Government or any agency thereof and backed by the
full faith and credit of the United States having maturities of not more than
twelve (12) months from the date of acquisition; (b) certificates of deposit,
time deposits, Eurodollar time deposits, or bankers' acceptances having in each
case a tenor of not more than twelve (12) months from the date of acquisition
issued by and demand deposits with any U.S. commercial bank or any branch or
agency of a non-U.S. commercial bank licensed to conduct business in the U.S.
having combined capital and surplus of not less than Five Hundred Million
Dollars ($500,000,000) whose long term securities are rated at least A (or then
equivalent grade) by S&P and A2 (or then equivalent grade) by Moody's at the
time of acquisition; (c) commercial paper of an issuer rated at least A-1 by S&P
or P-1 by Moody's at the time of acquisition, and in either case having a tenor
of not more than twelve (12) months; (d) repurchase agreements with a term of
not more than seven days for underlying securities of the types described in
clauses (a) and (b) above; and (e) money market mutual or similar funds having
assets in excess of $100,000,000.

        "Change of Control" means (a) a purchase or acquisition, directly or
indirectly, by any "person" or "group" within the meaning of Section 13(d)(3)
and 14(d)(2) of the Exchange Act (a "Group"), other than a Permitted Holder, of
"beneficial ownership" (as such term is defined in Rule 13d-3 under the Exchange
Act) of securities of the Company which, together with any securities owned
beneficially by any "affiliates" or "associates" of such Group (as such terms
are defined in Rule 12b-2 under the Exchange Act), shall represent more than
fifty percent (50%) (or after a Qualifying IPO, thirty percent (30%)) of the
combined voting power of the Company's securities which are entitled to vote
generally in the election of directors and which are outstanding on the date
immediately prior to the date of such purchase or acquisition; (b) a sale of all
or substantially all of the assets of the Company and its Subsidiaries taken as
a whole to any Person or Group; (c) the liquidation or dissolution of the
Company; or (d) the first day on which a majority of the Board of Directors of
the Company are not Continuing Directors (as herein defined). As herein defined,
"Continuing Directors" means any member of the Board of Directors of the Company
who (x) is a member of such Board of Directors as of the

4

--------------------------------------------------------------------------------




Effective Date or (y) was nominated for election or elected to such Board of
Directors with the affirmative vote of two-thirds of the Continuing Directors
who were members of such Board of Directors at the time of such nomination or
election.

        "Co-Arranger" has the meaning specified in the introductory clause
hereto.

        "Co-Documentation Agent" has the meaning specified in the introductory
clause hereto.

        "Co-Syndication Agent" has the meaning specified in the introductory
clause hereto.

        "Code" means the Internal Revenue Code of 1986, as amended, and
regulations promulgated thereunder.

        "Collateral" means all Property which is subject to a Lien in favor of
Administrative Agent or which under the terms of any Security Document is
purported to be subject to such Lien.

        "Commitment" means as to each Lender, such Lender's obligation to make
or continue Loans and to incur or participate in the LC Obligation in an
aggregate principal amount at any one time outstanding up to but not exceeding
the lesser of (a) the Borrowing Base multiplied by such Lender's Pro Rata Share
and (b) the amount set forth opposite the name of such Lender on Schedule 1.1(a)
hereto under the heading "Maximum Loan Amount", or if such Lender is a party to
an Assignment and Acceptance, the amount set forth on the most recent Assignment
and Acceptance of such Lender, as that amount may be reduced or terminated
pursuant to this Agreement.

        "Commitment Fee" means the fee payable pursuant to Section 2.8(a).

        "Commitment Letter" means the commitment letter dated March 30, 2006 by
and among the Company, Harris Nesbitt Corp., Bank of Montreal, Credit Suisse
Securities (USA) LLC, Credit Suisse, Cayman Islands Branch, Lehman Commercial
Paper Inc. and Lehman Brothers Inc.

        "Company" means Venoco, Inc. a Delaware corporation.

        "Compliance Certificate" means a certificate substantially in the form
of Exhibit "C".

        "Consolidated EBITDA" means with respect to the Company and its
Subsidiaries on a consolidated basis for any fiscal period, without duplication,
(a) Consolidated Net Income plus (b) depreciation, depletion, amortization,
adjustments resulting from the application of FAS 123R and other non-cash items
reducing Consolidated Net Income plus (c) Consolidated Interest Expense plus
(d) income tax expense minus (e) any non-cash items increasing Consolidated Net
Income, all determined in accordance with GAAP. For purposes of Sections 8.12
and 8.14, Consolidated EBITDA shall be calculated to give pro forma effect to
the TexCal Acquisition and other acquisitions and Dispositions as if such
acquisition(s) or Disposition(s) had been consummated on the first day of the
period of four consecutive fiscal quarters ending on the relevant date of
calculation.

        "Consolidated Interest Expense" means, with respect to the Company and
its Subsidiaries on a consolidated basis for any fiscal period, total interest
expenses (including that portion attributable to Capitalized Lease Obligations
and capitalized interest) of the Company and its Subsidiaries in such fiscal
period which are classified as interest expense on the consolidated financial
statements of the Company and its Subsidiaries, all as determined in conformity
with GAAP. Consolidated Interest Expense shall be calculated to give pro forma
effect to the financing of the TexCal Acquisition or other financing
transactions as if such financing had been consummated on the first day of the
period of four consecutive fiscal quarters ending on the relevant date of
calculation.

        "Consolidated Leverage Ratio" means as at the last day of any period of
four consecutive fiscal quarters of the Company, commencing with the fiscal
quarter ended June 30, 2006 as the last quarter in the initial period of four
consecutive fiscal quarters contemplated hereby, the ratio of (a) Consolidated
Total Debt to (b) Consolidated EBITDA for such period.

5

--------------------------------------------------------------------------------




        "Consolidated Liabilities" means, when used with respect to the Company
and its Subsidiaries, all items which are or should be classified as liabilities
on the consolidated financial statements of the Company and its Subsidiaries,
all determined in conformity with GAAP.

        "Consolidated Net Income" means, with respect to the Company and its
Subsidiaries on a consolidated basis, for any fiscal period, the net income (or
net loss) of the Company and its Subsidiaries for such period determined in
accordance with GAAP, but excluding the effects of the application of FAS 133
and 143 and any expensing of capitalized costs required by Rule 4-10 of
Regulation S-X promulgated by the SEC as applied to reporting entities employing
the full cost method.

        "Consolidated Total Debt" means, at any date, the aggregate principal
amount of all Indebtedness of the Company and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.

        "Contingent Obligation" means, as to any Person without duplication, any
direct or indirect liability of that Person with or without recourse, (a) with
respect to any Indebtedness, dividend, letter of credit or other similar
obligation (the "primary obligations") of another Person (the "primary
obligor"), including any obligation of that Person (i) to purchase, repurchase
or otherwise acquire such primary obligations or any security therefor, (ii) to
advance or provide funds for the payment or discharge of any such primary
obligation, or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
item, level of income or financial condition of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation, or (iv) otherwise to assure or hold
harmless the holder of any such primary obligation against loss in respect
thereof (each, a "Guaranty Obligation"); (b) with respect to any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments; (c) to purchase any
materials, supplies or other Property from, or to obtain the services of,
another Person if the relevant contract or other related document or obligation
requires that payment for such materials, supplies or other Property, or for
such services, shall be made regardless of whether delivery of such materials,
supplies or other Property is ever made or tendered, or such services are ever
performed or tendered, or (d) in respect of any Derivative Contract. The amount
of any Contingent Obligation shall, in the case of Guaranty Obligations, be
deemed equal to the lesser of (i) the stated maximum amount, if any, of such
Contingent Obligation and (ii) the maximum stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made or, if
not stated or if indeterminable, the maximum reasonably anticipated liability in
respect thereof, and in the case of other Contingent Obligations, shall be equal
to the lesser of (i) the stated maximum amount, if any, of such Contingent
Obligation and (ii) the maximum reasonably anticipated liability in respect
thereof.

        "Contractual Obligation" means, as to any Person, any provision of any
security issued by such Person or of any agreement, undertaking, contract,
indenture, mortgage, deed of trust or other instrument, document or agreement to
which such Person is a party or by which it or any of its Property is bound.

        "Conversion/Continuation Date" means any date on which, under
Section 2.3, the Company (a) converts Loans of one Interest Rate Type to another
Interest Rate Type, or (b) continues as Loans of the same Interest Rate Type,
but with a new Interest Period, Loans having Interest Periods expiring on such
date.

        "Credit Extension" means and includes the making, conversion or
continuation of any Loan and the Issuance of any Letter of Credit hereunder.

6

--------------------------------------------------------------------------------




        "Current Assets" means, for any Person, all assets of such Person that,
in accordance with GAAP, would be included as current assets on a balance sheet
as of a date of calculation; provided, however, an amount equal to the Available
Borrowing Base shall be included as current assets.

        "Current Liabilities" means, for any Person, all liabilities of such
Person that, in accordance with GAAP, would be included as current liabilities
on a balance sheet as of the date of calculation; provided, however, the current
portion of the Loans which are not past due may be excluded from Current
Liabilities.

        "Deficiency" has the meaning specified in Section 2.6(f).

        "Default" means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

        "Default Rate" has the meaning specified in Section 2.7(b)(iii).

        "Derivative Contract" means all futures contracts, forward contracts,
swap, put, cap or collar contracts, option contracts, hedging contracts or other
derivative contracts or similar agreements covering oil and gas commodities or
prices or financial, monetary or interest rate instruments.

        "Disposition" has the meaning specified in Section 8.2.

        "Disqualified Stock" means, as to any Person, any Capital Stock of such
Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or otherwise (including upon the
occurrence of an event) requires the payment of dividends (other than dividends
payable solely in Capital Stock which does not otherwise constitute Disqualified
Stock) or matures or is required to be redeemed (pursuant to any sinking fund
obligation or otherwise) or is convertible into or exchangeable for Indebtedness
or is redeemable at the option of the holder thereof, in whole or in part, at
any time on or prior to the date six (6) months after the Maturity Date.

        "Dollars", "dollars" and "$" each mean lawful money of the United
States.

        "Effective Amount" means on any date, the aggregate outstanding
principal amount of all Loans after giving effect to any prepayments or
repayments of such Loans occurring on such date plus the LC Obligation on such
date.

        "Effective Date" means the date on which the Effective Time occurs.

        "Effective Time" means the time as of which all conditions precedent set
forth in Section 5.1 are satisfied or waived by all Lenders.

        "Eligible Assignee" means (a) a commercial bank organized under the laws
of the United States, or any state thereof, and having a combined capital and
surplus of at least $100,000,000; (b) a commercial bank organized under the laws
of any other country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of any such country, and
having a combined capital and surplus of at least $100,000,000, provided that
such bank is acting through a branch or agency located in the United States;
(c) a financial institution with a net worth in excess of $100,000,000; and
(d) a Person with a combined capital and surplus of at least $100,000,000 that
is primarily engaged in the business of commercial banking and that is (i) a
Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is a
Subsidiary, or (iii) a Person of which a Lender is a Subsidiary.

        "Ellwood" means Ellwood Pipeline, Inc., a California corporation and a
wholly owned Subsidiary of the Company.

        "Environmental Claims" means all material claims by any Governmental
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law, or for release or injury to the environment.

7

--------------------------------------------------------------------------------



        "Environmental Laws" means all federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authorities, in each case relating to
environmental, health, and safety matters.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended, and regulations promulgated thereunder.

        "ERISA Affiliate" means any trade or business (whether or not
incorporated) under common control with the Company within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

        "ERISA Event" means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate (other than
pursuant to Section 4041(b) of ERISA), the treatment of a Plan amendment as a
termination under Section 4041(c) or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Company or any
ERISA Affiliate.

        "Eurodollar Reserve Percentage" has the meaning specified in the
definition of "LIBO Rate".

        "Event of Default" means any of the events or circumstances specified in
Section 9.1.

        "Exchange Act" means the Securities and Exchange Act of 1934.

        "Existing Credit Agreement" has the meaning specified in the recitals
hereto.

        "Existing Derivative Contracts" means the contracts listed on
Schedule 6.25 hereto.

        "Existing Loan Documents" means the "Loan Documents" (as defined in the
Existing Credit Agreement).

        "Existing Revolving Credit Loans" means the aggregate $10,000,000
principal amount of Revolving Credit Loans (as defined in the Existing Credit
Agreement) outstanding at the Effective Time.

        "Existing Revolving Credit Outstandings" means the sum of (a) the
Existing Revolving Credit Loans and (b) the LC Obligations (as defined in the
Existing Credit Agreement) outstanding at the Effective Time.

        "Existing TexCal Credit Agreement" means the Credit Agreement among
TexCal Energy, the TexCal Subsidiaries and Amegy Bank National Association
(f/k/a Southwest Bank of Texas, N.A.) as Administrative Agent and Letter of
Credit Issuer and the lenders signatory thereto dated October 21, 2004, as
amended, supplemented, restated or otherwise modified to the Effective Date.

        "FAS 123R" means Financial Accounting Statement 123R promulgated by the
Financial Accounting Standards Board.

        "FAS 133" means Financial Accounting Statement 133 promulgated by the
Financial Accounting Standards Board.

8

--------------------------------------------------------------------------------




        "FAS 143" means Financial Accounting Statement 143 promulgated by the
Financial Accounting Standards Board.

        "FDIC" means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.

        "Federal Funds Rate" means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, "H.15(519)") on the preceding Business Day opposite the caption
"Federal Funds (Effective)"; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York, New York time) on that day by each of three leading brokers of Federal
funds transactions in New York, New York selected by the Administrative Agent.

        "Fee Letter Agreement" means the letter agreement dated March 30, 2006
among Harris Nesbitt Corp., Bank of Montreal, Credit Suisse, Cayman Islands
Branch, Credit Suisse Securities (USA) LLC, Lehman Commercial Paper Inc., Lehman
Brothers Inc. and Venoco, Inc.

        "Fiscal Quarter" means each of the three-month periods coinciding with
the fiscal quarters adopted by the Company for financial reporting purposes.

        "FRB" means the Board of Governors of the Federal Reserve System, and
any Governmental Authority succeeding to any of its principal functions.

        "GAAP" means generally accepted accounting principles set forth from
time to time in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

        "Governmental Authority" means any nation or government, any state or
other political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

        "Guarantor" means (i) each of the Original Guarantors, (ii) from and
after the TexCal Closing Time, each of the TexCal Subsidiaries upon the
execution and delivery by such TexCal Subsidiary of the Guaranty, and (iii) any
new Subsidiary of the Company which is required to execute the Guaranty under
Section 7.12 upon the execution and delivery by such entity of the Guaranty.

        "Guaranty" means the Second Amended and Restated Guaranty Agreement,
substantially in the form of Exhibit "G" hereto executed by each Guarantor in
favor of the Administrative Agent and the Lenders, as the same may be amended,
supplemented or otherwise modified from time to time pursuant to the terms
hereof (including, in the case of any Subsidiary required to execute the
Guaranty pursuant to Section 7.12, by execution and delivery of a joinder
thereto in the form of Annex 1 thereto).

        "Guaranty Obligation" has the meaning specified in the definition of
"Contingent Obligation."

        "Highest Lawful Rate" means, as of a particular date, the maximum
nonusurious interest rate that under applicable federal and state law may then
be contracted for, charged or received by the Lenders in connection with the
Obligations.

        "Hydrocarbon Interests" means leasehold and other interests in or under
oil, gas and other liquid or gaseous hydrocarbon leases, mineral fee interests,
overriding royalty and royalty interests, net profit

9

--------------------------------------------------------------------------------




interests, production payment interests relating to oil, gas or other liquid or
gaseous hydrocarbons wherever located including any reserved or residual
interest of whatever nature, covering lands in or offshore the continental
United States.

        "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of Property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms and
not past due for more than 90 days after the due date thereof, other than those
trade payables disputed in good faith); (c) all non-contingent reimbursement or
payment obligations with respect to Surety Instruments; (d) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
Property, assets or businesses; (e) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to Property acquired by the Person (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such Property)
including, without limitation, production payments, net profit interests and
other Hydrocarbon Interests subject to repayment out of future Oil and Gas
production; (f) all obligations with respect to Capital Leases; (g) all
non-contingent net obligations with respect to Derivative Contracts; (h) gas
imbalances or obligations under take-or-pay or prepayment contracts with respect
to any of the Oil and Gas Properties which would require the Company or any of
its Subsidiaries to deliver Oil and Gas from any of the Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor;
(i) all indebtedness referred to in clauses (a) through (g) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien upon or in Property (including accounts
and contracts rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness; and (j) all
Guaranty Obligations in respect of indebtedness or obligations of others of the
kinds referred to in clauses (a) through (g) above.

        "Indemnified Liabilities" has the meaning specified in Section 11.5.

        "Indemnified Person" has the meaning specified in Section 11.5.

        "Independent Auditor" has the meaning specified in Section 7.1(a).

        "Independent Engineer" has the meaning specified in Section 7.2(c).

        "Initial Borrowing Base" has the meaning specified in Section 2.6(a).

        "Initial Reserve Report" has the meaning specified in Section 6.11.

        "Insolvency Proceeding" means (a) any case, action or proceeding
relating to bankruptcy, reorganization, insolvency, liquidation, receivership,
dissolution, winding-up or relief of debtors, or (b) any general assignment for
the benefit of creditors, composition, marshaling of assets for creditors, or
other, similar arrangement in respect of its creditors generally or any
substantial portion of its creditors; undertaken under U.S. Federal, state or
foreign law, including the Bankruptcy Code.

        "Intercreditor Agreement" means that certain Intercreditor Agreement
dated as of the Effective Date among the Loan Parties, the Administrative Agent,
as first lien collateral agent, and Credit Suisse, Cayman Islands Branch, as
second lien collateral trustee in the form of Exhibit "H" hereto, as amended,
restated, supplemented or otherwise modified from time to time pursuant to the
terms hereof and thereof.

        "Interest Payment Date" (a) as to any Base Rate Loan, means May 1, 2006
and the first day of each month thereafter prior to the Termination Date and
each date on which such a Base Rate Loan is converted into another Interest Rate
Type of Loan, and (b) as to any LIBO Rate Loan, the last day of the Interest
Period applicable to such Loan; provided, however, that if any Interest Period
for an LIBO

10

--------------------------------------------------------------------------------




Rate Loan exceeds three months, the date that falls three months after the
beginning of such Interest Period is also an Interest Payment Date.

        "Interest Period" means, as to any LIBO Rate Loan, the period commencing
on the Borrowing Date of such Loan or on the Conversion/Continuation Date on
which such Loan is converted into or continued as LIBO Rate Loan, and ending on
the date one week, or one, two, three or six months thereafter (or such greater
number of months as may be requested by the Company and determined to be
available by the Administrative Agent) as selected by the Company in its Notice
of Borrowing or Notice of Conversion/Continuation; provided, however, that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, that Interest Period shall be extended to the following Business Day
unless, in the case of an LIBO Rate Loan, the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the preceding Business Day; (b) any Interest Period
pertaining to an LIBO Rate Loan that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(c) no Interest Period for any Loan shall extend beyond the Termination Date.

        "Interest Rate Type" means, with respect to any Loan, the interest rate,
being either the Base Rate or the LIBO Rate forming the basis upon which
interest is charged against such Loan hereunder.

        "IRS" means the Internal Revenue Service, and any Governmental Authority
succeeding to any of its principal functions under the Code.

        "Issue" means with respect to any Letter of Credit, to issue or extend
the expiry of, or to renew or increase the amount of, such Letter of Credit; and
the terms "Issued," "Issuing" and "Issuance" have corresponding meanings.

        "Issuing Lender" means any Affiliate, unit or agency of Bank of
Montreal.

        "LC Application" means an application or agreement for a standby Letter
of Credit in the Issuing Lender's current form with appropriate insertions duly
executed by the Company pursuant to Section 2.13(a).

        "LC Collateral" means any amounts, plus interest accrued thereon, held
by the Administrative Agent as security for the LC Obligation.

        "LC Obligation" means, at the time in question, the sum of the Matured
LC Obligation plus the aggregate amount outstanding under all Letters of Credit
then outstanding.

        "LC Related Document" means the Letters of Credit, LC Applications and
any other document relating to any Letter of Credit including any of the Issuing
Lender's standard form documents for letter of credit issuances.

        "Lead Arranger" has the meaning specified in the introductory clause
hereto.

        "Lenders" has the meaning specified in the introductory clause hereto.

        "Lending Office" means, as to any Lender, the office or offices of such
Lender specified as its "Lending Office" or "Domestic Lending Office" or
"Offshore Lending Office," as the case may be, on the signature pages hereof, or
such other office or offices as such Lender may from time to time notify the
Company and the Administrative Agent.

        "Letter of Credit" means any stand-by letter of credit issued by the
Issuing Lender pursuant to this Agreement and upon an LC Application.

11

--------------------------------------------------------------------------------




        "LIBO Rate" means, for any Interest Period, with respect to LIBO Rate
Loans comprising part of the same Borrowing, the rate of interest per annum
(rounded upward to the next 1/16th of 1%) determined by the Administrative Agent
as follows:

  LIBO Rate   =   LIBOR

--------------------------------------------------------------------------------

1.00 — Eurodollar Reserve Percentage
 
where,
 
 
 
"Eurodollar Reserve Percentage" means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Lender)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as "Eurocurrency liabilities"); and           "LIBOR" means relative
to any Interest Period for LIBO Rate Loans:

        (a)   the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page, currently
page 3750, of the Telerate screen (or any successor thereto or substitute
therefor) that displays an average British Bankers Association Interest
Settlement Rate for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or

        (b)   if the rate referenced in the preceding clause (a) does not appear
on such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period, determined as of approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period, or

        (c)   if the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum determined by the Administrative Agent as the
rate of interest at which deposits in Dollars for delivery on the first day of
such Interest Period in same day funds in the approximate amount of the LIBO
Rate Loan being made, continued or converted by Bank of Montreal and with a term
equivalent to such Interest Period would be offered by Bank of Montreal's London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 4:00 p.m. (London time) two Business Days prior to the first
day of such Interest Period.

The LIBO Rate shall be adjusted automatically as to all LIBO Rate Loans then
outstanding as of the effective date of any change in the Eurodollar Reserve
Percentage.

        "LIBO Rate Loan" means a Loan that bears interest based on the LIBO Rate
plus the Applicable Margin.

        "Lien" means any security interest, mortgage, deed of trust, pledge,
hypothecation, assignment, charge or deposit arrangement, encumbrance, lien
(statutory or other) or preferential arrangement of any kind or nature
whatsoever in respect of any Property (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement and the
interest of a lessor under a Capital Lease), any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming the owner of the asset to which such lien relates
as debtor, under the Uniform Commercial Code or any comparable law and any
contingent or other agreement to provide any of the foregoing, but not including
(a) the interest of a lessor under a lease on Oil and Gas Properties or (b) the
interest of a lessor under an Operating Lease.

12

--------------------------------------------------------------------------------




        "Loan Documents" means this Agreement, the Notes, each Guaranty, the
Security Documents, any Qualifying Derivative Contracts, each LC Application,
each Letter of Credit, the Fee Letter Agreement, the Commitment Letter and all
other documents delivered to the Administrative Agent or any Lender in
connection herewith.

        "Loans" has the meaning specified in Section 2.1(a).

        "Loan Parties" means the Company and each Guarantor.

        "Margin Stock" means "margin stock" as such term is defined in
Regulation T, U or X of the FRB.

        "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, (i) the TexCal Acquisition or (ii) the operations,
business, properties or financial condition of the Company and its Subsidiaries,
taken as a whole; (b) a material impairment of the ability of the Company or any
Subsidiary to perform under any material Loan Document and to avoid any Default;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any Subsidiary of any material Loan
Document.

        "Matured LC Obligation" means the aggregate amount of payments
theretofore made by the Issuing Lender in respect of Letters of Credit and not
theretofore reimbursed by the Company to the Issuing Lender or deemed Loans
pursuant to Section 2.13(d).

        "Maturity Date" means the third anniversary of the Effective Date.

        "Maximum Loan Amount" means an aggregate amount of $300,000,000. Each
Lender's Maximum Loan Amount is set forth on Schedule 1.1(a) hereto under the
heading "Maximum Loan Amount", or if such Lender is a party to an Assignment and
Acceptance, the amount set forth on the most recent Assignment and Acceptance of
such Lender, as that amount may be reduced or terminated pursuant to this
Agreement.

        "Moody's" means Moody's Investors Service, Inc.

        "Mortgages" means the Mortgages, Deeds of Trust, Security Agreements,
Assignments of Production and Financing Statements from the Company and BMC,
and, from and after the Effective Time, the TexCal Subsidiaries, in favor of the
Administrative Agent, for the benefit of the Secured Parties, covering the Oil
and Gas Properties of the Company and the Guarantors and all supplements,
assignments, assumptions, amendments and restatements thereto (or any agreement
in substitution therefor) which are executed and delivered to the Administrative
Agent for benefit of the Lenders pursuant to Article IV of this Agreement.

        "Mortgaged Properties" means such Oil and Gas Properties upon which the
Company and the Guarantors have granted the Administrative Agent for the benefit
of the Lenders a valid, first Lien pursuant to the Mortgages, subject to
Permitted Liens.

        "Multiemployer Plan" means a "multiemployer plan", within the meaning of
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes,
is making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.

13

--------------------------------------------------------------------------------



        "Net Cash Proceeds" means (a) in connection with any Disposition or any
Recovery Event, all proceeds thereof in the form of cash and Cash Equivalents of
such Disposition or Recovery Event, net of reasonable and customary Attorney
Costs, accountants' fees, investment banking fees, amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any Property which is the subject of such Disposition or Recovery
Event and other reasonable and customary fees and expenses actually incurred in
connection therewith and net of taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of equity securities or debt securities or instruments or the
incurrence of loans, the cash proceeds received from such issuance or incurrence
(other than the exercise price of stock options issued for compensatory
purposes), net of Attorney Costs, investment banking fees, accountants' fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

        "CfzNet Present Value" means the PV 10 Value of the Oil and Gas
Properties and adjusted at the date of determination on the same basis as the
most recent Reserve Report previously delivered pursuant to Section 6.11 or
Section 7.2(c) was prepared for Dispositions and purchases of Hydrocarbon
Interests occurring since the date of such report. The Net Present Value shall
be calculated by the Company as of each date of determination.

        "Net Proceeds of Production" means the amounts attributable to the
Company's and its Subsidiaries' interest in the proceeds received from the sale
of Oil and Gas produced from Mortgaged Properties after deduction of
(a) royalties existing as of the effective date on which the Company or its
Subsidiaries first mortgaged its interests in such Mortgaged Properties in favor
of the Lenders or their predecessors; (b) third party pipeline and
transportation charges; (c) production, ad valorem and severance taxes
chargeable against such production; (d) marketing costs; (e) overriding
royalties existing as of the effective date on which the Company or its
Subsidiaries first mortgaged its interests in such Mortgaged Properties in favor
of the Lenders or their predecessors; (f) other interests in and measured by
production burdening the Mortgaged Properties existing as of the effective date
on which the Company or its Subsidiaries first mortgaged its interests in such
Mortgaged Properties in favor of the Lenders or their predecessors; and (g) the
current portion of direct operating or production costs which is allocable to
such interest in such Mortgaged Properties.

        "Non-U.S. Lender" has the meaning specified in Section 3.1(f).

        "Notes" means the promissory notes, whether one or more, specified in
Section 2.1(b), substantially in the same form as Exhibit "F", including any
amendments, modifications, renewals or replacements of such promissory notes.

        "Notice of Borrowing" means a notice in substantially the form of
Exhibit "A".

        "Notice of Conversion/Continuation" means a notice in substantially the
form of Exhibit"B".

        "NYMEX" means the New York Mercantile Exchange.

        "Obligations" means the unpaid principal of and interest (including
interest accruing at the then applicable rate provided herein after the maturity
of the Loans and interest accruing at the then applicable rate provided herein
after the filing of any petition for an Insolvency Proceeding, or the
commencement of any Insolvency Proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) on the
Loans and all other advances, debts, liabilities, obligations, covenants and
duties arising under any Loan Document owing by the Company to any Lender, the
Issuing Lender, the Administrative Agent, any Qualifying Derivative Contract
Counterparty or any Indemnified Person, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel) or otherwise.

14

--------------------------------------------------------------------------------




        "Oil and Gas" means petroleum, natural gas and other related
hydrocarbons or minerals or any of them and all other substances produced or
extracted in association therewith.

        "Oil and Gas Liens" means (a) Liens arising under oil and gas leases,
overriding royalty agreements, net profits agreements, royalty trust agreements,
farm-out agreements, division orders, contracts for the sale, purchase,
exchange, transportation, gathering or processing of oil, gas or other
hydrocarbons, unitizations and pooling designations, declarations, orders and
agreements, development agreements, operating agreements, production sales
contracts, area of mutual interest agreements, gas balancing or deferred
production agreements, injection, repressuring and recycling agreements, salt
water or other disposal agreements, seismic or geophysical permits or
agreements, and other agreements that are customary in the oil and gas business
and are entered into by the Company in the ordinary course of business;
provided, however, in all instances that such Liens are limited to the assets
that are the subject of the relevant agreement; and (b) Liens on pipelines or
pipeline facilities that arise by operation of law.

        "Oil and Gas Properties" means Hydrocarbon Interests now or hereafter
owned by the Company and the Guarantors and contracts executed in connection
therewith and all tenements, hereditaments, appurtenances, and properties
belonging, affixed or incidental to such Hydrocarbon Interests, including,
without limitation, any and all Property, now owned by the Company and the
Guarantors and situated upon or to be situated upon, and used, built for use, or
useful in connection with the operating, working or developing of such
Hydrocarbon Interests, including, without limitation, any and all petroleum or
natural gas wells, buildings, structures, field separators, liquid extractors,
plant compressors, pumps, pumping units, field gathering systems, tank and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
apparatus, equipment, appliances, tools, implements, cables, wires, towers,
taping, tubing and rods, surface leases, rights of way, easements and
servitudes, and all additions, substitutions, replacements for, fixtures and
attachments to any and all of the foregoing owned directly or indirectly by the
Company and the Guarantors.

        "Operating Agreements" mean those agreements now or hereafter executed
in connection with the operation of the Oil and Gas Properties.

        "Operating Lease" means an operating lease determined in accordance with
GAAP.

        "Organization Documents" means, for any corporation, the certificate or
articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, and all applicable resolutions of the board of
directors (or any committee thereof) of such corporation and for any limited
liability company means the limited liability company agreement, initial
resolution of members and all other documents filings and instruments necessary
to create and constitute such company, or for any limited partnership means the
original agreement of limited partnership as same has been amended from time to
time.

        "Original Guarantor" means BMC or Whittier.

        "Originating Lender" has the meaning specified in Section 11.8(d).

        "Other Taxes" means any present or future stamp or documentary taxes or
any other excise or Property Taxes, charges or similar levies which arise from
any payment made hereunder or from the execution, delivery or registration of,
or otherwise with respect to, this Agreement or any other Loan Documents.

        "Participant" has the meaning specified in Section 11.8(d).

        "PBGC" means the Pension Benefit Guaranty Corporation, or any
Governmental Authority succeeding to any of its principal functions under ERISA.

        "Pension Plan" means a pension plan (as defined in Section 3(2) of
ERISA) subject to Title IV of ERISA, other than a Multiemployer Plan, which the
Company or any of its Subsidiaries sponsors,

15

--------------------------------------------------------------------------------



maintains, or to which it makes, is making, or is obligated to make
contributions, or in the case of a multiple employer plan (as described in
Section 4064(a) of ERISA) has made contributions at any time during the
immediately preceding five (5) plan years.

        "Permitted Holder" means Timothy M. Marquez and Bernadette B. Marquez,
individually or as Trustees of the Marquez Trust dated February 26, 2002 (a
trust of which Timothy M. Marquez and Bernadette B. Marquez have sole
discretionary authority), and any entity of which any such Person owns, directly
or indirectly, and exercises voting power with respect to, 80% or more of the
capital stock, partnership or membership interests or other ownership interests
entitled (without regard to the occurrence of any contingency, to vote in the
election of (a) the board of directors of such entity, if such entity is a
corporation, (b) the board of directors of its general partner, if such entity
is a limited partnership or (c) the board or committee of such entity serving a
function comparable to that to the board of directors of a corporation, if such
entity is neither a corporation nor limited partnership.

        "Permitted Liens" means the collective reference to (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 8.1 and (ii) in
the case of Collateral consisting of Pledged Stock, (A) Liens permitted by
Sections 8.1(b) and (j) and (B) non-consensual Liens permitted by Section 8.1 to
the extent arising by operation of law.

        "Permitted Indebtedness" has the meaning specified in Section 8.5.

        "Person" means an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture or Governmental Authority.

        "Plan" means an employee benefit plan (as defined in Section 3(3) of
ERISA) which is subject to ERISA, other than a Multiemployer Plan.

        "Pledged Stock" means "Pledged Stock" as such term is defined in the
Security Agreement.

        "Pricing Grid" means the annualized rates (stated in terms of basis
points ("bps")) set forth below which shall be computed as of each day during
the term hereof for the Applicable Margin (and Letter of Credit Rate) and
Commitment Fee based upon the Utilization Percentage on such day as follows:

 
   
  Applicable Margin

--------------------------------------------------------------------------------

   
Pricing
Level

--------------------------------------------------------------------------------

  Utilization
Percentage

--------------------------------------------------------------------------------

  Base Rate Loan
(bps)

--------------------------------------------------------------------------------

  LIBO Rate
Loan/Letter of
Credit Rate
(bps)

--------------------------------------------------------------------------------

  Commitment
Fee
(bps)

--------------------------------------------------------------------------------

Level IV   90% or more   75.0   225.0   50.0 Level III   60% or more but less
than 90%   50.0   200.0   37.5 Level II   30% or more but less than 60%   25.0  
175.0   37.5 Level I   less than 30%   0.0   150.0   37.5

        "Principal Business" means the business of the exploration for, and
development, acquisition, production, and upstream marketing and transportation
of Oil and Gas.

        "Pro Forma Financial Statements" has the meaning specified in
Section 6.14(a).

        "Projected Oil and Gas Production" has the meaning specified in
Section 7.15.

        "Pro Rata Share" means, as to any Lender at any time, the percentage
equivalent (expressed as a decimal, rounded to the ninth decimal place) at such
time of such Lender's Maximum Loan Amount divided by the combined Maximum Loan
Amounts of all Lenders.

        "Production Sales Contracts" mean those agreements now or hereafter
executed in connection with the sale of Oil and Gas attributable to the Oil and
Gas Properties.

16

--------------------------------------------------------------------------------




        "Property" means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

        "Proved Developed Producing Reserves" means those Oil and Gas Properties
designated as proved developed producing (in accordance with the Definitions for
Oil and Gas Reserves approved by the Board of Directors of the Society of
Petroleum Engineers, Inc. from time to time) in the Reserve Report.

        "Proved Reserves" means those Oil and Gas Properties designated as
proved (in accordance with the Definitions for Oil and Gas Reserves approved by
the Board of Directors of the Society of Petroleum Engineers, Inc. from time to
time) in the Reserve Report.

        "PV 10 Value" means, as of any date of determination, the present value
of future cash flows from Proved Reserves included in the Company's and its
Subsidiaries' Oil and Gas Properties as set forth in the most recent Reserve
Report delivered pursuant to Section 6.11 or 7.2(c), utilizing the average of
the Three-Year Strip Price for crude oil (WTI Cushing) and natural gas (Henry
Hub), quoted on the New York Mercantile Exchange (or its successor) and
utilizing a 10% discount rate. The PV-10 Value shall be adjusted to give effect
to the Company's and its Subsidiaries' Derivative Contracts for the purpose of
hedging prices of Oil and Gas. The PV 10 Value shall be calculated by the
Company as of each date of determination.

        "Qualifying Derivative Contract" means any Derivative Contract between
any Loan Party and any Qualifying Derivative Contract Counterparty.

        "Qualifying Derivative Contract Counterparty" means, with respect to a
Qualifying Derivative Contract, any Person that was a Lender or an Affiliate
thereof at the time such Qualifying Derivative Contract was originally entered
into.

        "Qualifying IPO" means the initial firm commitment underwritten offering
of Capital Stock of the Company that is not Disqualified Stock to the general
public that is registered under the Securities Act of 1933, as amended and
pursuant to which the Company receives Net Cash Proceeds of at least
$200,000,000.

        "Quarterly Status Report" means a status report prepared quarterly by
the Company in form, scope and content acceptable to the Administrative Agent
for such quarter then ended (a) detailing production from the Mortgaged
Properties, the volumes of Oil and Gas produced and saved, the volumes of Oil
and Gas sold, gross revenue, net income, related leasehold operating expenses,
severance taxes, other taxes, capital costs and any production imbalances
incurred during such period, (b) describing the Company's position regarding its
Derivative Contracts including, as of the last Business Day of such quarter, a
summary of its hedging positions under its Derivative Contracts, including the
type, term, price, effective date and notional principal amount or volumes (in
total and as a percentage of the Company's total anticipated production), "mark
to market" and margin calculations, the hedged price(s), interest rate(s) or
exchange rate(s), as applicable, and any collateral therefor and credit support
agreements relating thereto and the counterparty to each Derivative Contract,
(c) containing a table that demonstrates the Company's compliance with the
requirements set forth in Section 8.10 and (d) containing such additional
information with respect to any of Company's Oil and Gas Properties as may be
reasonably requested by Administrative Agent.

        "Real Estate Contingent Obligations" means the Contingent Obligations of
the Company under the Guaranty and Indemnity (Third Party-Unsecured) and the
Environmental Indemnity Agreement (Third Party-Unsecured), each dated
December 8, 2004 and made in favor of German American Capital Corporation and as
in effect at the Effective Time.

        "Recovery Event" means any settlement of or payment in respect of any
Property of the Company or any Subsidiary arising from a casualty insurance
claim or any condemnation proceeding.

17

--------------------------------------------------------------------------------




        "Regulation U" and "Regulation X" means Regulation U and Regulation X,
respectively, of the FRB from time to time in effect and shall include any
successor or other regulations or official interpretations of the FRB relating
to the subject matter addressed therein.

        "Related Funds" means, with respect to any Lender that is a fund or
combined investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

        "Replacement Lender" has the meaning specified in Section 3.7.

        "Reportable Event" means any of the events set forth in Section 4043(b)
of ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

        "Required Lenders" means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 50% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 50% of the aggregate
Commitments at such time; provided, however, for purposes of any determination
under Section 2.6(b) or (c) as to any increase in the amount of the Borrowing
Base, "Required Lenders" means all of the Lenders.

        "Requirement of Law" means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its Property or to which the Person or any of its Property is subject.

        "Reserve Report" means (i) the Initial Reserve Report, (ii) the TexCal
Reserve Report and (iii) each subsequent report delivered pursuant to
Section 7.2(c), each of which shall be a report, in form, scope and content
acceptable to the Administrative Agent, covering proved developed and proved
undeveloped reserves attributable to the Company's and its Subsidiaries' Oil and
Gas Properties and setting forth with respect thereto, (a) the total quantity of
proved developed and proved undeveloped Oil and Gas reserves (separately
classified as to producing, shut in, behind pipe, and undeveloped), (b) the
estimated future net revenues and cumulative estimated future net revenues,
(c) the present discounted value of future net revenues, and (d) such other
information and data with respect to the Mortgaged Properties as the
Administrative Agent may reasonably request.

        "Responsible Officer" means, with respect to any Person, the chief
executive officer, president, chief financial officer or treasurer of the
Person.

        "Restricted Payments" has the meaning specified in Section 8.9.

        "S&P" means Standard & Poor's Rating Services.

        "SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

        "Second Lien Debt Documents" has the meaning ascribed to such term in
the Intercreditor Agreement.

        "Second Lien Debt Instruments" has the meaning ascribed to such term in
the Intercreditor Agreement.

        "Second Lien Loan Documents" has the meaning ascribed to such term in
the Intercreditor Agreement.

        "Second Lien Obligations" has the meaning ascribed to such term in the
Intercreditor Agreement.

        "Second Lien Term Loan Agreement" means the Term Loan Agreement among
the Company, the Original Guarantors, the several lenders from time to time
party thereto, Credit Suisse, Cayman Islands Branch, as Administrative Agent,
Credit Suisse Securities (USA) LLC and Lehman Brothers Inc., as

18

--------------------------------------------------------------------------------




Joint Lead Arrangers, Harris Nesbitt Corp., as Co-Arranger and Lehman
Brothers Inc., as Syndication Agent, dated as of the Effective Date, as amended,
restated, supplemented or otherwise modified in accordance with the terms
hereof.

        "Second Lien Term Loans" means "Loans" (as defined in the Second Lien
Term Loan Agreement).

        "Secured Parties" has the meaning ascribed thereto in the Security
Agreement.

        "Security Agreement" means the Amended and Restated Security Agreement
in substantially the form of Exhibit "D" executed by the Company and each
Guarantor pledging to the Administrative Agent for benefit of the Secured
Parties all of the Property of the Company and each Guarantor, as the same may
be amended, supplemented or otherwise modified from time to time pursuant to the
terms hereof (including, in the case of any Subsidiary required to execute the
Security Agreement pursuant to Section 7.12, by execution and delivery of a
joinder thereto in the form of Annex 2 thereto).

        "Security Documents" means the Intercreditor Agreement, the Mortgages,
the Security Agreement, and related financing statements as same may be amended
from time to time and any and all other instruments now or hereafter executed in
connection with or as security for the payment of the Indebtedness.

        "Semi-Annual Proposed Borrowing Base" has the meaning specified in
Section 2.6(c).

        "Senior Lien Debt Instrument" has the meaning ascribed thereto in the
Collateral Trust Agreement by and among the Loan Parties, the Administrative
Agent and Credit Suisse, Cayman Islands Branch, as Collateral Trustee.

        "Senior Note Debt Documents" has the meaning ascribed to such term in
the Intercreditor Agreement.

        "Senior Note Lien Termination Time" has the meaning ascribed to such
term in the Intercreditor Agreement.

        "Senior Notes" means the 8.75% Senior Unsecured Notes due 2011
originally issued in aggregate principal amount of $150,000,000 under the Senior
Notes Indenture.

        "Senior Notes Indenture" means that certain indenture dated as of
December 20, 2004 among the Company, the Guarantors and U.S. Bank National
Association, as Trustee.

        "Solvent" means, as to any Person at any time, that (a) the fair value
of all of the Property of such Person is greater than the amount of such
Person's liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated for purposes
of Section 101(32) of the Bankruptcy Code; (b) the present fair salable value of
all of the Property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person's Property would constitute unreasonably
small capital.

        "Special Damages" has the meaning specified in Section 11.21.

        "Subsidiary" of a Person means any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations), is owned or controlled directly or indirectly, at the relevant
time, by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. From and after the TexCal Closing Time, references herein
to a "Subsidiary" of the Company shall include each of the TexCal Subsidiaries.
Unless the context otherwise clearly requires, references herein to a
"Subsidiary"

19

--------------------------------------------------------------------------------




refer to a Subsidiary of the Company, except that for purposes of Article IV
only, "Subsidiary" excludes Ellwood.

        "Supermajority Lenders" means, at any time, subject to Section 11.1, the
Administrative Agent and the Lenders holding at least 66?% of the sum of the
Effective Amount at such time or, if there is no Effective Amount at such time,
the Administrative Agent and the Lenders holding at least 66?% of the aggregate
Commitments at such time; provided, however, for purposes of any determination
under Section 2.6(b) or (c) as to any increase in the amount of the Borrowing
Base, "Supermajority Lenders" means all of the Lenders.

        "Surety Instruments" means all letters of credit (including standby),
banker's acceptances, bank guaranties, shipside bonds, surety bonds, performance
bonds (including plugging and abandonment bonds) and similar instruments.

        "Taxes" means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings which arise from any payment made hereunder,
and all liabilities with respect thereto, excluding, in the case of each Lender
and the Administrative Agent, such taxes (including income taxes or franchise
taxes) as are imposed on or measured by each Lender's net income, gross receipts
or capital by the jurisdiction (or any political subdivision thereof) under the
laws of which such Lender or the Administrative Agent, as the case may be, is
organized or maintains a lending office or conducts business (other than solely
by reason of the transactions evidenced hereby or taking any action contemplated
by the Loan Documents).

        "Term Loan Cash Collateral" means the "Cash Collateral" as defined in
the Cash Collateral Agreement (as in effect on the Effective Date).

        "Termination Date" means the earlier of (a) the Maturity Date or (b) the
date on which all Obligations (other than those to Qualified Derivative Contract
Counterparties in respect of Qualified Derivative Contracts) have been satisfied
and all Commitments have terminated, in each case in accordance with the
provisions of this Agreement.

        "TexCal Acquisition" means the proposed acquisition by the Company of
all of the outstanding Capital Stock in TexCal Energy pursuant to the TexCal
Acquisition Agreement for an aggregate cash purchase price not to exceed
$485,000,000 less certain amounts relating to TexCal Energy distributions to
TexCal Energy members, TexCal Energy transaction fees and expenses and TexCal
Energy employee bonuses.

        "TexCal Acquisition Agreement" means the Agreement and Plan of Merger
dated effective as of March 30, 2006 by and among TexCal Energy, the Company,
and Bicycle Acquisition Company, LLC, a Delaware limited liability company and a
wholly owned Subsidiary of the Company, as amended, supplemented, replaced or
otherwise modified from time to time in accordance with this Agreement.

        "TexCal Acquisition Documents" means, collectively, the TexCal
Acquisition Agreement and all schedules, exhibits, annexes and amendments
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith, in each case, as amended, supplemented or
otherwise modified from time to time.

        "TexCal Audited Financial Statements" means (a) TexCal Energy's
consolidated financial statements for the period from inception (October 1,
2004) to December 31, 2005 and for the year ended December 31, 2005 and
(b) TexCal Energy's consolidated balance sheet at December 31, 2004 together
with the statements of operations, cash flows and members' equity of TexCal
Energy for the three months then ended, in each case together with the
unqualified independent auditors' report and opinion of BDO Seidman, LLP
thereon.

        "TexCal Closing Time" means the time as of which all conditions
precedent set forth in Section 5.2 are satisfied or waived by all Lenders.

        "TexCal Energy" means TexCal Energy (LP) LLC, a Delaware limited
liability company.

        "TexCal Reserve Report" has the meaning specified in Section 6.11.

20

--------------------------------------------------------------------------------





        "TexCal Subsidiaries" means TexCal Energy and each of the entities
specified on Schedule 1.1(b) hereto.

        "Three-Year Strip Price" shall mean, as of any date of determination,
(a) for the 36-month period commencing with the month immediately following the
month in which the date of determination occurs, the monthly futures contract
prices for crude oil and natural gas for the 36 succeeding months as quoted on
the applicable commodities exchange as contemplated in the definition of "PV-10
Value" and (b) for periods after such 36-month period, the average of such
quoted prices for the period from and including the 25th month in such 36-month
period through the 36th month in such period.

        "Transaction Documents" means, collectively, the Loan Documents and the
TexCal Acquisition Documents.

        "UCC" means the Uniform Commercial Code as adopted and in effect in any
applicable jurisdiction.

        "UCP" has the meaning specified in Section 2.13(b).

        "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

        "United States" and "U.S." each means the United States of America.

        "Utilization Percentage" means, at any time, the percentage obtained by
dividing (a) the Effective Amount at such time by (b) the Borrowing Base at such
time.

        "Ventura Dividend" has the meaning specified in Section 8.2(h).

        "Whittier" means Whittier Pipeline Corporation, a Delaware corporation.

        1.2    Other Interpretive Provisions.    The meanings of defined terms
are equally applicable to the singular and plural forms of the defined terms.
Unless otherwise specified or the context clearly requires otherwise, the words
"hereof", "herein", "hereunder" and similar words refer to this Agreement as a
whole and not to any particular provision of this Agreement; and subsection,
Section, Schedule and Exhibit references are to this Agreement. The term
"documents" includes any and all instruments, documents, agreements,
certificates, indentures, notices and other writings, however evidenced. The
term "including" is not limiting and means "including without limitation." The
term "or" has, except where otherwise indicated, the inclusive meaning
represented by the phrase "and/or". In the computation of periods of time from a
specified date to a later specified date, the word "from" means "from and
including"; the words "to" and "until" each mean "to but excluding", and the
word "through" means "to and including." Unless otherwise expressly provided
herein, (a) references to agreements (including this Agreement) and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications thereto, but only to the extent such amendments and other
modifications are not prohibited by the terms of any Loan Document, and
(b) references to any statute or regulation are to be construed as including all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting the statute or regulation. The recitals, captions
and headings of this Agreement are for convenience of reference only and shall
not affect the interpretation of this Agreement. This Agreement and other Loan
Documents may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms. This Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Administrative
Agent, the Company and the other parties, and are the products of all parties.
Accordingly, they shall not be construed against the Lenders or the

21

--------------------------------------------------------------------------------




Administrative Agent merely because of the Administrative Agent's or Lenders'
involvement in their preparation. The terms "Lender" and "Administrative Agent"
include their respective successors.

        1.3    Accounting Principles.    

        (a)   Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed, and all financial
computations required under this Agreement shall be made, in accordance with
GAAP, consistently applied. References to "consolidated", when it precedes any
accounting term, means such term as it would apply to the Company and its
Subsidiaries on a consolidated basis, determined in accordance with GAAP.

        (b)   References herein to "fiscal year" and "fiscal quarter" refer to
such fiscal periods of the Company.


ARTICLE II


THE CREDIT


        2.1    Amounts and Terms of the Commitments.    

        (a)   Each Lender severally agrees, on the terms and conditions set
forth herein, to make revolving credit loans to the Company from time to time on
any Business Day during the period from the Effective Time to the Termination
Date (together with any conversions or continuations thereof, "Loans"), so long
as, as of the time at which the requested Loan is to be made and after giving
effect to such Borrowing, (i) the aggregate amount of all Loans by such Lender
at such time does not exceed such Lender's Pro Rata Share of the aggregate
amount of Loans of all Lenders at such time, and (ii) the aggregate amount of
such Lender's Loans and such Lender's Pro Rata Share of the LC Obligation
outstanding at such time does not exceed such Lender's Commitment. Subject to
the terms and conditions hereof, until the Termination Date, the Company may
borrow, repay, and reborrow Loans hereunder.

        (b)   The obligation of the Company to repay to each Lender the
aggregate amount of all Loans made by such Lender, together with interest
accruing in connection therewith, shall be evidenced by a single Note made by
the Company payable to the order of such Lender. The amount of principal owing
on any Lender's Note at any given time shall be the aggregate amount of all
Loans theretofore made by such Lender minus all payments of principal
theretofore received by such Lender on such Note. Interest on each Note shall
accrue and be due and payable as provided herein and therein.

        (c)   Subject to the terms and conditions of Section 2.13 below and
relying upon the representations and warranties herein set forth, the Issuing
Lender for the account of the Lenders agrees to issue or renew Letters of Credit
in accordance with the applicable Notice of Borrowing and LC Application
therefor. No Letter of Credit will be issued or renewed in a face amount which,
after giving effect to the issuance or renewal of such Letter of Credit, would
cause either (x) the LC Obligation to exceed $20,000,000 or (y) the Effective
Amount to exceed the Borrowing Base then in effect. Each Letter of Credit shall
by its terms be stated to expire on a date no later than the earlier of (i) one
year after its Issuance (or, if renewed, one year after the renewal date) and
(ii) the seventh Business Day prior to the Termination Date. If any Letter of
Credit has been drawn upon and the amount so drawn has not been reimbursed to
the Issuing Lender, the Revolving Credit Commitment of each Lender shall be
deemed to be utilized for all purposes hereof in an amount equal to such
Lender's Pro Rata Share of the LC Obligation. If, for any reason, any Letter of
Credit remains outstanding as of the Termination Date, the Company shall cause
such Letter of Credit to be collateralized with cash in an amount at least equal
to 105% of the undrawn face amount thereof under arrangements satisfactory to
the Administrative Agent or

22

--------------------------------------------------------------------------------






to be secured by back-to-back letters of credit issued by banks, and in form and
substance, satisfactory to the Administrative Agent and the Issuing Lender.

        (d)   At the Effective Time, and subject to satisfaction of the
conditions precedent set forth in Section 5.1, the outstanding aggregate amount
of Existing Revolving Credit Outstandings shall be refinanced, renewed, and
extended, and such amount shall be, and shall be deemed to be, Loans or LC
Obligations (as applicable) made by the Lenders and held by the Issuing Lender
(as applicable) hereunder.

        2.2    Procedure for Borrowing.    

        (a)   Each Borrowing of Loans shall be made upon the Company's
irrevocable written notice delivered to the Administrative Agent in the form of
a Notice of Borrowing duly completed which notice must be received by the
Administrative Agent prior to 12:00 p.m. (Chicago, Illinois time) (i) three
Business Days prior to the requested Borrowing Date, in the case of LIBO Rate
Loans; and (ii) on the requested Borrowing Date, in the case of Base Rate Loans.

        (b)   Each Notice of Borrowing shall specify (i) the amount of the
Borrowing, which shall be in an aggregate minimum amount (A) for Base Rate Loans
equal to the lesser of (x) $500,000 or any multiple integrals of $100,000 in
excess thereof or (y) the unadvanced portion of the applicable Available
Borrowing Base and (B) for LIBO Rate Loans $1,000,000 or any multiple integrals
of $1,000,000 in excess thereof (if the Available Borrowing Base as of such
Borrowing Date will be less than $1,000,000, then the Company may not request an
LIBO Rate Loan); (ii) the requested Borrowing Date, which shall be a Business
Day; (iii) the Company's calculation of the current Applicable Margin; (iv) the
Interest Rate Type of Loans comprising the Borrowing; and (v) for LIBO Rate
Loans the duration of the Interest Period applicable to such Loans. If the
Notice of Borrowing fails to specify the duration of the Interest Period for any
Borrowing comprised of LIBO Rate Loans, such Interest Period shall be three
months.

        (c)   The number of tranches outstanding of LIBO Rate Loans, whether
under a Borrowing, conversion or continuation, shall not exceed eight (8) at any
one time.

        (d)   The Administrative Agent will promptly notify each Lender of its
receipt of any Notice of Borrowing and of the amount of such Lender's Pro Rata
Share of that Borrowing.

        (e)   Provided the applicable conditions in Article V are met, each
Lender will make the amount of its Pro Rata Share of each Borrowing available to
the Administrative Agent for the account of the Company at the Agent's Payment
Office by 12:00 p.m. (Chicago, Illinois time) on the Borrowing Date requested by
the Company in funds immediately available to the Administrative Agent. The
proceeds of all such Loans will then be made available to the Company by the
Administrative Agent by wire transfer to the account(s) specified by the Company
in the related Notice of Borrowing.

        2.3    Conversion and Continuation Elections.    

        (a)   Prior to the Termination Date, the Company may, upon irrevocable
written notice to the Administrative Agent in accordance with Section 2.3(b)
(i) elect, as of any Business Day in the case of Base Rate Loans, or as of the
last day of the applicable Interest Period in the case of LIBO Rate Loans, to
convert any such Loans into Loans of any other Interest Rate Type; or (ii) elect
as of the last day of the applicable Interest Period, to continue any Loans
having Interest Periods expiring on such day; provided, however, that if at any
time an LIBO Rate Loan in respect of any Borrowing is reduced, by payment,
prepayment, or conversion of part thereof to less than $1,000,000, such LIBO
Rate Loan shall automatically convert into a Base Rate Loan.

        (b)   The Company shall deliver a Notice of Conversion/Continuation to
be received by the Administrative Agent not later than 12:00 p.m. (Chicago,
Illinois time) at least three Business Days

23

--------------------------------------------------------------------------------






in advance of the Conversion/Continuation Date, if the Loans are to be converted
into or continued as LIBO Rate Loans; and (ii) on the Conversion/Continuation
Date, if the Loans are to be converted into Base Rate Loans, specifying: (A) the
proposed Conversion/Continuation Date; (B) the aggregate amount of Loans to be
converted or continued; (C) the Interest Rate Type of Loans resulting from the
proposed conversion or continuation; and (D) other than in the case of
conversions into Base Rate Loans, the duration of the requested Interest Period.

        (c)   If, upon the expiration of any Interest Period applicable to LIBO
Rate Loans, the Company has failed to select in a timely manner a new Interest
Period to be applicable to LIBO Rate Loans, or if any Default or Event of
Default then exists, the Company shall be deemed to have elected to convert such
LIBO Rate Loans into Base Rate Loans effective as of the expiration date of such
Interest Period.

        (d)   The Administrative Agent will promptly notify each Lender of its
receipt of a Notice of Conversion/Continuation, or, if no timely notice is
provided by the Company, the Administrative Agent will promptly notify each
Lender of the details of any automatic conversion. All conversions and
continuations shall be made ratably according to the respective Lender's Pro
Rata Share of outstanding principal amounts of the Loans with respect to which
the notice was given.

        2.4    Voluntary Termination or Reduction.    The Company may, upon not
less than five Business Days' prior notice to the Administrative Agent,
permanently terminate the Commitments (in whole or in part) or reduce the
aggregate Maximum Loan Amount by an aggregate minimum amount of $500,000 or any
integral multiple thereof; unless, after giving effect thereto and to any
prepayments of Loans made on the effective date thereof, the Effective Amount
exceeds the aggregate Commitments then in effect. Once reduced in accordance
with this Section 2.4, the aggregate Maximum Loan Amount may not be increased.
Any reduction of the aggregate Maximum Loan Amount shall be applied to the
respective Maximum Loan Amount of each Lender according to its Pro Rata Share.
All accrued commitment fees to, but not including, the effective date of any
reduction of the aggregate Maximum Loan Amount or a termination of the
Commitments, shall be paid on the effective date of such reduction or
termination.

        2.5    Optional Prepayments.    Subject to Section 3.4, the Company may,
at any time or from time to time,

        (a)   prepay Base Rate Loans upon irrevocable notice to the
Administrative Agent, ratably as to each Lender, in whole or in part, in
aggregate minimum principal amounts of $100,000 or integral multiples thereof
(unless the Effective Amount is less than $500,000, then such prepayments shall
be equal to the Effective Amount) and

        (b)   prepay LIBO Rate Loans upon irrevocable notice to the
Administrative Agent not less than three (3) Business Days, ratably as to each
Lender, in whole or in part, in aggregate minimum principal amounts of $500,000
or integral multiples thereof plus all interest and expenses then outstanding on
such LIBO Rate Loans.

Such notice of prepayment shall specify the date and amount of such prepayment
and the Interest Rate Type(s) of Loans to be prepaid.

        The Administrative Agent will promptly notify each Lender of its receipt
of any such notice, and of such Lender's Pro Rata Share of such prepayment. The
payment amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to each such date on the
amount prepaid and any amounts required pursuant to Section 3.4.

24

--------------------------------------------------------------------------------




        2.6    Borrowing Base Determinations, Mandatory Prepayments.    

        (a)    Scheduled Borrowing Base Determinations.    At all times prior to
the Termination Date the Company shall not permit the Effective Amount to exceed
the Borrowing Base then in effect. The initial Borrowing Base hereunder shall be
$200,000,000 (the "Initial Borrowing Base").

        (b)    Annual Borrowing Base Determinations.    Upon receipt by the
Administrative Agent of each Reserve Report described in Section 7.2(c)(i), the
Administrative Agent shall make a determination by May 1, or, if later, within
25 days of the receipt of such report (such determination, the "Annual Proposed
Borrowing Base") of the amount of the borrowing base (herein as determined and
redetermined from time to time and in effect on any date called the "Borrowing
Base") on account of such reserves as of the preceding January 1, subject to the
approval of all of the Lenders or the Supermajority Lenders (as applicable) as
provided in this Section 2.6(b), and the Administrative Agent shall promptly
notify the Lenders in writing of the Annual Proposed Borrowing Base once
determined. The Annual Proposed Borrowing Base shall be so made by the
Administrative Agent in accordance with the Administrative Agent's normal and
customary practices and standards for oil and gas loans (including consideration
of the Company's liquidity, Derivative Contracts, market interest rates,
commodity prices, permitted Indebtedness and capital expenditure requirements).
Any Annual Proposed Borrowing Base that would increase the Borrowing Base then
in effect must be approved or deemed to have been approved by all of the
Lenders, and any Annual Proposed Borrowing Base that would decrease or maintain
the Borrowing Base then in effect must be approved or deemed to have been
approved by the Supermajority Lenders, in each case as provided in this
Section 2.6(b). The Lenders or the Supermajority Lenders (as applicable) may
approve the Annual Proposed Borrowing Base by written notice to the
Administrative Agent within 15 days of the Administrative Agent's notice of the
Annual Proposed Borrowing Base. Any Lender that fails to respond to any notice
of the Annual Proposed Borrowing Base by the Administrative Agent pursuant to
this Section 2.6(b) within such 15 days shall be deemed to have approved such
Annual Proposed Borrowing Base. If the Lenders or the Supermajority Lenders (as
applicable) fail to approve the Annual Proposed Borrowing Base within such
15 days, then no later than five days after the end of such 15-day period, the
Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders for, their individual
recommendations for the redetermined Borrowing Base in accordance with their
respective normal and customary practices and standards for oil and gas loans
(including consideration of the Company's liquidity, Derivative Contracts,
market interest rates, commodity prices, permitted Indebtedness and capital
expenditure requirements), whereupon the Administrative Agent shall designate
the Borrowing Base at the largest amount approved by the Lenders or the
Supermajority Lenders (as applicable); provided, however, that it is expressly
understood that the Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base at any particular amount. If any Lender
refuses to accept an Annual Proposed Borrowing Base pursuant to this
Section 2.6(b), the Company shall have the right, without the consent of the
Lenders but with the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to cause the Commitment of such
dissenting Lender to be replaced pursuant to Section 3.7.

        (c)    Semi-Annual Borrowing Base Determinations.    In addition, upon
the receipt by the Administrative Agent of each Reserve Report described in
Section 7.2(c)(ii), the Administrative Agent shall make a determination by
November 1, or, if later, within 25 days of the receipt of such report (such
determination, the "Semi-Annual Proposed Borrowing Base") of the Borrowing Base
as of the preceding July 1. The Semi-Annual Proposed Borrowing Base shall be
determined in the same manner and be subject to the same approvals as prescribed
with respect to the Annual Proposed Borrowing Base set forth in Section 2.6(b),
and likewise the Administrative Agent shall notify the Lenders in writing of the
Semi-Annual Proposed Borrowing Base once determined. The

25

--------------------------------------------------------------------------------






Lenders or the Supermajority Lenders (as applicable) may approve the Semi-Annual
Proposed Borrowing Base by written notice to the Administrative Agent within
15 days of the Administrative Agent's notice of the Semi-Annual Proposed
Borrowing Base. Any Lender that fails to respond to any notice of the
Semi-Annual Proposed Borrowing Base by the Administrative Agent pursuant to this
Section 2.6(c) within such 15 days shall be deemed to have approved such
Semi-Annual Proposed Borrowing Base. If the Lenders or the Supermajority Lenders
(as applicable) fail to approve the Semi-Annual Proposed Borrowing Base within
such 15 days, then no later than five days after the end of such 15-day period,
the Lenders shall submit to the Administrative Agent in writing, or the
Administrative Agent shall poll the Lenders for, their individual
recommendations for the redetermined Borrowing Base in accordance with their
respective normal and customary practices and standards for oil and gas loans
(including consideration of the Company's liquidity, Derivative Contracts,
market interest rates, commodity prices, permitted Indebtedness and capital
expenditure requirements), whereupon the Administrative Agent shall designate
the Borrowing Base at the largest amount approved by the Lenders or the
Supermajority Lenders (as applicable); provided, however, that it is expressly
understood that the Lenders and Administrative Agent have no obligation to agree
upon or designate the Borrowing Base at any particular amount. If any Lender
refuses to accept the Semi-Annual Proposed Borrowing Base pursuant to this
Section 2.6(c), the Company shall have the right, without the consent of the
Lenders but with the prior written consent of the Administrative Agent, which
consent shall not be unreasonably withheld, to cause the Commitment of such
dissenting Lender to be replaced pursuant to Section 3.7.

        (d)    Other Determinations.    In addition, the Administrative Agent
shall, in the normal course of business following a request of the Company,
redetermine the Borrowing Base (in the same manner and subject to the same
approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base); provided, however, (i) the Administrative Agent and the Lenders
shall not be obligated to respond to more than one such request during any
calendar year in addition to each scheduled annual and semi-annual
redeterminations provided for above, and (ii) the Company shall have paid to the
Administrative Agent a $20,000 engineering fee in connection with such requested
redetermination of the Borrowing Base, regardless of whether or not such
redetermination results in any increase to the Borrowing Base. Notwithstanding
the foregoing, the Administrative Agent may, at the request of the Supermajority
Lenders, redetermine the Borrowing Base (in the same manner and subject to the
same approvals as prescribed in Section 2.6(b) for the redetermination of the
Borrowing Base) at any other time and from time to time; provided, however, the
Administrative Agent and the Lenders may not redetermine the Borrowing Base
under this second sentence of this Section 2.6(d) more than one time during any
calendar year.

        (e)    Lenders' Discretion.    If the Company does not furnish the
Reserve Reports or all such other information and data by the date required, the
Required Lenders may nonetheless determine a new Borrowing Base. It is expressly
understood that the Lenders shall have no obligation to determine the Borrowing
Base at any particular amount, either in relation to the Maximum Loan Amount or
otherwise. Furthermore, the Company acknowledges that the Lenders have no
obligation to increase the Borrowing Base and may reduce the Borrowing Base at
any time and that any increase in the Borrowing Base is subject to the credit
approval processes of all of the Lenders subject to the terms hereof.

        (f)    Mandatory Action.    

          (i)  If on any date the Effective Amount shall exceed the Borrowing
Base (a "Deficiency"), then the Company shall cure the Deficiency, and except as
provided in paragraph (ii) below, may effect such cure through any of the
following means or any combination thereof: (A) the making of a lump sum
principal prepayment on the Loans

26

--------------------------------------------------------------------------------



within 30 days of the occurrence of such Deficiency (and, if any Deficiency
remains after prepayment of all Loans, cash collateralization of the LC
Obligation to the extent required to eliminate the Deficiency); (B) the making
of a principal prepayment on the Loans (and, if any Deficiency remains after
prepayment of all Loans, cash collateralization of the LC Obligation to the
extent required to eliminate the Deficiency) in three equal monthly installments
commencing thirty 30 days from the date the Deficiency occurs and continuing on
the same day of the next two succeeding months thereafter; or (C) the pledge
within ten Business Days of the occurrence of such Deficiency of additional
unencumbered Collateral of sufficient value and character (as determined by the
Required Lenders in their sole discretion) that when added to the Borrowing Base
shall equal the applicable Effective Amount.

         (ii)  Notwithstanding the foregoing paragraph (i), upon any reduction
to the Borrowing Base provided for in Section 8.2(f), if a Deficiency shall
exist or the Company or any Subsidiary shall have incurred any early termination
or similar payment Obligation(s) to any Qualifying Derivative Contract
Counterparty as a result of the Disposition and termination or modification of
any related Derivative Contract(s), the Company shall contemporaneously with
such Disposition (x) make, or cause to be made, a principal prepayment on the
Loans in an amount equal to the Deficiency and (y) satisfy in full all such
Obligation(s) to any affected Qualifying Derivative Contract Counterparty.

        (iii)  Unless the Required Lenders shall otherwise agree, if the Company
or any of its Subsidiaries shall receive Net Cash Proceeds from any Disposition
described in Section 8.2(f) or Recovery Event (A) during the continuance of an
Event of Default, the Company shall cause the Loans to be prepaid or the
outstanding Letters of Credit cash collateralized (at 105% of their respective
face amounts) in an amount equal to the entirety of such Net Cash Proceeds and
(B) if no Event of Default exists or is continuing, and subject to compliance
with Section 2.6(f)(ii) and Section 8.9, the Company shall apply such proceeds
as and to the extent required by the Second Lien Term Loan Agreement, or in any
other manner permitted under Section 7.13. The provisions of this
Section 2.6(f)(iii) do not constitute a consent to the consummation of any
Disposition not permitted by Section 8.2(f) or otherwise requiring the prior
written consent of the Required Lenders.

        2.7    Repayment.    

        (a)    Principal.    The Company shall repay to the Administrative Agent
for the benefit of the Lenders the outstanding principal balance of the Loans
(and the outstanding principal of the Loans shall be due and payable) on the
Termination Date.

        (b)    Interest.    

          (i)  Each Loan shall bear interest on the principal amount thereof
from the applicable Borrowing Date or date of conversion or continuation
pursuant to Section 2.3, as the case may be, at a rate per annum equal to the
lesser of (A) the LIBO Rate or the Adjusted Base Rate, as the case may be, plus
the Applicable Margin and (B) the Highest Lawful Rate.

         (ii)  Interest on each Loan shall be paid in arrears on each Interest
Payment Date. Interest shall also be paid on the date of any prepayment of Loans
under Section 2.5(b) or 2.6 for the portion of the Loans so prepaid and upon
payment (including prepayment) in full thereof and, during the existence of any
Event of Default, interest shall be paid on demand of the Administrative Agent.

        (iii)  Notwithstanding paragraph (i) of this Section 2.7(b), while any
Event of Default exists or after acceleration, the Company shall pay interest
(after as well as before entry of judgment thereon to the extent permitted by
law) on the principal amount of all outstanding

27

--------------------------------------------------------------------------------






Loans, at a rate per annum equal to the lesser of (A) the Highest Lawful Rate
and (B) the rate otherwise applicable plus two percent (2%) ("Default Rate").

        2.8    Fees.    

        (a)    Commitment Fees.    The Company shall pay to the Administrative
Agent for the account of the Lenders an aggregate commitment fee on the actual
daily amount of the Available Borrowing Base at a per annum rate equal to the
amount set forth on the Pricing Grid. Such commitment fee shall accrue from the
Effective Time to the Termination Date and shall be due and payable quarterly in
arrears on the first day of the month following the last Business Day of each
quarter commencing on April 1, 2006 through the Termination Date, with the final
payment to be made on the Termination Date; provided, however, that in
connection with any reduction of the aggregate Maximum Loan Amount or
termination of the aggregate Commitments under Section 2.4, the accrued
commitment fee calculated for the period ending on such date shall also be paid
on the date of such reduction or termination, with the following quarterly
payment being calculated on the basis of the period from such reduction or
termination date to such quarterly payment date. The commitment fees provided in
this Section 2.8(a) shall accrue at all times after the Effective Time, up to
the Termination Date including at any time during which one or more conditions
in Article V are not met.

        (b)    Letter of Credit Fees.    The Company agrees to pay (i) to the
Administrative Agent for the account of the Lenders a Letter of Credit fee for
each Letter of Credit, due and payable quarterly and at the Termination Date, in
arrears from the date of Issuance in an amount per annum equal to the product
equal to the Letter of Credit Rate set forth on the Pricing Grid multiplied by
the aggregate amount available under each Letter of Credit from the date of
Issuance thereof to the date on which such Letter of Credit expires or is
terminated (such fees shall be prorated for any period less than a full year but
shall not be refunded in the event any such Letter of Credit is terminated prior
to its expiry date), (ii) to the Issuing Lender for its account a fee, due and
payable quarterly and at the Termination Date, for the Issuance of each Letter
of Credit in an amount per annum (calculated on the basis of a year of 360 days)
equal to 0.00125 multiplied by the aggregate amount available under each Letter
of Credit from the date of Issuance thereof to the date on which such Letter of
Credit expires or is terminated (such fees shall be prorated for any period less
than a full year but shall not be refunded in the event any such Letter of
Credit is terminated prior to its expiry date) and (iii) to the Issuing Lender,
for its account on demand its customary letter of credit transactional fees and
out-of-pocket expenses for each Letter of Credit Issued by it, including
amendment fees, payable with respect to each such Letter of Credit. The
Administrative Agent shall pay to each Lender its pro-rata share of the Letter
of Credit fees paid pursuant to this Section 2.8(b)(i). The Administrative Agent
shall pay to the Issuing Lender the Letter of Credit fees paid pursuant to this
Section 2.8(b)(ii) and (iii).

        (c)    Other Fees.    In addition to all other amounts due to the
Administrative Agent under the Loan Documents, the Company will pay fees to the
parties and in the amounts specified in the Fee Letter Agreement.

        2.9    Computation of Fees and Interest.    

        (a)   All computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest shall be made on the basis
of a 360-day year and actual days elapsed (which results in more interest being
paid than if computed on the basis of a 365 day year). Interest and fees shall
accrue during each period during which interest or such fees are computed from
the first day thereof to the last day thereof.

28

--------------------------------------------------------------------------------



        (b)   Each determination of an interest rate by the Administrative Agent
shall be conclusive and binding on the Company and the Lenders in the absence of
manifest error.

        2.10    Payments by the Company; Borrowings Pro Rata.    

        (a)   All payments to be made by the Company shall be made without set
off, recoupment or counterclaim. Except as otherwise expressly provided herein,
all payments by the Company shall be made to the Administrative Agent for the
account of the Lenders at the Agent's Payment Office, and shall be made in
dollars and in immediately available funds, no later than 12:00 p.m. (Chicago,
Illinois time) on the date specified herein. Except to the extent otherwise
expressly provided herein, (i) each payment by the Company of fees shall be made
for the account of the Lenders pro rata in accordance with their respective Pro
Rata Shares, (ii) each payment of principal of Loans shall be made for the
account of the Lenders pro rata in accordance with their respective outstanding
principal amount of such Loans, and (iii) each payment of interest on Loans
shall be made for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the
Lenders. The Administrative Agent will promptly distribute to each Lender its
applicable share of such payment in like funds as received. Any payment received
by the Administrative Agent later than 12:00 p.m. (Chicago, Illinois time) shall
be deemed to have been received on the following Business Day and any applicable
interest or fee shall continue to accrue.

        (b)   Subject to the provisions set forth in the definition of "Interest
Period" herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

        (c)   Unless the Administrative Agent receives notice from the Company
prior to the date on which any payment is due to the Lenders that the Company
will not make such payment in full as and when required, the Administrative
Agent may assume that the Company has made such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Company has not made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent on demand such amount distributed to such Lender, together
with interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

        (d)   Except to the extent otherwise expressly provided herein, each
Borrowing hereunder shall be from the Lenders pro rata in accordance with their
respective Pro Rata Shares.

        2.11    Payments by the Lenders to the Administrative Agent.    

        (a)   Unless the Administrative Agent receives notice from a Lender on
or prior to the Effective Time or, with respect to any Borrowing after the
Effective Time, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Administrative Agent for the account of the Company the amount of that Lender's
Pro Rata Share of the Borrowing, the Administrative Agent may assume that each
Lender has made such amount available to the Administrative Agent in immediately
available funds on the Borrowing Date and the Administrative Agent may (but
shall not be so required), in reliance upon such assumption, make available to
the Company on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount available to the Administrative Agent in
immediately available funds and the Administrative Agent in such circumstances
has made available to the Company such amount, that Lender shall on the Business
Day following such Borrowing Date make such amount available to the
Administrative Agent,

29

--------------------------------------------------------------------------------



together with interest at the Federal Funds Rate for each day during such
period. A notice of the Administrative Agent submitted to any Lender with
respect to amounts owing under this Section 2.11(a) shall be conclusive, absent
manifest error. If such amount is so made available, such payment to the
Administrative Agent shall constitute such Lender's Loan on the date of
Borrowing for all purposes of this Agreement. If such amount is not made
available to the Administrative Agent on the Business Day following the
Borrowing Date, the Administrative Agent will notify the Company of such failure
to fund and, upon demand by the Administrative Agent, the Company shall pay such
amount to the Administrative Agent for the Administrative Agent's account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the interest rate applicable at the time
to the Loans comprising such Borrowing.

        (b)   The failure of any Lender to make any Loan on any Borrowing Date
shall not relieve any other Lender of any obligation hereunder to make a Loan on
such Borrowing Date, but no Lender shall be responsible for the failure of any
other Lender to make the Loan to be made by such other Lender on any Borrowing
Date.

        2.12    Sharing of Payments, Etc.    If any Lender shall obtain on
account of the Obligations held by it any payment (whether voluntary,
involuntary, through the exercise of any right of set off, or otherwise) or
receive any collateral in respect thereof in excess of the amount such Lender
was entitled to receive pursuant to the terms hereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them as shall be
necessary to cause such purchasing Lender to share the excess payment according
to the terms hereof; provided, however, that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender, such purchase
shall to that extent be rescinded and each other Lender shall repay to the
purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender's ratable share (according to the proportion of
(i) the amount of such paying Lender's required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered. The Company agrees that any Lender so purchasing a participation from
another Lender may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set off, but subject to Section 11.9)
with respect to such participation as fully as if such Lender were the direct
creditor of the Company in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.12 and will in
each case notify the Lenders following any such purchases or repayments.

        2.13    Issuing the Letters of Credit.    

        (a)   In order to effect the issuance of a Letter of Credit, the Company
shall submit a Notice of Borrowing and LC Application in writing by telecopy to
the Administrative Agent (who shall promptly notify the Issuing Lender) not
later than 12:00 p.m., Chicago, Illinois time, three (3) Business Days before
the requested date of issuance of such Letter of Credit. Each such Notice of
Borrowing and LC Application shall be signed by the Company, specify the
Business Day on which such Letter of Credit is to be issued, the purpose for the
requested Letter of Credit, specify the availability for Letters of Credit under
the Borrowing Base, and the $20,000,000 aggregate LC Obligation limitation as of
the date of issuance of such Letter of Credit and the expiry date thereof which
shall not be later than the earlier of (i) twelve (12) months from the date of
Issuance of such Letter of Credit and (ii) the seventh Business Day prior to
Termination Date. If requested by the Company not later than three (3) Business
Days prior to expiration of any Letter of Credit, any Letter of Credit may be
renewed for the additional period specified in Section 2.1(c).

30

--------------------------------------------------------------------------------





        (b)   Upon satisfaction of the applicable terms and conditions set forth
in Article V, the Issuing Lender shall issue such Letter of Credit to the
specified beneficiary not later than the close of business, Chicago, Illinois
time, on the date so specified. The Administrative Agent shall provide the
Company and each Lender with a copy of each Letter of Credit so issued. Each
such Letter of Credit shall (i) provide for the payment of drafts, presented for
honor thereunder by the beneficiary in accordance with the terms thereon, at
sight when accompanied by the documents described therein and (ii) be subject to
the Uniform Customs and Practice for Documentary Credits (1993 Revision),
International Chamber of Commerce Publication No. 500 (and any subsequent
revisions thereof approved by a Congress of the International Chamber of
Commerce) (the "UCP") and shall, as to matters not governed by the UCP, be
governed by, and construed and interpreted in accordance with, the laws of the
State of New York.

        (c)   Upon the Issuance of each Letter of Credit, the Issuing Lender
shall be deemed, without further action by any party hereto, to have sold to
each other Lender, and each other Lender shall be deemed, without further action
by any party hereto, to have purchased from the Issuing Lender, a participation,
to the extent of such Lender's Pro Rata Share, in such Letter of Credit, the
obligations thereunder and in the reimbursement obligations of the Company due
in respect of drawings made under such Letter of Credit. If requested by the
Issuing Lender, the other Lenders will execute any other documents reasonably
requested by the Issuing Lender to evidence the purchase of such participation.

        (d)   Upon the presentment of any draft for honor under any Letter of
Credit by the beneficiary thereof which the Issuing Lender determines is in
compliance with the conditions for payment thereunder, the Issuing Lender shall
promptly notify the Company, the Administrative Agent and each Lender of the
intended date of honor of such draft and the Company hereby promises and agrees,
at the Company's option, to either (i) pay to the Administrative Agent for the
account of the Issuing Lender, by 2:00 p.m., Chicago, Illinois time, on the date
payment is due as specified in such notice, the full amount of such draft in
immediately available funds or (ii) request a Loan pursuant to the provisions of
Sections 2.1(a) and 2.2 of this Agreement in the full amount of such draft,
which request shall specify that the Borrowing Date is to be the date payment is
due under the Letter of Credit as specified in the Issuing Lender's notice. If
the Company fails timely to make such payment because a Loan cannot be made
pursuant to Section 2.1(a) or Section 5.3, each Lender shall, notwithstanding
any other provision of this Agreement (including the occurrence and continuance
of a Default or an Event of Default), make available to the Administrative Agent
for the benefit of the Issuing Lender an amount equal to its Pro Rata Share of
the presented draft on the day the Issuing Lender is required to honor such
draft. If such amount is not in fact made available to the Administrative Agent
by such Lender on such date, such Lender shall pay to the Administrative Agent
for the account of the Issuing Lender, on demand made by the Issuing Lender, in
addition to such amount, interest thereon at the Federal Funds Rate for the
first two days following demand and thereafter until paid at the Adjusted Base
Rate. Upon receipt by the Administrative Agent from the Lenders of the full
amount of such draft, notwithstanding any other provision of this Agreement
(including the occurrence and continuance of a Default or an Event of Default)
the full amount of such draft shall automatically and without any action by the
Company, be deemed to have been a Base Rate Loan as of the date of payment of
such draft. Nothing in this Section 2.13(d) or elsewhere in this Agreement shall
diminish the Company's obligation under this Agreement to provide the funds for
the payment of, or on demand to reimburse the Issuing Lender for payment of, any
draft presented to, and duly honored by, the Issuing Lender under any Letter of
Credit, and the automatic funding of a Loan as provided in this Section 2.13(d)
shall not constitute a cure or waiver of the Event of Default for failure to
provide timely such funds as agreed in this Section 2.13(d).

31

--------------------------------------------------------------------------------






        (e)   In order to induce the issuance of Letters of Credit by the
Issuing Lender and the purchase of participations therein by the other Lenders,
the Company agrees with the Administrative Agent, the Issuing Lender and the
other Lenders that neither the Administrative Agent nor any Lender (including
the Issuing Lender) shall be responsible or liable (except as provided in the
following sentence) for, and the Company's unconditional obligation to reimburse
the Issuing Lender through the Administrative Agent for amounts paid by the
Issuing Lender, as provided in Section 2.13(d) above, on account of drafts so
honored under the Letters of Credit shall not be affected by, any circumstance,
act or omission whatsoever (whether or not known to the Administrative Agent or
any Lender (including the Issuing Lender)) other than a circumstance, act or
omission resulting from the gross negligence or willful misconduct of the
Administrative Agent or any Lender, including the Issuing Lender. The Company
agrees that any action taken or omitted to be taken by the Administrative Agent
or any Lender (including the Issuing Lender) under or in connection with any
Letter of Credit or any related draft, document or Property shall be binding on
the Company and shall not put the Administrative Agent or any Lender (including
the Issuing Lender) under any resulting liability to the Company, unless such
action or omission is the result of the gross negligence or willful misconduct
of the Administrative Agent or any such Lender (including the Issuing Lender).
The Company hereby waives presentment for payment (except the presentment
required by the terms of any Letter of Credit) and notice of dishonor, protest
and notice of protest with respect to drafts honored under the Letters of
Credit. The Issuing Lender agrees promptly to notify the Company whenever a
draft is presented under any Letter of Credit, but failure to so notify the
Company shall not in any way affect the Company's obligations hereunder. Subject
to Section 3.7, if while any Letter of Credit is outstanding, any law, executive
order or regulation is enforced, adopted or interpreted by any public body,
governmental agency or court of competent jurisdiction so as to affect any of
the Company's obligations or the compensation to any Lender in respect of the
Letters of Credit or the cost to such Lender of establishing or maintaining the
Letters of Credit (or any participation therein), such Lender shall promptly
notify the Company thereof in writing and within ten Business Days after receipt
by the Company of such Lender's request (through the Administrative Agent) for
reimbursement or indemnification or within 30 days after receipt of a notice in
respect of Taxes or Other Taxes, the Company shall reimburse or indemnify such
Lender, as the case may be, with respect thereto so that such Lender shall be in
the same position as if there had been no such enforcement, adoption or
interpretation. The foregoing agreement of the Company to reimburse or indemnify
the Lenders shall apply in (but shall not be limited to) the following
situations: an imposition of or change in reserve, capital maintenance or other
similar requirements or in excise or similar Taxes or monetary restraints,
except a change in franchise Taxes imposed on such Lender or in Tax on the net
income of such Lender.

        (f)    In the event that any provision of a LC Application is
inconsistent with, or in conflict of, any provision of this Agreement, including
provisions for the rate of interest applicable to drawings thereunder or rights
of setoff or any representations, warranties, covenants or any events of default
set forth therein, the provisions of this Agreement shall govern.

        (g)   If the Obligations, or any part thereof, become immediately due
and payable pursuant to Article IX of this Agreement, then the entirety of the
LC Obligation shall become immediately due and payable without regard for actual
drawings or payments on the Letters of Credit, and the Company shall be
obligated to pay to the Administrative Agent immediately an amount equal to the
entirety of the LC Obligation. All amounts made due and payable by the Company
under this Section 2.13(g) may be applied as the Issuing Lender and the Lenders
elect to any of the various LC Obligation; provided, however, that such amounts
applied by the Issuing Lender and the Lenders to the LC Obligation shall be
(i) first applied to the Matured LC Obligation, and (ii) second held by the
Administrative Agent in an interest bearing account for the benefit of the
Issuing Lender and the Lenders as LC Collateral, such LC Collateral to be held
in an account with the Administrative Agent or an Affiliate thereof, until such
remaining portion of the LC

32

--------------------------------------------------------------------------------






Obligation has either (i) become a portion of the Matured LC Obligation, at
which time such LC Collateral paid to the Administrative Agent shall be applied
to such Matured LC Obligation, or (ii) expired undrawn, at which time an amount
of such LC Collateral equal to such expired and undrawn LC Obligation, plus
accrued interest thereon, shall be applied as otherwise required or permitted
under Article IX. This Section 2.13(g) shall not limit or impair any rights
which the Administrative Agent, the Issuing Lender or any of the Lenders may
have under any other document or agreement relating to any Letter of Credit or
portion of the LC Obligation, including without limitation, any LC Application.


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


        3.1    Taxes.    

        (a)   Any and all payments by the Company to each Lender or the
Administrative Agent under this Agreement and any other Loan Document shall be
made free and clear of, and without deduction or withholding for any Taxes. In
addition, the Company shall pay all Other Taxes.

        (b)   Subject to Section 3.1(f), the Company agrees to indemnify and
hold harmless each Lender and the Administrative Agent for the full amount of
Taxes or Other Taxes (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section 3.1) paid by the Lender or
the Administrative Agent and any liability (including penalties, interest,
additions to Tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
the affected Lender or the Administrative Agent makes written demand therefor.

        (c)   If the Company shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any
Lender or the Administrative Agent, then: (i) the sum payable shall be increased
as necessary so that after making all required deductions and withholdings
(including deductions and withholdings applicable to additional sums payable
under this Section 3.1), such Lender or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions or withholdings been made; (ii) the Company shall make such
deductions and withholdings; (iii) the Company shall pay the full amount
deducted or withheld to the relevant taxing authority or other authority in
accordance with applicable law; and (iv) the Company shall also pay to each
affected Lender or the Administrative Agent for the account of such Lender, at
the time interest is paid, all additional amounts which such Lender specifies as
necessary to preserve the after-tax yield such Lender would have received if
such Taxes or Other Taxes had not been imposed.

        (d)   Within 30 days after the date of any payment by the Company of
Taxes or Other Taxes under Section 3.1(c) above, the Company shall furnish the
Administrative Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Administrative
Agent.

        (e)   If the Company is required to pay additional amounts to any Lender
or the Administrative Agent pursuant to Section 3.1(c), then upon written
request of the Company such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of its Lending
Office so as to eliminate any such additional payment by the Company which may
thereafter accrue, if such change in the judgment of such Lender is not
otherwise disadvantageous to such Lender.

        (f)    No Lender that is required to comply with Section 10.10 shall be
entitled to any indemnification under this Section 3.1 if the obligation with
respect to which indemnification is

33

--------------------------------------------------------------------------------






sought would not have arisen but for a failure of the affected Lender to comply
with such Section 10.10.

        3.2    Illegality.    

        (a)   If any Lender determines that the introduction of any Requirement
of Law, or any change in any Requirement of Law, or in the interpretation or
administration of any Requirement of Law, has made it unlawful, or that any
central bank or other Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make LIBO Rate Loans, then,
on notice thereof by the Lender to the Company through the Administrative Agent,
any obligation of that Lender to make LIBO Rate Loans shall be suspended until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.

        (b)   If a Lender determines that it is unlawful to maintain any LIBO
Rate Loan, the Company shall, upon its receipt of notice of such fact and demand
from such Lender (with a copy to the Administrative Agent), prepay in full such
LIBO Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 3.4, either on the last day of the
Interest Period thereof, if the Lender may lawfully continue to maintain such
LIBO Rate Loans to such day, or immediately, if the Lender may not lawfully
continue to maintain such LIBO Rate Loan. If the Company is required to so
prepay any LIBO Rate Loan, then concurrently with such prepayment, the Company
shall borrow from the affected Lender, in the amount of such repayment, a Base
Rate Loan.

        (c)   If the obligation of any Lender to make or maintain LIBO Rate
Loans has been so terminated or suspended, all Loans which would otherwise be
made by the Lender as LIBO Rate Loans shall be instead Base Rate Loans.

        (d)   Before giving any notice to the Administrative Agent under this
Section 3.2, the affected Lender shall designate a different Lending Office with
respect to its LIBO Rate Loans if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

        3.3    Increased Costs and Reduction of Return.    

        (a)   If any Lender determines that, due to either (i) the introduction
of or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the LIBO Rate) in or in the
interpretation of any law or regulation or (ii) the compliance by that Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any LIBO Rate Loans, then the Company shall be liable for, and shall from time
to time, upon demand (with a copy of such demand to be sent to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender, additional amounts as are sufficient to compensate such Lender for such
increased costs.

        (b)   If any Lender shall have determined that (i) the introduction of
any Capital Adequacy Regulation, (ii) any change in any Capital Adequacy
Regulation, (iii) any change in the interpretation or administration of any
Capital Adequacy Regulation by any central bank or other Governmental Authority
charged with the interpretation or administration thereof, or (iv) compliance by
such Lender (or its Lending Office) or any Affiliate controlling such Lender
with any Capital Adequacy Regulation, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any Affiliate
controlling such Lender and (taking into consideration such Lender's or such
Affiliate's policies with respect to capital adequacy and such Lender's desired
return on capital) determines that the amount of such capital is increased as a
consequence of its Commitment, Loans, other Credit Extensions, or Obligations
under this

34

--------------------------------------------------------------------------------






Agreement, then, upon demand of such Lender to the Company through the
Administrative Agent, the Company shall pay to such Lender, from time to time as
specified by such Lender, additional amounts sufficient to compensate such
Lender for such increase.

        3.4    Funding Losses.    The Company shall reimburse each Lender and
hold each Lender harmless from any loss or expense which the Lender may sustain
or incur as a consequence of (a) the failure of the Company to make on a timely
basis any payment of principal of any LIBO Rate Loan; (b) the failure of the
Company to borrow or continue a LIBO Rate Loan or to convert a Base Rate Loan to
a LIBO Rate Loan after the Company has given (or is deemed to have given) a
Notice of Borrowing or a Notice of Conversion/Continuation (including by reason
of the failure to satisfy any condition precedent thereto); (c) the failure of
the Company to make any prepayment in accordance with any notice delivered under
Section 2.5; (d) the prepayment (including pursuant to Section 2.6) or other
payment (including after acceleration thereof) of a LIBO Rate Loan on a day that
is not the last day of the relevant Interest Period; or (e) the automatic
conversion under Section 2.3 of any LIBO Rate Loan to a Base Rate Loan on a day
that is not the last day of the relevant Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBO Rate Loans or from fees payable to terminate the
deposits from which such funds were obtained. For purposes of calculating
amounts payable by the Company to the Lenders under this Section 3.4 and under
Section 3.3(a), each LIBO Rate Loan made by a Lender (and each related reserve,
special deposit or similar requirement) shall be conclusively deemed to have
been funded at the LIBOR used in determining the LIBO Rate for such LIBO Rate
Loan by a matching deposit or other borrowing in the interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBO
Rate Loan is in fact so funded.

        3.5    Inability to Determine Rates.    If the Administrative Agent
determines that for any reason adequate and reasonable means do not exist for
determining the LIBO Rate for any requested Interest Period with respect to a
proposed LIBO Rate Loan, or that the LIBO Rate applicable pursuant to
Section 2.7(b) for any requested Interest Period with respect to a proposed LIBO
Rate Loan does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Company
and each Lender. Thereafter, the obligation of the Lenders to make or maintain
LIBO Rate Loans hereunder shall be suspended until the Administrative Agent upon
the instruction of the Lenders revokes such notice in writing. Upon receipt of
such notice, the Company may revoke any Notice of Borrowing or Notice of
Conversion/Continuation then submitted by it. If the Company does not revoke
such notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Company, in the amount specified in the applicable notice submitted by
the Company, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBO Rate Loans.

        3.6    Certificates of Lenders.    Any Lender claiming reimbursement or
compensation under this Article III shall deliver to the Company (with a copy to
the Administrative Agent) a certificate setting forth in reasonable detail the
amount payable to such Lender hereunder and such certificate shall be conclusive
and binding on the Company in the absence of manifest error; provided, however,
that such Lender shall only be entitled to collect amounts incurred within
180 days of such notice.

        3.7    Substitution of Lenders.    Upon (i) the receipt by the Company
from any Lender of a claim for compensation under this Article III or (ii) the
refusal of a Lender to accept the Annual Proposed Borrowing Base pursuant to
Section 2.6(b) or Semi-Annual Proposed Borrowing Base pursuant to Section 2.6(c)
(as applicable) and, as a result, the Company elects by written notice to the
Administrative Agent to replace such dissenting Lender pursuant to this
Section 3.7 (such Lender, an "Affected Lender"), the Company may: (a) obtain a
replacement bank or financial institution satisfactory to the Administrative
Agent to acquire and assume all or a ratable part of all of such Affected
Lender's Loans and Commitment (a "Replacement Lender"); or (b) request one more
of the other Lenders to acquire and assume all or part of such Affected Lender's
Loans and Commitment but none of the Lenders shall have any obligation to do so.
Any such designation of a Replacement Lender

35

--------------------------------------------------------------------------------




under clause (a) shall be subject to the prior written consent of the
Administrative Agent, which consent shall not be unreasonably withheld.

        3.8    Survival.    The agreements and obligations of the Company in
this Article III shall survive the payment of all other Obligations.


ARTICLE IV



SECURITY


        4.1    The Security.    The Obligations will be secured by the Security
Documents. Certain of the Security Documents are amendments and restatements of
Security Documents (as defined in the Existing Credit Agreement), and as such,
are granted by the Company, or its Subsidiaries, as applicable, in assumption,
renewal, extension, amendment and restatement of such prior liens and security
interests securing the Existing Credit Agreement and are entitled to the
priority and perfection relating back to the date originally granted and
assigned to the greatest extent possible. Each of the Company and its
Subsidiaries hereby adopts, assumes, ratifies, and reaffirms such prior Liens
and security interests and confirms that such Liens and security interests
secure the Obligations as a continuation of the original "Obligations" described
in the Existing Credit Agreement.

        4.2    Agreement to Deliver Security Documents.    The Company shall,
and shall cause its Subsidiaries to, deliver, to further secure the Obligations
whenever requested by the Administrative Agent in its sole and absolute
discretion, deeds of trust, mortgages, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to the Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior Liens or security interests in any
Property now owned or hereafter acquired by the Company or any of its
Subsidiaries, as applicable, subject only to Permitted Liens. The Company shall,
and shall cause its Subsidiaries to, deliver, and cause its Subsidiaries, where
applicable, to deliver whenever requested by the Administrative Agent, favorable
title opinions from legal counsel acceptable to the Administrative Agent, title
insurance policies, or such other evidence of title satisfactory to the
Administrative Agent with respect to the Mortgaged Properties designated by the
Administrative Agent, based upon abstract or record examinations acceptable to
the Administrative Agent and (a) stating that the Company or its Subsidiary, as
applicable, has good and marketable title to the Mortgaged Properties, free and
clear of all Liens except Permitted Liens, (b) confirming that such Mortgaged
Properties are subject to Security Documents securing the Obligations that
constitute and create legal, valid and duly perfected deed of trust or mortgage
Liens in such Mortgaged Properties and interests, and assignments of and
security interests in the Oil and Gas attributable to such Mortgaged Properties
comprised of Oil and Gas Properties and interests and the proceeds thereof, in
each case subject only to Permitted Liens, and (c) covering such other matters
as the Administrative Agent may reasonably request.

        4.3    Perfection and Protection of Security Interests and Liens.    The
Company shall, and shall cause its Subsidiaries to, from time to time deliver to
the Administrative Agent any financing statements, amendment, assignment and
continuation statements, extension agreements and other documents, properly
completed and executed (and acknowledged when required) by the Company or its
Subsidiary, as applicable, in form and substance satisfactory to the
Administrative Agent, which the Administrative Agent reasonably requests for the
purpose of perfecting, confirming, or protecting any Liens or other rights in
Collateral securing any Obligations.

        4.4    Offset.    To secure the repayment of the Obligations, the
Company hereby grants the Administrative Agent and each Lender a security
interest, a Lien, and a right of offset, each of which shall be in addition to
all other interests, Liens, and rights of the Administrative Agent and the
Lenders at common law, under the Loan Documents, or otherwise, and each of which
shall be upon and against (a) any and all moneys, securities or other Property
(and the proceeds therefrom) of the

36

--------------------------------------------------------------------------------




Company now or hereafter held or received by or in transit to the Administrative
Agent or any Lender from or for the account of the Company, whether for
safekeeping, custody, pledge, transmission, collection or otherwise, (b) any and
all deposits (general or special, time or demand, provisional or final) of the
Company with the Administrative Agent or any Lender, and (c) any other credits
and claims of the Company at any time existing against the Administrative Agent
or any Lender, including claims under certificates of deposit. During the
existence of any Event of Default, the Administrative Agent or any Lender is
hereby authorized to foreclose upon, offset, appropriate, and apply, at any time
and from time to time, without notice to the Company, any and all items
hereinabove referred to against the Obligations then due and payable.

        4.5    Guaranty.    

        (a)   Each Original Guarantor has executed and delivered to the
Administrative Agent, and each Subsidiary of the Company now existing or
created, acquired or coming into existence after the date hereof that is a
Guarantor (including the TexCal Subsidiaries) shall, promptly upon request by
the Administrative Agent, execute and deliver to the Administrative Agent, a
Guaranty setting forth therein an absolute and unconditional guaranty of the
timely repayment of, and the due and punctual performance of the Obligations of
the Company hereunder, which Guaranty shall be satisfactory to the Lenders in
form and substance. The Company will cause each of its Subsidiaries to deliver
to the Administrative Agent, simultaneously with its delivery of such a
Guaranty, written evidence satisfactory to the Administrative Agent and its
counsel that such Subsidiary has taken all corporate, limited liability company
or partnership action necessary to duly approve and authorize its execution,
delivery and performance of such Guaranty and any Security Documents and other
documents which it is required to execute.

        (b)    Guaranty Representations.    To induce the Lenders, the Issuing
Lender and the Administrative Agent to enter into this Agreement, the Company
and each Guarantor represents and warrants to each such person, (i) as of and
after giving effect to the making of the Credit Extensions at the Effective
Time, and (ii) after giving effect to the TexCal Acquisition and the making of
the Credit Extensions at the TexCal Closing Time, as of the TexCal Closing Time:

        (i)    Benefit to Guarantors.    The Company and each Guarantor are
mutually dependent on each other in the conduct of their respective businesses,
with the credit needed from time to time by each often being provided by another
or by means of financing obtained by one such Affiliate with the support of the
other for their mutual benefit and the ability of each to obtain such financing
is dependent on the successful operations of the other. The board of directors,
manager or general partner, where applicable, of each Guarantor has determined
that such Guarantor's execution, delivery and performance of this Agreement may
reasonably be expected to directly or indirectly benefit such Guarantor and is
in the best interests of such Guarantor.

        (ii)    Reasonable Consideration for Guaranties.    The direct or
indirect value of the consideration received and to be received by such
Guarantor in connection herewith is reasonably worth at least as much as the
liability and obligations of each Guarantor hereunder and its Guaranty, and the
incurrence of such liability and obligations in return for such consideration
may reasonably be expected to benefit such Guarantor, directly or indirectly.

        (iii)    No Insolvencies.    Neither the Company nor any Guarantor is
"insolvent" (that is, the sum of such Person's absolute and contingent
liabilities, including the Obligations, does not exceed the fair market value of
such Person's assets, including any rights of contribution, reimbursement or
indemnity). Each of the Company and each Guarantor has capital which is adequate
for the businesses in which such Person is engaged and intends to be engaged.
None of the Company nor any Guarantor has incurred (whether hereby or
otherwise), nor does the Company or Guarantor intend to incur or believe that it
will incur, liabilities which will be beyond its ability to pay as such
liabilities mature.

37

--------------------------------------------------------------------------------






        4.6    Production Proceeds.    Notwithstanding that, by the terms of the
various Security Documents, the Company is and will be assigning to the
Administrative Agent all of the Net Proceeds of Production accruing to the
Mortgaged Properties covered thereby, so long as no Event of Default has
occurred and is continuing, the Administrative Agent, on behalf of the Lenders,
grants each of the Company and its Subsidiaries a revocable license to continue
to receive from the purchasers of production all such Net Proceeds of
Production, subject, however, to the Liens created under the Security Documents,
which Liens are hereby affirmed and ratified. During the continuance of an Event
of Default described under Sections 9.1(g) or (h), this license shall be
automatically revoked, and during the continuance of any other Event of Default,
this license shall be revocable in the sole discretion of the Administrative
Agent, by notice to the Company, and the Administrative Agent may exercise all
rights and remedies granted under the Security Documents, including the right to
obtain possession of all Net Proceeds of Production then held by the Company and
its Subsidiaries or to receive directly from the purchasers of production all
other Net Proceeds of Production. In no case shall any failure, whether
purposeful or inadvertent, by the Administrative Agent to collect directly any
such Net Proceeds of Production constitute in any way a waiver, remission or
release of any of its rights under the Security Documents, nor shall any release
of any Net Proceeds of Production by the Administrative Agent to the Company and
its Subsidiaries constitute a waiver, remission, or release of any other Net
Proceeds of Production or of any rights of the Administrative Agent to collect
other Net Proceeds of Production thereafter.


ARTICLE V


CONDITIONS PRECEDENT


        5.1    Conditions of the Effective Date and Initial Credit
Extensions.    The effectiveness of this Agreement, and each Lender's obligation
to lend money and otherwise extend credit to the Company to refinance, renew and
extend the Existing Revolving Credit Outstandings are subject to the condition
that on or before the Effective Time the Administrative Agent shall have
received all of the following, in form and substance satisfactory to the
Administrative Agent and each Lender, and in sufficient copies for each Lender
(or, in the case of clauses (g), (i) or (r), the conditions specified therein
shall have been satisfied):

        (a)    Credit Agreement and Related Documents.    his Agreement, the
Notes, the Guaranty and the Security Documents, duly executed and delivered by
each of the Company and the Original Guarantors party thereto;

        (b)    Second Lien Loan Document; Senior Notes Indenture.    i) Evidence
that (x) each of the Second Lien Loan Documents has been duly executed and
delivered by each of the parties thereto; (y) the Company received gross
proceeds from the borrowing of the Second Lien Term Loans in an aggregate amount
of cash of not less than $350,000,000; and (z) the Intercreditor Agreement has
been duly executed and delivered by each of the parties thereto other than the
Administrative Agent; and (ii) true and correct copies, certified as to
authenticity by the Company, of (x) the Second Lien Loan Documents and (y) the
Senior Notes Indenture;

        (c)    Resolutions; Incumbency; Organization
Documents.    (i) Resolutions of the board of directors of the Company and
members or the board of directors of each Original Guarantor or its general
partner, as applicable, authorizing the transactions contemplated hereby,
certified as of the Effective Time by the Secretary or an Assistant Secretary of
such Person; (ii) Certificates of the Secretary of the Company and the Secretary
of each Original Guarantor certifying the names and true signatures of the
officers of such Person authorized to execute, deliver and perform, as
applicable, this Agreement, the Security Documents, the Guaranty, and all other
Loan Documents to be delivered by it hereunder; and (iii) the Organization
Documents of the Company and of each Original Guarantor as in effect on the
Effective Time, certified by the Secretary or Assistant Secretary of the such
Person as of the Effective Time;

38

--------------------------------------------------------------------------------






        (d)    Good Standing.    A good standing certificate for the Company and
each Original Guarantor from its state of incorporation or formation, and
evidencing its qualification to do business in (i) California for the Company
and each Original Guarantor, (ii) Texas for the Company, and (iii) in each other
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, in each case as of a recent
date;

        (e)    Payment of Fees.    vidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to the Existing Credit
Agreement and under this Agreement, including the Fee Letter Agreement, in each
case to the extent then due and payable at the Effective Time, including any
such costs, fees and expenses arising under or referenced in Sections 2.8 and
11.4;

        (f)    Certificate.    A certificate signed by a Responsible Officer,
dated as of the Effective Time, stating that (i) the representations and
warranties contained in Article VI and Section 4.5(b) are true and correct on
and as of the Effective Date, as though made on and as of such date; (ii) no
litigation is pending or threatened against the Company or any Subsidiary or any
TexCal Subsidiary in which there is a reasonable probability of an adverse
decision which would result in a Material Adverse Effect; and (iii) there has
occurred no event or circumstance that has resulted or would reasonably be
expected to result in a Material Adverse Effect since December 31, 2004;

        (g)    Due Diligence.    The Administrative Agent shall have completed a
due diligence review satisfactory to the Administrative Agent on behalf of the
Required Lenders, including as to the legal structure, capital budgets, Tax
position, hedging strategy and hedging position of the Company and its
Subsidiaries and of the TexCal Energy Subsidiaries;

        (h)    Title.    Evidence that the Company and its Subsidiaries have
and, upon consummation of the TexCal Acquisition, will have good and marketable
title on at least 85% of the Net Present Value of the Proved Oil and Gas
Reserves subject to no other Liens, other than Permitted Liens, evidenced by
title information satisfactory to the Administrative Agent and the Lenders;

        (i)    Environmental.    The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding the Company, each Original Guarantor
and each TexCal Subsidiary and their respective Oil and Gas Properties and the
Administrative Agent and the Lenders shall be satisfied with all environmental
matters;

        (j)    Insurance Certificates.    Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
Company's insurance carriers reflecting the current insurance policies required
under Section 7.6 (such insurance will be primary and not contributing)
including any necessary endorsements to reflect the Administrative Agent as loss
payee for the ratable benefit of the Lenders, with the right to receive at least
30 days prior notice of cancellation of any such policy;

        (k)    Other Documents.    Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request, including those
in connection with the TexCal Acquisition;

        (l)    Opinions of Counsel.    (i) An opinion of Davis Graham & Stubbs
LLP covering such matters as the Administrative Agent may require and in form
and substance satisfactory to the Administrative Agent dated as of the Effective
Time, (ii) an opinion of Bracewell & Giuliani LLP covering such matters of New
York law as the Administrative Agent may require in form and substance
satisfactory to the Administrative Agent dated as of the Effective Time and
(iii) opinions of Haynes and Boone, LLP and Downey Brand LLP as to the
enforceability and perfection of the Liens and security interests created under
the Mortgages filed or to be filed in Texas and California, respectively;

39

--------------------------------------------------------------------------------






        (m)    TexCal Acquisition.    (i) Evidence that all conditions precedent
under the TexCal Acquisition Agreement other than payment of the "Closing Date
Merger Consideration" (as defined therein) have been satisfied or waived by all
parties thereto; and (ii) true and correct copies (in a form reasonably
satisfactory to the Administrative Agent), certified as to authenticity by a
Responsible Officer of the Company, of the TexCal Acquisition Documentation;

        (n)    Initial Reserve Report, TexCal Reserve Report, Financial
Statements and Pro Forma Financial Statements.    The Initial Reserve Report,
the TexCal Reserve Report, the Audited Financial Statements, the Company's
unaudited consolidated financial statements as of and for the fiscal year ended
December 31, 2005, the TexCal Audited Financial Statements and the Pro Forma
Financial Statements, each in form and substance satisfactory to the
Administrative Agent;

        (o)    Lien Searches.    Evidence of the results of a recent lien search
in each of the jurisdictions in which UCC financing statements or other filings
or recordations should be made to evidence or perfect security interests in any
assets of the Company, any Original Guarantor or any TexCal Subsidiary, and such
search shall reveal no Liens on any of the Property of the Company, any Original
Guarantor or any TexCal Subsidiary, except for Permitted Liens;

        (p)    MMS Operational Matters.    Evidence that the Company is
qualified by the Minerals Management Service of the United States Department of
Interior to operate its Hydrocarbon Interests comprised of leases covering
submerged lands on the federal Outer Continental Shelf;

        (q)    Filings, Registrations and Recordings.    Each document
(including, without limitation, any UCC financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a first priority perfected
Lien on the Collateral described in any Security Document to which the Company
or any Original Guarantor is (or, upon consummation of the TexCal Acquisition,
any Tex Cal Subsidiary will be) a party, prior and superior in right to any
other Person (other than with respect to Permitted Liens (other than Liens
described in (j) of such definition)), shall have been filed, registered or
recorded or shall have been delivered to the Administrative Agent in proper form
for filing, registration or recordation;

        (r)    Approvals.    All government and third party approvals (including
any consents) necessary in connection with the TexCal Acquisition, the
continuing operations of the Company and its Subsidiaries and the transactions
contemplated by the Transaction Documents shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the TexCal
Acquisition or the financing contemplated hereby;

        (s)    Solvency.    A certificate from a Responsible Officer of the
Company certifying that, on a consolidated basis, the Company and its
Subsidiaries (i) as of the Effective Time, are, and (ii) after giving effect to
the transactions contemplated hereby, including the TexCal Acquisition, will be,
Solvent; and

        (t)    Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.    The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock of the Company's Subsidiaries pledged
pursuant to the Security Agreement, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof, and (ii) each promissory note pledged by the Company and the
Guarantors pursuant to the Security Agreement endorsed (without recourse) in
blank (or accompanied by an executed transfer form in blank satisfactory to the
Administrative Agent) by the pledgor thereof.

40

--------------------------------------------------------------------------------



        5.2    Conditions to Subsequent Credit Extensions.    Each Lender's
commitment to lend money hereunder to the Company and the Issuing Lender's
obligation to issue Letters of Credit hereunder, in each case from and after
(i) the Effective Time and (ii) the making of the initial Credit Extensions
hereunder described in Section 5.1, are subject to the conditions that on or
before the TexCal Closing Time, the Administrative Agent shall have received all
of the following, in form and substance satisfactory to the Administrative Agent
and each Lender, and in sufficient copies for each Lender (or, in the case of
clauses (h), (i) or (o), the conditions specified therein shall have been
satisfied):

        (a)    Additional Loan Documents.    (i) The Guaranty and the Security
Agreement (or a joinder thereto), in each case in form and substance
satisfactory to the Administrative Agent and duly executed and delivered by each
of the TexCal Subsidiaries; and (ii) the Mortgages as to such Oil and Gas
Properties as are required under Section 7.14(b), in each case in form and
substance satisfactory to the Administrative Agent and duly executed, delivered
and acknowledged by the respective TexCal Subsidiary that is the owner thereof;

        (b)    Second Lien Loan Documents.    Evidence that each of the Second
Lien Loan Documents and the Senior Note Debt Documents to which any of the
TexCal Subsidiaries is or is required to be a party have been duly executed and
delivered by each of the parties thereto;

        (c)    Resolutions; Incumbency; Organization
Documents.    (i) Resolutions of the members or the board of directors of each
TexCal Subsidiary or its general partner, as applicable, authorizing the
transactions contemplated hereby, certified as of the TexCal Closing Time by the
Secretary or an Assistant Secretary of such Person; (ii) Certificates of the
Secretary of each TexCal Subsidiary certifying the names and true signatures of
the officers of such Person authorized to execute, deliver and perform, as
applicable, all Loan Documents to be delivered by it hereunder; and (iii) the
Organization Documents of each TexCal Subsidiary as in effect on the TexCal
Closing Time, certified by the Secretary, Assistant Secretary or general partner
of such Person of such Person as of the TexCal Closing Time;

        (d)    Good Standing.    A good standing certificate for each TexCal
Subsidiary from its state of incorporation or formation, and evidencing its
qualification to do business in each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in each case as of a recent date;

        (e)    Existing TexCal Credit Agreement.    A true and correct copy of a
termination agreement, duly executed and delivered by the agent or other duly
authorized representative of the lenders under the Existing TexCal Credit
Agreement, stating that all amounts owed or owing in respect of the Existing
TexCal Credit Agreement have been paid in full and otherwise satisfied, and that
the Existing TexCal Credit Agreement, as well as all other agreements executed
in connection therewith, have been terminated, and releases of all Liens
securing the TexCal Subsidiaries' obligations thereunder, all in form and
substance satisfactory to the Administrative Agent and the Lenders;

        (f)    Payment of Fees.    Evidence of payment by the Company of all
accrued and unpaid fees, costs and expenses owed pursuant to this Agreement to
the extent then due and payable at the TexCal Closing Time, including any such
costs, fees and expenses arising under or referenced in Sections 2.8 and 11.4;

        (g)    Certificate.    A certificate signed by a Responsible Officer,
dated as of the TexCal Closing Time, stating that (i) the representations and
warranties contained in Article VI and Section 4.5(b) are true and correct on
and as of such date, as though made on and as of such date; (ii) no litigation
is pending or threatened against the Company or any Subsidiary or any TexCal
Subsidiary in which there is a reasonable probability of an adverse decision
which would result in a Material

41

--------------------------------------------------------------------------------






Adverse Effect; and (iii) there has occurred no event or circumstance that has
resulted or would reasonably be expected to result in a Material Adverse Effect
since December 31, 2004;

        (h)    Title.    Evidence that the Company and its Subsidiaries have
and, upon consummation of the TexCal Acquisition, will have good and marketable
title to at least 85% of the Net Present Value of the Proved Oil and Gas
Reserves subject to no other Liens, other than Permitted Liens, evidenced by
title information satisfactory to the Administrative Agent and the Lenders;

        (i)    Environmental.    The Administrative Agent shall have completed a
review satisfactory to the Administrative Agent of current public environmental
data sources, registers and lists regarding each TexCal Subsidiary and its Oil
and Gas Properties and the Administrative Agent and the Lenders shall be
satisfied with all environmental matters;

        (j)    Insurance Certificates.    Insurance certificates in form and
substance reasonably satisfactory to the Administrative Agent, from the
insurance carriers with respect to each TexCal Subsidiary reflecting the current
insurance policies required under Section 7.6 (such insurance will be primary
and not contributing) with respect to such TexCal Subsidiary, to the extent not
previously delivered to the Administrative Agent, including any necessary
endorsements to reflect the Administrative Agent as loss payee for the ratable
benefit of the Lenders, with the right to receive at least 30 days prior notice
of cancellation of any such policy;

        (k)    Other Documents.    Such other approvals, opinions, documents or
materials as the Administrative Agent or any Lender may request;

        (l)    Opinions of Counsel.    (i) An opinion of Davis Graham & Stubbs
LLP covering such matters with respect to the TexCal Subsidiaries as the
Administrative Agent may require and in form and substance satisfactory to the
Administrative Agent dated as of the TexCal Closing Time, (ii) an opinion of
Bracewell & Giuliani LLP covering such matters of New York law as the
Administrative Agent may require in form and substance satisfactory to the
Administrative Agent dated as of the TexCal Closing Time and (iii) opinions of
Haynes and Boone, LLP and Downey Brand LLP as to the enforceability and
perfection of the Liens and security interests created under the Mortgages filed
or to be filed in Texas and California, respectively and as to the effectiveness
of choice of law contained in the Loan Documents;

        (m)    TexCal Acquisition.    Evidence of consummation of the TexCal
Acquisition and evidence that each TexCal Subsidiary has become a "Guarantor"
(as defined in the Senior Notes Indenture) in accordance with the provisions of
the Senior Notes Indenture;

        (n)    Filings, Registrations and Recordings.    Each document
(including, without limitation, any UCC financing statement) required by the
Security Documents or under law or reasonably requested by the Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Administrative Agent, for the benefit of the Lenders, a first priority perfected
Lien on the Collateral described in any Security Document to which any Tex Cal
Subsidiary is a party, prior and superior in right to any other Person (other
than with respect to Permitted Liens (other than Liens described in (j) of such
definition)), shall have been filed, registered or recorded or shall have been
delivered to the Administrative Agent in proper form for filing, registration or
recordation;

        (o)    Approvals.    All government and third party approvals (including
any consents) necessary in connection with the TexCal Acquisition, the
continuing operations of the Company and its Subsidiaries and the transactions
contemplated by the Transaction Documents shall have been obtained and be in
full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority which
would restrain, prevent or otherwise impose adverse conditions on the TexCal
Acquisition or the financing contemplated hereby;

42

--------------------------------------------------------------------------------






        (p)    Solvency.    A certificate from a Responsible Officer of the
Company certifying that, on a consolidated basis, the Company and its
Subsidiaries (i) as of the Effective Time, are, and (ii) after giving effect to
the transactions contemplated hereby, including the TexCal Acquisition, will be,
Solvent; and

        (q)    Pledged Stock; Stock Powers; Acknowledgment and Consent; Pledged
Notes.    The Administrative Agent shall have received (i) the certificates
representing the shares of Capital Stock of the TexCal Subsidiaries pledged
pursuant to the Security Agreement (or a joinder thereto), together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (ii) each promissory note pledged
by a TexCal Subsidiary pursuant to the Security Agreement (or a joinder thereto)
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank satisfactory to the Administrative Agent) by the pledgor thereof.

        5.3    Conditions to All Credit Extensions.    The obligation of each
Lender to make any Loan or to continue or convert any Loan under Section 2.3
(but specifically excluding the conversion of LIBO Rate Loans on the last day of
the Interest Period therefor into Base Rate Loans), and of the obligation of the
Issuing Lender to issue any Letters of Credit, in each case from and after the
Effective Time, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or Conversion/Continuation Date:

        (a)    Notice.    The Administrative Agent shall have received a Notice
of Borrowing or a Notice of Conversion/Continuation, as applicable;

        (b)    Continuation of Representations and Warranties.    The
representations and warranties in Article VI and Section 4.5(b) shall be true
and correct in all material respects on and as of such Borrowing Date or
Conversion/Continuation Date with the same effect as if made on and as of such
Borrowing Date or Conversion/Continuation Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date);

        (c)    No Existing Default.    No Default or Event of Default shall
exist or shall result from such Borrowing, continuation or conversion or
Issuance;

        (d)    No Event or Condition of Material Adverse Effect.    No event or
condition having a Material Adverse Effect shall have occurred since
December 31, 2004, or if applicable the date of the most recent annual audited
consolidated financial statements of the Company delivered to the Administrative
Agent pursuant to Section 7.1(a); and

        (e)    Mortgaged Properties.    The Administrative Agent shall be
satisfied that the Loan Parties have granted to it, at such time, first priority
perfected Liens on Oil and Gas Properties that are Mortgaged Properties, subject
only to Permitted Liens, sufficient to cause the Mortgaged Properties to include
eighty-five percent (85%) of the Net Present Value of the Proved Reserves and at
least ninety-five percent (95%) of the Net Present Value of the Proved Developed
Producing Reserves.

Each Notice of Borrowing or Notice of Conversion/Continuation submitted by the
Company hereunder shall constitute a representation and warranty by the Company
hereunder, as of the date of each such notice and as of each Borrowing Date or
Conversion/Continuation Date, as applicable, that the conditions in Section 5.3
are satisfied.

43

--------------------------------------------------------------------------------



ARTICLE VI

REPRESENTATIONS AND WARRANTIES

        To induce the Lenders, the Issuing Lender and the Administrative Agent
to enter into this Agreement, the Company and each Original Guarantor represents
and warrants to each such Person, (i) as of and after giving effect to the
making of the Credit Extensions at the Effective Time and (ii) after giving
effect to the TexCal Acquisition and the making of the Credit Extensions at the
TexCal Closing Time, as of the TexCal Closing Time:

        6.1    Organization, Existence and Power.    Each of the Company and its
Subsidiaries: (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation; (b) has the power and authority
and all material governmental licenses, authorizations, consents and approvals
to own its assets, carry on its business and to execute, deliver, and perform
its obligations under the Transaction Documents; (c) is duly qualified as a
foreign corporation, limited partnership or limited liability company and is
licensed and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification or license, except where failure to do so would not
reasonably be expected to have a Material Adverse Effect; and (d) is in
compliance in all material respects with all Requirements of Law.

        6.2    Corporate Authorization; No Contravention.    The execution,
delivery and performance by the Company and its Subsidiaries of this Agreement
and each other Transaction Document to which such Person is a party have been
duly authorized by all necessary organizational action, and do not and will not:
(a) contravene the terms of any of that Person's Organization Documents;
(b) contravene any Second Lien Debt Instrument; (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under, any document
evidencing any material Contractual Obligation to which such Person is a party
that would be prior to the Liens granted to the Administrative Agent for the
benefit of the Lenders or otherwise that would constitute a Material Adverse
Effect, or any order, injunction, writ or decree of any Governmental Authority
to which such Person or its material Property is subject; or (c) violate in any
material respect any Requirement of Law.

        6.3    Governmental Authorization.    No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority is necessary in connection with the execution, delivery
or performance by, or enforcement against, the Company or any of its
Subsidiaries of this Agreement or any other Transaction Document to which it is
a party, except for the filing of a Certificate of Merger with the Secretary of
State of the State of Delaware with respect to the TexCal Acquisition; filings
necessary to obtain and maintain perfection of Liens; routine filings related to
the Company and the operation of its business; and such filings as may be
necessary in connection with the Lenders' exercise of remedies hereunder.

        6.4    Binding Effect.    This Agreement and each other Transaction
Document to which the Company or such Subsidiary is a party constitute the
legal, valid and binding obligations of the Company and any of its Subsidiaries
to the extent it is a party thereto, enforceable against such Person in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors' rights generally or by equitable principles relating to
enforceability.

        6.5    Litigation.    Unless specifically disclosed in Schedule 6.5
attached hereto, there are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of the Company, threatened or contemplated, at
law, in equity, in arbitration or before any Governmental Authority, against the
Company or its Subsidiaries or any of their respective Properties which
(i) purport to affect or pertain to this Agreement or any other Transaction
Document, or any of the transactions contemplated hereby or thereby; or (ii) if
determined adversely to the Company or its Subsidiaries, would reasonably be
expected to have a Material Adverse Effect. No injunction, writ, temporary
restraining order or any

44

--------------------------------------------------------------------------------




order of any nature has been issued by any court or other Governmental Authority
purporting to enjoin or restrain the execution, delivery or performance of this
Agreement or any other Transaction Document, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.

        6.6    No Default.    No Default or Event of Default exists or would be
reasonably expected to result from the incurring of any Obligations by the
Company. No "Default" or "Event of Default" (as those terms are defined in the
Second Lien Debt Instruments) exists under any Second Lien Debt Instrument.
Neither the Company nor any Subsidiary is in default under or with respect to
any other Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

        6.7    ERISA Compliance.    Except as specifically disclosed in
Schedule 6.7:

        (a)   Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law. Each
Plan that is intended to be qualified under Code Section 401(a) is either (i) a
prototype plan entitled to rely on the opinion letter issued by the IRS as to
the qualified status of such plan under Section 401 of the Code to the extent
provided in Revenue Procedure 2005-16, or (ii) the recipient of a determination
letter from the IRS to the effect that such Plan is qualified, and the plans and
trusts related thereto are exempt from federal income Taxes under Sections
401(a) and 501(a), respectively, of the Code. To the best knowledge of the
Company, nothing has occurred which would cause the loss of such qualification.
The Company and each ERISA Affiliate have made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

        (b)   There are no pending or, to the best knowledge of Company,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan which has resulted or would reasonably be expected to
result in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

        (c)   (i) No ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Company nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA.

        6.8    Use of Proceeds; Margin Regulations.    The proceeds of the Loans
shall be used solely for the purposes set forth in and permitted by
Section 7.13. Neither the Company nor any Subsidiary is generally engaged in the
business of purchasing or selling Margin Stock or extending credit for the
purpose of purchasing or carrying Margin Stock.

        6.9    Title to Properties.    The Company and each Subsidiary have good
and marketable title to the Mortgaged Properties subject only to Permitted
Liens, and, except for such defects in title as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, have
good and marketable title to, or valid leasehold interests in, all other
Property necessary or used in the ordinary conduct of their respective
businesses. The Mortgaged Properties of the Company and its Subsidiaries are
subject to no Liens, other than Permitted Liens.

45

--------------------------------------------------------------------------------




        6.10    Oil and Gas Reserves.    The Company and each Subsidiary is and
will hereafter be, in all material respects, the owner of the Oil and Gas that
it purports to own from time to time in and under its Oil and Gas Properties,
together with the right to produce the same. The Oil and Gas Properties are not
subject to any Lien other than as set forth in the financial statements referred
to in Section 6.14, as disclosed in such financial statements to the Lenders in
writing prior to the Effective Time and Permitted Liens. All Oil and Gas has
been and will hereafter be produced, sold and delivered by the Company and its
Subsidiaries in accordance in all material respects with all applicable laws and
regulations of every Governmental Authority; each of the Company and its
Subsidiaries has complied in all material respects (from the time of acquisition
by the Company or a Subsidiary) and will hereafter use commercially reasonable
efforts to comply with all material terms of each oil, gas and mineral lease
comprising its Oil and Gas Properties; and all such material oil, gas and
mineral leases under which the Company or a Subsidiary is a lessee or co-lessee
have been and will hereafter be maintained in full force and effect; provided,
however, that nothing in this Section 6.10 shall prevent the Company or its
Subsidiaries from abandoning any well or forfeiting, surrendering or releasing
any lease in the ordinary course of business which is not materially
disadvantageous in any way to the Lenders and which, in the opinion of the
Company or its Subsidiaries, is in its best interest, and following which the
Company and its Subsidiaries are and will hereafter be in compliance with all
obligations hereunder and the other Loan Documents. To the best of the knowledge
of the Company and its Subsidiaries, all of the Hydrocarbon Interests comprising
its Oil and Gas Properties are and will hereafter be enforceable in all material
respects in accordance with their terms, except as such may be modified by
applicable bankruptcy law or an order of a court in equity.

        6.11    Reserve Report.    The Company has heretofore delivered to the
Administrative Agent a true and complete copy of (x) a report, dated effective
as of January 1, 2006, prepared by Netherland Sewell & Associates, Inc. (the
"Initial Reserve Report") covering certain of the Company's Oil and Gas
Properties located in or offshore California relating to an evaluation of the
Oil and Gas attributable to certain of the Mortgaged Properties described
therein and (y) a report, dated as of December 31, 2005, prepared by DeGolyer
and MacNaughton covering certain Oil and Gas Properties of the TexCal
Subsidiaries (the "TexCal Reserve Report"). To the best knowledge of the
Company, (i) the assumptions stated or used in the preparation of any Reserve
Report are reasonable, (ii) all information furnished by the Company or any
Guarantor to the Independent Engineer for use in the preparation of any Reserve
Report was accurate in all material respects, (iii) there has been no material
adverse change in the amount of the estimated Oil and Gas reserves shown in any
Reserve Report since the date thereof, except for changes which have occurred as
a result of production in the ordinary course of business, and (iv) each Reserve
Report does not, in any case, omit any material statement or information
necessary to cause the same not to be misleading to the Lenders.

        6.12    Gas Imbalances.    Except as disclosed to the Lenders in writing
prior to the Effective Time, there are no gas imbalances, take or pay or other
prepayments with respect to any of the Oil and Gas Properties in excess of
$400,000 in the aggregate which would require the Company or its Subsidiaries to
deliver Oil and Gas produced from any of the Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor.

        6.13    Taxes.    The Company and its Subsidiaries have filed all
federal Tax returns and reports required to be filed, and have paid all federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets otherwise due and payable, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been provided in accordance with GAAP. The Company
and its Subsidiaries have filed all state and other non-federal Tax returns and
reports required to be filed, and have paid all state and other non-federal
Taxes, assessments, fees and other governmental charges levied or imposed upon
them or their Properties, income or assets prior to delinquency thereof, except
those which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been

46

--------------------------------------------------------------------------------




provided in accordance with GAAP. To the Company's knowledge, there is no
proposed Tax assessment against the Company or any Subsidiary that would, if
made, reasonably be expected to have a Material Adverse Effect.

        6.14    Financial Statements and Condition.    

        (a)   The Audited Financial Statements, the Company's unaudited
consolidated financial statements referred to in Section 5.1(n) and the TexCal
Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the periods covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
consolidated financial condition of the Company and its Subsidiaries or the
TexCal Subsidiaries, as the case may be, as of the dates thereof and results of
operations for the periods covered thereby (subject, in the case of the
Company's unaudited consolidated financial statements referred to in
Section 5.1(n), to normal and immaterial audit adjustments); and (iii) except as
specifically disclosed in Schedule 6.14(a) or (A) in the case of the Company and
its Subsidiaries, in the Audited Financial Statements or the Company's unaudited
consolidated financial statements referred to in Section 5.1(n) and (B) in the
case of the TexCal Subsidiaries, the TexCal Audited Financial Statements,
neither the Company and its Subsidiaries, on the one hand, nor the TexCal
Subsidiaries, on the other hand, respectively, have any material Indebtedness or
other material liabilities, direct or contingent, as of the date hereof,
including liabilities for Taxes, material commitments or Contingent Obligations.

        (b)   The unaudited pro forma consolidated balance sheet of the Company
and its consolidated Subsidiaries as of December 31, 2005, and the unaudited pro
forma consolidated statements of income and cash flows of the Company and its
Subsidiaries on a consolidated basis for the year ended December 31, 2005
(including the notes thereto) (collectively, the "Pro Forma Financial
Statements"), copies of which have heretofore been furnished to each Lender, has
been prepared giving effect (as if such events had occurred on such date or the
beginning of such period) to (i) the TexCal Acquisition, (ii) the extensions of
credit to be made under this Agreement and the Second Lien Term Loan Agreement
prior to or in connection with the TexCal Acquisition and (iii) the payment of
fees and expenses in connection with the foregoing. The Pro Forma Financial
Statements have been prepared based on assumptions that the Company believes are
reasonable as of the Effective Time, and present fairly on a pro forma basis the
estimated financial position and results of operations of the Company and its
Subsidiaries on a consolidated basis as at December 31, 2005 and for the year
then ended, assuming that the events specified in the preceding sentence had
actually occurred at such date.

        (c)   During the period from December 31, 2005 to and including the date
hereof there has been no Disposition by the Company or any Subsidiaries of any
material part of its business or Property, other than (i) the dividend of the
membership interests in 6267 Carpinteria Avenue, LLC and (ii) Dispositions
permitted by Section 8.2(a), (b), (c), (d) or (e).

        (d)   Since December 31, 2004 through the Effective Time, there has been
no Material Adverse Effect.

        6.15    Environmental Matters.    Each of the Company and its
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and existing Environmental Claims on its
business, operations and Properties, and such Properties which it is acquiring
or planning to acquire and as a result thereof the Company has reasonably
concluded that, unless specifically disclosed in Schedule 6.15, such
Environmental Laws and Environmental Claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        6.16    Regulated Entities.    None of the Company, its Subsidiaries,
any Person controlling the Company, or any Subsidiary, is an "investment
company" within the meaning of the Investment

47

--------------------------------------------------------------------------------




Company Act of 1940. None of the Company, any Person controlling the Company or
any Subsidiary, is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.

        6.17    No Burdensome Restrictions.    Except as set forth on
Schedule 6.17, neither the Company nor any Subsidiary is a party to or bound by
any Contractual Obligation, or subject to any restriction in any Organization
Document, or any Requirement of Law, which would reasonably be expected to have
a Material Adverse Effect.

        6.18    Copyrights, Patents, Trademarks and Licenses, etc.    The
Company and each Subsidiary own or are licensed or otherwise have the right to
use all of the material patents, trademarks, service marks, trade names,
copyrights, contractual franchises, authorizations and other rights that are
reasonably necessary for the operation of their respective businesses, without
material conflict with the rights of any other Person. To the best knowledge of
the Company, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Company or any Subsidiary infringes upon any rights held by any
other Person. Except as specifically disclosed in Schedule 6.5, no claim or
litigation regarding any of the foregoing is pending or, to the knowledge of the
Company, threatened, and no patent, invention, device, application, principle or
any statute, law, rule, regulation, standard or code is pending or, to the
knowledge of the Company, proposed, which, in either case, would reasonably be
expected to have a Material Adverse Effect.

        6.19    Subsidiaries.    As of the Effective Time and, after giving
effect to the TexCal Acquisition as of the TexCal Closing Time, the Company has
no Subsidiary other than those specifically disclosed in part (a) of
Schedule 6.19 hereto (and, with respect to the TexCal Closing Time, those
specified in Schedule 1.1(c) hereto) and has no material equity investments in
any other Person other than those specifically disclosed in part (b) of
Schedule 6.19.

        6.20    Insurance.    The Properties of the Company and each Subsidiary
are insured with financially sound and reputable insurance companies that are
not Affiliates of the Company, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar Properties in localities where the Company or such
Subsidiary operates. Such insurance is primary and not contributing.

        6.21    Full Disclosure.    None of the representations or warranties
made by the Company or any Subsidiary in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the
statements contained in any exhibit, report, written statement or certificate
furnished by or on behalf of the Company or any Subsidiary in connection with
the Loan Documents, taken as whole, contains any untrue statement of a material
fact known to the Company or omits any material fact known to the Company
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered; provided, however that insofar as this
Section 6.21 relates to the TexCal Subsidiaries, the representations in this
Section 6.21 are made as of the TexCal Closing Time; and provided further,
however, that such qualification shall no longer apply in the case of the making
or deemed making of such representations at a later date under Section 5.3 or
otherwise.

48

--------------------------------------------------------------------------------



        6.22    Solvency.    The Company and its Subsidiaries, taken as a whole
are, and the Company, individually, and each Guarantor, individually, is, and
after giving effect to (a) the TexCal Acquisition and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and
therewith, and (b) all rights of contribution of such Person against other Loan
Parties under the Guaranty, at law, in equity or otherwise, will be and will
continue to be, Solvent.

        6.23    Labor Matters.    Except to the extent such matters do not to
constitute a Material Adverse Effect, (a) no actual or threatened strikes, labor
disputes, slowdowns, walkouts, work stoppages, or other concerted interruptions
of operations that involve any employees employed at any time in connection with
the business activities or operations at the Property of the Company or any
Subsidiary exist, (b) hours worked by and payment made to the employees of the
Company have not been in violation of the Fair Labor Standards Act or any other
applicable laws pertaining to labor matters, (c) all payments due from the
Company or any Subsidiary for employee health and welfare insurance, including,
without limitation, workers compensation insurance, have been paid or accrued as
a liability on its books, and (d) except as set forth in Item 3 of Schedule 6.5,
the business activities and operations of the Company and each Subsidiary are in
compliance with the Occupational Safety and Health Act and other applicable
health and safety laws.

        6.24    Downstream Contracts.    The Company's marketing, gathering,
transportation, processing and treating facilities and equipment, together with
any marketing, gathering, transportation, processing and treating contracts in
effect among, inter alia, Company and any other Person, are, except as set forth
on Schedule 6.24 sufficient to market, gather, transport, process or treat, as
applicable, reasonably anticipated volumes of production of Oil and Gas from the
Company's Oil and Gas Properties. Any such contracts with Affiliates are
disclosed on Schedule 6.24 hereto.

        6.25    Derivative Contracts.    Neither the Company nor any Subsidiary
is party to any Derivative Contract other than (a) as of the Effective Time, the
Existing Derivative Contracts or (b) after the Effective Time, Derivative
Contracts permitted by Sections 7.15 or 8.10.

        6.26    Ellwood Subsidiary.    Ellwood (a) has not engaged in any
business other than the ownership and operation of common carrier crude oil
pipelines and (b) as a result of Requirements of Law in effect as of the
Effective Date, is prevented from duly executing and delivering to the
Administrative Agent and the Lenders a Guaranty (or a joinder thereto) or the
Security Agreement (or a joinder thereto).

        6.27    Senior Notes Indenture.    The Obligations incurred in
connection with the Loan Documents, after giving effect to the transactions and
extensions of credit contemplated hereby, including the TexCal Acquisition,
(a) constitute "Senior Debt", as defined in the Senior Notes Indenture,
(b) constitute "Permitted Debt", under and as defined in Section 3.3(b) of the
Senior Notes Indenture and (c) are secured by Liens created by the Loan
Documents that are "Permitted Liens" under and as defined in clause (1) of the
definition thereof.

        6.28    Existing Indebtedness.    Other than Permitted Indebtedness,
after giving effect to the transactions contemplated hereby, including the
TexCal Acquisition, no Loan Party has any Indebtedness or Disqualified Stock
outstanding.

        6.29    TexCal Acquisition Documents.    Following the execution and
delivery of the TexCal Acquisition Documents listed on Schedule 6.29, such
documents will constitute all of the material agreements, instruments and
undertakings with TexCal Energy or its Affiliates to which the Company or any of
its Subsidiaries is bound or by which such Person or any of its property or
assets is bound or affected relating to the TexCal Acquisition (other than
agreements, instruments or undertakings of TexCal and its Subsidiaries existing
prior to the completion of the TexCal Acquisition).

49

--------------------------------------------------------------------------------




        6.30    Security Documents.    

        (a)   The Security Agreement is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable security interest in the Collateral described therein
and proceeds and products thereof. In the case of the Pledged Stock described in
the Security Agreement, when any stock certificates representing such Pledged
Stock are delivered to the Administrative Agent, and in the case of the other
Collateral described in the Security Agreement, when financing statements in
appropriate form are filed in the offices specified on Schedule 6.30(a)-1 (which
financing statements may be filed by the Administrative Agent) at any time and
such other filings as are specified on Schedule 3 to the Security Agreement have
been completed (all of which filings may be filed by the Administrative Agent)
at any time, the Security Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except Permitted Liens). Schedule 6.30(a)-2 lists each UCC financing statement
that (i) names any Loan Party as debtor and (ii) will remain on file after the
Effective Time or the TexCal Closing Time (as applicable). Schedule 6.30(a)-3
lists each UCC financing statement that (i) names any Loan Party as debtor and
(ii) will be terminated on or prior to the Effective Time or the TexCal Closing
Time (as applicable).

        (b)   Each of the Mortgages is effective to create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on the Mortgaged Properties described therein and
proceeds and products thereof; and when the Mortgages are filed in the offices
specified on Schedule 6.30(b) (in the case of Mortgages to be executed and
delivered on the Effective Date or the TexCal Closing Time (as applicable)) or
in the recording office designated by the Company (in the case of any Mortgage
to be executed and delivered pursuant to Section 7.14(b)), each Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties described therein
and the proceeds and products thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (other than Persons holding
Liens or other encumbrances or rights permitted by the relevant Mortgage).

ARTICLE VII

AFFIRMATIVE COVENANTS

        So long as the Issuing Lender or any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
unless the Lenders waive compliance in writing:

        7.1    Financial Statements.    The Company and each Original Guarantor
shall, and shall cause each of its Subsidiaries to, (i) maintain for itself and
each of its respective Subsidiaries, on a consolidated basis a system of
accounting established and administered in accordance with GAAP and (ii) deliver
to the Administrative Agent who will deliver to each Lender:

        (a)   as soon as available, but not later than April 30, 2006 and not
later than 90 days after the end of each fiscal year ending thereafter, a copy
of the annual audited consolidated balance sheet of the Company and its
Subsidiaries as at December 31, 2005 and as at the end of such year ending
thereafter, respectively, and the related consolidated statements of operations
and retained earnings, comprehensive income and cash flows for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year; the Company's financial statements shall be accompanied by the
unqualified opinion (or, if qualified, of a non-material nature (e.g. FASB
changes of accounting principles) or nothing indicative of going concern or
material misrepresentation nature) and a copy of the management letter of
Deloitte & Touche LLP or other nationally recognized independent public
accounting firm acceptable to the Required

50

--------------------------------------------------------------------------------



Lenders (the "Independent Auditor"), which report shall state that such
consolidated financial statements present fairly in all material respects the
consolidated financial position of the Company and its Subsidiaries at the end
of such periods and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP; and

        (b)   as soon as available, but not later than 60 days after the close
of each of the first three quarterly periods, a copy of the unaudited
consolidated balance sheet of the Company as of the end of such quarter and the
related consolidated statements of operations and retained earnings,
comprehensive income and cash flows for the period commencing on the first day
and ending on the last day of such period, setting forth in each case in
comprehensive form the figures for the comparable period in the previous fiscal
year and certified by a Responsible Officer as fairly presenting in all material
respects, in accordance with GAAP (subject to normal and recurring year-end
audit adjustments), the consolidated financial position of the Company and its
Subsidiaries at the end of such periods and the results of their operations and
their cash flows.

        7.2    Certificates; Other Production and Reserve Information.    The
Company shall furnish to the Administrative Agent and each Lender:

        (a)   as soon as available, but not later than 60 days after the close
of each quarter, a Quarterly Status Report in a form reasonably acceptable to
the Lenders, as of the last day of the immediately preceding quarter;

        (b)   concurrently with the delivery of the financial statements
referred to in Sections 7.1(a) and (b), and the reports referred to in
Section 7.2(a), a Compliance Certificate executed by a Responsible Officer;

        (c)   on or before (i) April 1, effective as of January 1, of each year
during the term of this Agreement, a Reserve Report prepared by Ryder Scott Co.
L.P., Netherland Sewell & Associates, Inc., DeGolyer and MacNaughton or other
independent petroleum engineer acceptable to the Lenders (the "Independent
Engineer") and (ii) October 1, effective as of July 1, of each year during the
term of this Agreement, a Reserve Report prepared by the Company in
substantially the same form as the January 1 Reserve Report and certified by a
Responsible Officer as true and correct in all material respects, in each case
in form and substance acceptable to the Administrative Agent and the Required
Lenders in their sole discretion;

        (d)   promptly upon the request of the Lenders, such copies of all
geological, engineering and related data contained in the Company's files or
readily accessible to the Company relating to its and its Subsidiaries' Oil and
Gas Properties as may reasonably be requested;

        (e)   on request by the Administrative Agent, based upon the
Administrative Agent's or the Required Lenders' good faith belief that the
Company's or its Subsidiaries' title to the Mortgaged Properties or the
Administrative Agent's Lien thereon is subject to claims of third parties, or if
required by regulations to which the Administrative Agent or any of the Lenders
is subject, title and mortgage Lien evidence satisfactory to the Administrative
Agent covering such Mortgaged Property as may be designated by the
Administrative Agent, covering the Company's or its Subsidiaries' title thereto
and evidencing that the Obligations are secured by Liens and security interests
as provided in this Agreement and the Security Documents;

        (f)    promptly upon its completion in each fiscal year of the Company
commencing with the 2006 fiscal year through and including the 2009 fiscal year,
and not later than January 30 of each such fiscal year, a copy of the annual
budget of the Company and its Subsidiaries on a consolidated basis for such
fiscal year, projecting total Oil and Gas revenue, total revenue, total
operating costs and expenses, Consolidated Net Income, Consolidated Interest
Expense, Consolidated EBITDA and total capital expenditures, by fiscal quarter;
and

51

--------------------------------------------------------------------------------






        (g)   promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary as the
Administrative Agent, at the request of any Lender, may from time to time
reasonably request.

        7.3    Notices.    The Company shall promptly notify the Administrative
Agent and each Lender in writing:

        (a)   of the occurrence of any Default or Event of Default, and of the
occurrence or existence of any event or circumstance that would reasonably be
expected to become a Default or Event of Default;

        (b)   of any matter that has resulted or may reasonably be expected to
result in a Material Adverse Effect, including (i) material breach or non
performance of, or any default under, a Contractual Obligation of the Company or
any Subsidiary or any allegation thereof; (ii) any material dispute, litigation,
investigation, proceeding or suspension between the Company or any Subsidiary
and any Governmental Authority; or (iii) the commencement of, or any material
development in, any material litigation or proceeding affecting the Company or
any Subsidiary, including pursuant to any applicable Environmental Laws;

        (c)   of any material change in accounting policies or financial
reporting practices by the Company or any of its consolidated Subsidiaries;

        (d)   of the formation or acquisition of any Subsidiary (other than a
TexCal Subsidiary); and

        (e)   of any new plugging bond or performance bond issued for the
account of the Company or any of its Subsidiaries if the uninsured portion of
the obligation underlying such bond is greater than or equal to $6,000,000.

        Each notice under this Section 7.3 shall be accompanied by a written
statement by a Responsible Officer setting forth details of the occurrence
referred to therein, and stating what action the Company or any affected
Subsidiary proposes to take with respect thereto and at what time. Each notice
under Section 7.3(a) shall describe with particularity any and all clauses or
provisions of this Agreement or other Loan Document that have been (or
foreseeably will be) breached or violated.

        7.4    Preservation of Company Existence, Etc.    The Company and each
Guarantor shall, and shall cause each of its respective Subsidiaries to:

        (a)   preserve and maintain in full force and effect its legal
existence, and maintain its good standing under the laws of its state or
jurisdiction of formation except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect;

        (b)   preserve and maintain in full force and effect all governmental
rights, privileges, qualifications, permits, licenses and franchises necessary
or desirable in the normal conduct of its business except where the failure to
do so would not reasonably be expected to have a Material Adverse Effect;

        (c)   use reasonable efforts, in the ordinary course of business, to
preserve its business organization and goodwill except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect; and

        (d)   preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non preservation of which would reasonably be
expected to have a Material Adverse Effect.

        7.5    Maintenance of Property.    The Company and each Guarantor shall,
and shall cause each of its respective Subsidiaries to, maintain and preserve
all its Property which is used or useful in its business in good working order
and condition, ordinary wear and tear excepted and to use the standard of care

52

--------------------------------------------------------------------------------



typical in the industry in the operation and maintenance of its facilities
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 7.5
shall prevent the Company or any of its Subsidiaries from abandoning any well or
forfeiting, surrendering or releasing any lease in the ordinary course of
business which is not materially disadvantageous in any way to the Lenders and
which, in its opinion, is in the best interest of the Company, and following
which the Company and each of its Subsidiaries is and will hereafter be in
compliance with all obligations hereunder and the other Loan Documents.

        7.6    Insurance.    The Company and each Guarantor shall, and shall
cause each of its respective Subsidiaries to, maintain, with financially sound
and reputable independent insurers, insurance with respect to its Properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. Such insurance will be primary and not
contributing.

        7.7    Payment of Obligations.    Unless being contested in good faith
by appropriate proceedings and adequate reserves in accordance with GAAP are
being maintained by the Company or such Subsidiary, the Company and each
Guarantor shall, and shall cause each of its respective Subsidiaries to, pay and
discharge prior to delinquency, all their respective obligations and
liabilities, including: (a) all Tax liabilities, assessments and governmental
charges or levies upon it or its Properties or assets; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its Property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness; except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

        7.8    Compliance with Laws.    The Company and each Guarantor shall,
and shall cause each of its respective Subsidiaries to, comply in all material
respects with all Requirements of Law of any Governmental Authority having
jurisdiction over it or its business (including the Federal Fair Labor Standards
Act), including with respect to the transactions contemplated by the TexCal
Acquisition, except (a) such as may be contested in good faith or as to which a
bona fide dispute may exist or (b) where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

        7.9    Compliance with ERISA.    The Company and each Guarantor shall,
and shall cause each of its ERISA Affiliates to: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law; (b) cause each Plan which is qualified
under Section 401(a) of the Code to maintain such qualification; and (c) make
all required contributions to any Plan subject to Section 412 of the Code.

        7.10    Inspection of Property and Books and Records.    The Company and
each Guarantor shall, and shall cause each of its respective Subsidiaries to,
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Company and such Subsidiaries. The Company and each Guarantor shall, and shall
cause each of its respective Subsidiaries to, permit representatives and
independent contractors of the Administrative Agent or any Lender to visit and
inspect any of their respective Properties, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective managers, directors, officers, and independent public
accountants, all at the expense of the Company and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Company; provided, however, when an Event of
Default exists the Administrative Agent or any Lender may do any of the
foregoing at the expense of the Company at any time during normal business hours
and without advance notice.

53

--------------------------------------------------------------------------------




        7.11    Environmental Laws.    The Company and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, conduct its respective
operations and keep and maintain their respective Properties in compliance with
all Environmental Laws, except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect.

        7.12    New Subsidiary Guarantors.    If, at any time after the date of
this Agreement, there exists any Subsidiary with total assets with a book value
of $100,000 or more, then the Company and each Guarantor shall, and shall cause
each of its respective Subsidiaries to, on the date any such Subsidiary is
acquired or acquires or otherwise becomes possessed of such amount of total
assets, (a) cause each such Subsidiary (excluding Ellwood) to execute and
deliver the Guaranty to the Administrative Agent, (b) pledge to the
Administrative Agent for the benefit of the Lenders all of the outstanding
Capital Stock thereof pursuant to a Security Document satisfactory to the
Administrative Agent and (c) cause such Subsidiary to execute and deliver such
Security Documents as may be required pursuant to Sections 4.2, 4.5(a) or
7.14(b). Upon the execution and delivery by any Subsidiary of a Guaranty, such
Subsidiary shall automatically and immediately, and without any further action
on the part of any Person, (i) become a Guarantor for all purposes of this
Agreement and (ii) be deemed to have made the representations and warranties, as
applied to and including such new Subsidiary, set forth in this Agreement.

        7.13    Use of Proceeds.    The Company and each Guarantor shall, and
shall cause each of its respective Subsidiaries to, use the proceeds of the
Loans only for the following purposes: (i) at the Effective Time, to refinance,
renew and extend the Existing Revolving Credit Loans (which the Company agrees
to do); (ii) at the TexCal Closing Time, together with the $350,000,000 in
proceeds of the Second Lien Term Loans, to pay the Closing Date Merger
Consideration (as defined in the TexCal Acquisition Agreement) for the TexCal
Acquisition (other than fees and expenses described in (iii) below) in an
aggregate amount not to exceed $485,000,000; (iii) to pay fees and expenses
incurred in connection with the TexCal Acquisition; (iv) to fund the
acquisition, exploration and development of Hydrocarbon Interests; and (v) for
working capital and other general corporate purposes. The Company and each
Original Guarantor shall, and shall cause each of its respective Subsidiaries
to, use the Letters of Credit solely as support for obligations in the ordinary
course of business, and for other purposes approved by the Administrative Agent.

        7.14    Further Assurances.    

        (a)   The Company and each Original Guarantor shall, and shall cause
each of its respective Subsidiaries to, promptly (and in no event later than
twenty (20) days after becoming aware of the need therefor) cure any defects in
the creation and issuance of the Notes and the execution and delivery of this
Agreement, the Security Documents or any other instruments referred to or
mentioned herein or therein. The Company and each Original Guarantor shall, and
shall cause each of its respective Subsidiaries to, at the Company's expense,
promptly (and in no event later than twenty (20) days after becoming aware of
the need therefor) do all acts and things, and will execute and file or record,
all instruments reasonably requested by the Administrative Agent, to establish,
perfect, maintain and continue the perfected security interest of the Lenders in
or the Lien of the Lenders on the Mortgaged Properties.

        (b)   The Company shall promptly (and in no event later than ten
Business Days after the need arises) execute and cause its Subsidiaries that are
Guarantors to execute such additional Security Documents in form and substance
satisfactory to Administrative Agent, granting to Administrative Agent first
priority perfected Liens on Oil and Gas Properties (subject only to Permitted
Liens) that are not then part of the Mortgaged Properties, sufficient to cause
the Mortgaged Properties to include at all times eighty-five percent (85%) of
the Net Present Value of the Proved Reserves and at least ninety-five percent
(95%) of the Net Present Value of the Proved Developed Producing Reserves, in
each case as set forth in the most recent Reserve Report. In

54

--------------------------------------------------------------------------------






addition, the Company and each Original Guarantor shall, and shall cause each of
its respective Subsidiaries to, furnish to the Administrative Agent title due
diligence in form and substance satisfactory to the Administrative Agent and
will furnish all other documents and information relating to such Mortgaged
Properties as the Administrative Agent may reasonably request. The Company shall
pay the costs and expenses of all filings and recordings and all searches deemed
necessary by the Administrative Agent to establish and determine the validity
and the priority of the Liens created or intended to be created by the Security
Documents; and the Company and each Original Guarantor shall, and shall cause
each of its respective Subsidiaries to, satisfy all other claims and charges
which in the reasonable opinion of the Administrative Agent might prejudice,
impair or otherwise affect any of the Mortgaged Properties or the Lenders' Lien
thereon.

        (c)   With respect to any Property (other than the Term Loan Cash
Collateral) acquired after the Effective Date by the Company or any of its
Subsidiaries as to which the Administrative Agent, for the benefit of the
Secured Parties, does not otherwise have a first priority perfected Lien,
promptly (and in no event later than twenty (20) days after becoming aware of
the need therefor) take all actions necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in such Property, subject only to Permitted Liens,
including without limitation, the filing of UCC financing statements in such
jurisdictions as may be required by the Security Documents or by law or as may
be requested by the Administrative Agent.

        7.15    Hedging Program.    As of the Effective Date, the Company has
entered into or caused its Subsidiaries to enter into, and shall maintain at all
times thereafter during the relevant period, Derivative Contracts for the
purpose of hedging prices on the Oil and Gas thereafter expected to be produced
by the Company or any of its Subsidiaries which contracts shall (a) at all times
through the third anniversary of the Effective Date cover not less than 50% of
the Company's and its Subsidiaries' aggregate Projected Oil and Gas Production
anticipated to be sold in the ordinary course of such Persons' business during
such three-year period, (b) thereafter, roll forward on semi-annual basis in
order to cover not less than 50% of the Company's and its Subsidiaries'
aggregate Projected Oil and Gas Production anticipated to be sold in the
ordinary course of such Persons' business during the ensuing four fiscal
quarters and (c) otherwise be in form and substance reasonably acceptable to the
Administrative Agent. As used in this Section 7.15, the term "Projected Oil and
Gas Production" means the projected production of oil or gas (measured by volume
unit or BTU equivalent, not sales price) for the term of the contracts or a
particular half-year, as applicable, from Oil and Gas Properties and interests
owned by the Company and its Subsidiaries which have attributable to them Proved
Developed Producing Reserves, as such production is projected in the most recent
Reserve Report delivered pursuant to Section 7.2(c), after deducting projected
production from any Oil and Gas Properties sold or under contract for sale that
had been included in such report and after adding projected production from any
Oil and Gas Properties or Hydrocarbon Interests that had not been reflected in
such report but that are reflected in a separate or supplemental reports
prepared on the same basis as the reports delivered pursuant to Section 7.2(c)
above and otherwise are satisfactory to the Administrative Agent. The Company
shall provide copies to the Administrative Agent of all Derivative Contracts
then in effect not later than January 1 and July 1 of each year beginning
July 1, 2006.

        7.16    TexCal Acquisition.    The Company shall cause the TexCal
Acquisition to be consummated on the terms described in the TexCal Acquisition
Agreement.

55

--------------------------------------------------------------------------------




ARTICLE VIII

NEGATIVE COVENANTS

        So long as the Issuing Lender or any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
unless the Lenders waive compliance in writing:

        8.1    Limitation on Liens.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, make, create, incur, assume or suffer to exist any Lien upon or with
respect to any part of its Property, whether now owned or hereafter acquired,
other than the following:

        (a)   any Lien on Property of the Company or any Subsidiary as set forth
in Schedule 8.1 securing Indebtedness outstanding on such date;

        (b)   any Lien created under any Loan Document;

        (c)   Liens for Taxes, fees, assessments or other governmental charges
which are not delinquent or remain payable without penalty, or to the extent
that non payment thereof is permitted by Section 7.7;

        (d)   carriers', warehousemen's, mechanics', landlords', materialmen's,
repairmen's or other similar Liens arising in the ordinary course of business
(whether by law or by contract) which are not delinquent or remain payable
without penalty or which are being contested in good faith and by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the Property subject thereto;

        (e)   Liens consisting of pledges or deposits required in the ordinary
course of business in connection with workers' compensation, unemployment
insurance and other social security legislation;

        (f)    easements, rights of way, restrictions, defects or other
exceptions to title and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount, are
not incurred to secure Indebtedness, and which do not in any case materially
detract from the value of the Property subject thereto or interfere with the
ordinary conduct of the businesses of the Company, the Guarantors and their
respective Subsidiaries;

        (g)   Liens on the Property of the Company, any Guarantor or any
Subsidiary of such Person securing (i) the non-delinquent performance of bids,
trade contracts (other than for borrowed money) or statutory obligations,
(ii) Contingent Obligations on surety and appeal bonds, and (iii) other
non-delinquent obligations of a like nature; in each case, incurred in the
ordinary course of business;

        (h)   Liens arising solely by virtue of any statutory or common law
provision relating to banker's liens, rights of set-off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution or under any deposit account agreement entered into in
the ordinary course of business; provided, however, that (i) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company, (ii) the Company (or applicable
Subsidiary) maintains (subject to such right of set off) dominion and control
over such account(s), and (iii) such deposit account is not intended by the
Company, any Guarantor or any Subsidiary to provide cash collateral to the
depository institution;

        (i)    Oil and Gas Liens to secure obligations which are not delinquent
and which do not in any case materially detract from the value of the Oil and
Gas Property subject thereto; and

        (j)    Liens on (x) the Collateral securing Second Lien Obligations;
provided, however, that such Liens are subject in priority to the Liens securing
the Obligations pursuant to the

56

--------------------------------------------------------------------------------






Intercreditor Agreement and (y) the Term Loan Cash Collateral securing the
Second Lien Obligations.

        8.2    Disposition of Assets.    The Company and each Guarantor shall
not, and shall not permit any of its respective Subsidiaries to, directly or
indirectly, sell, assign, lease, convey, transfer or otherwise dispose of
(whether in one or a series of transactions) (collectively, "Dispositions") any
Property (including accounts and notes receivable, with or without recourse) or
enter into any agreement to do any of the foregoing, except:

        (a)   as permitted under Sections 6.10, 7.5, 8.3, 8.4, or 8.10;

        (b)   Dispositions of inventory including produced Oil and Gas in the
ordinary course of business;

        (c)   Dispositions among the Company and wholly-owned Subsidiaries which
are Guarantors;

        (d)   used, worn out or surplus equipment in the ordinary course of
business;

        (e)   Dispositions of accounts and notes receivable in the ordinary
course of business consistent with past practices;

        (f)    Dispositions of interests in Oil and Gas Properties, or portions
thereof, that are sold for fair cash consideration (considering any net
production proceeds from the effective date of any such Disposition to the
closing thereof that are credited against the purchase price payable at such
closing as Net Cash Proceeds received by the Company or such Guarantor);
provided, however, that the aggregate sales prices (as of the effective date of
each particular Disposition) for Dispositions made pursuant to this
Section 8.2(f) during any Borrowing Base Period shall not exceed 10% of the
Borrowing Base; provided further, however, that any such aggregate Disposition
in any Borrowing Base Period which result in the receipt on a cumulative basis
in such period of Net Cash Proceeds in excess of 5% of the Borrowing Base
(considering any net production proceeds from the effective date of any
Disposition to the closing thereof that are credited against the purchase price
payable at such closing as Net Cash Proceeds received by the Company or such
Guarantor) shall immediately and automatically, and without the need for further
act or evidence, reduce the Borrowing Base on a dollar-for-dollar basis (based
on the amount attributable by the Administrative Agent to the sold Oil and Gas
Properties in the most recent Borrowing Base determination under Section 2.6)
and any resulting Deficiency shall be immediately cured by the Company pursuant
to Section 2.7(f)(ii);

        (g)   the Disposition of an interest in approximately ten acres of real
Property that may hereafter be acquired by the Company from ExxonMobil
Corporation or an Affiliate thereof; or

        (h)   the dividend of the Company's interest in real Property located in
Carpinteria, California (the "Carpinteria Bluffs Dividend") and the dividend of
the Company's interest in real Property located in Ventura County, California
(the "Ventura Dividend"), none of which constitutes Oil and Gas Properties.

57

--------------------------------------------------------------------------------



        8.3    Consolidations and Mergers.    The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, merge, consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person, except:

        (a)   any Guarantor may merge with the Company or another Guarantor;
provided, however, that the Company shall be the continuing or surviving
corporation in the case of a merger involving the Company;

        (b)   any Subsidiary that is not a Guarantor may merge with the Company
or a Guarantor; provided, however, that the Company or such Guarantor shall be
the continuing or surviving corporation in the case of a merger involving the
Company or a Guarantor;

        (c)   any Guarantor or other Subsidiary may make Dispositions to the
Company or another Guarantor; and

        (d)   Bicycle Acquisition Company, LLC may be merged with and into
TexCal Energy in consummation of the TexCal Acquisition.

        8.4    Loans and Investments.    The Company and each Guarantor shall
not, and shall not permit any of its respective Subsidiaries to, directly or
indirectly, purchase or acquire, or make any commitment therefor, any capital
stock, equity interest, or any obligations or other securities of, or any
interest in, any Person, or make or commit to make any Acquisitions, or make or
commit to make any advance, loan, extension of credit or capital contribution to
or any other investment in, any Person, including any Affiliate of the Company,
except for:

        (a)   investments in Cash Equivalents;

        (b)   extensions of credit in the nature of accounts receivable or notes
receivable arising from the sale or lease of goods or services in the ordinary
course of business;

        (c)   investments in Guarantors that are directly or indirectly
wholly-owned Subsidiaries of the Company;

        (d)   investments in Derivative Contracts permitted under Section 8.10;

        (e)   investments resulting from transactions specifically permitted
under Section 8.3;

        (f)    investments with third parties that are (i) customary in the oil
and gas business, (ii) made in the ordinary course of the Company's business,
and (iii) made in the form of or pursuant to operating agreements, process
agreements, farm-in agreements, farm-out agreements, joint venture agreements,
development agreements, unitization agreements, pooling agreements, joint
bidding agreements, service contracts and other similar agreements, which do
not, in any case, involve the Disposition of any Mortgaged Property covering
Proved Reserves;

        (g)   advances by the Company to any of its full-time employees for
housing loans and for the payment of relocation expenses which do not exceed
$2,000,000 at any time outstanding in the aggregate to all such employees;

        (h)   acquisitions of proved Hydrocarbon Interests and related assets;

        (i)    provided that there shall not have occurred and be continuing a
Default hereunder, and no such Default would result therefrom, the Company may
make cash investments in Ellwood solely to finance capital expenditures and
expenditures mandated by applicable Requirements of Law not to exceed an
aggregate amount of $2,000,000 in any fiscal year; and

        (j)    the TexCal Acquisition.

58

--------------------------------------------------------------------------------






        8.5    Limitation on Indebtedness.    The Company and each Guarantor
shall not, and shall not permit any of its respective Subsidiaries to, directly
or indirectly, create, incur, assume, suffer to exist, or otherwise become or
remain liable with respect to, any Indebtedness, except (collectively,
"Permitted Indebtedness"):

        (a)   Indebtedness incurred pursuant to this Agreement;

        (b)   Indebtedness incurred pursuant to the Second Lien Term Loan
Agreement in an aggregate principal amount not to exceed $350,000,000;

        (c)   Indebtedness consisting of Contingent Obligations permitted
pursuant to Section 8.8;

        (d)   Indebtedness incurred under Derivative Contracts permitted under
Section 8.10(a)(v)(A)(2) hereof;

        (e)   Indebtedness described in the definition thereof of any Loan Party
not to exceed $5,000,000 in the aggregate at any time outstanding; and

        (f)    Indebtedness represented by the Senior Notes and the Senior Notes
Indenture in an aggregate principal amount not to exceed $150,000,000.

        8.6    Transactions with Affiliates.    Except as set forth on
Schedule 8.6, the Company and each Guarantor shall not, and shall not permit any
of its respective Subsidiaries to, directly or indirectly, enter into any
transaction with or make any payment or transfer to any Affiliate of the Company
or its shareholders, except in the ordinary course of business and upon fair and
reasonable terms no less favorable to the Company, such Guarantor or such
Subsidiary than would obtain in a comparable arm's length transaction with a
Person not an Affiliate of the Company, such Guarantor or such Subsidiary or to
the extent permitted under Sections 8.2(g) and 8.2(h), 8.8(g) or 8.9.

        8.7    Margin Stock.    The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly,
suffer or permit any Subsidiary to, use any portion of the proceeds of the Loans
(i) to purchase or carry Margin Stock, (ii) to repay or otherwise refinance
Indebtedness of the Company or others incurred to purchase or carry Margin
Stock, (iii) to extend credit for the purpose of purchasing or carrying any
Margin Stock, or (iv) to acquire any security in any transaction that is subject
to Section 13 or 15(d) of the Exchange Act.

        8.8    Contingent Obligations.    The Company and each Guarantor shall
not, and shall not permit any of its respective Subsidiaries to, directly or
indirectly, create, incur, assume or suffer to exist any Contingent Obligations
except:

        (a)   endorsements for collection or deposit in the ordinary course of
business;

        (b)   Derivative Contracts permitted under Section 8.10 hereof;

        (c)   obligations under plugging bonds, performance bonds and fidelity
bonds issued for the account of the Company or its Subsidiaries, obligations to
indemnify or make whole any surety and similar agreements incurred in the
ordinary course of business and obligations of the Company under the Purchase
and Sale Agreement dated November 4, 1998, as amended by the First Amendment to
Purchase and Sale Agreement dated January 13, 1999, among the Company, Ellwood,
Chevron U.S.A., Inc. and Chevron Pipeline Company;

        (d)   this Agreement and each Guaranty;

        (e)   the Real Estate Contingent Obligations;

        (f)    Guaranty Obligations of the Guarantors under or in respect of the
Second Lien Debt Documents;

59

--------------------------------------------------------------------------------






        (g)   indemnity obligations of the Company under the Purchase and Sale
Agreement dated as of December 3, 2004 among the Company and the members of
Marquez Energy, LLC; and

        (h)   obligations of the TexCal Subsidiaries in respect of "Assumed
Liabilities" as such term is defined in the Purchase and Sale Agreement dated as
of August 20, 2004 among Tri-Union Development Corporation and Tri-Union
Operating Company, as Sellers and TexCal Energy, as Purchaser.

        8.9    Restricted Payments.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, (i) purchase, redeem or otherwise acquire for value any membership
interests, partnership interests, capital accounts, shares of its capital stock
or any warrants, rights or options to acquire such membership interest,
partnership interest or shares, now or hereafter outstanding from its members,
partners or stockholders (other than from its members, partners or stockholders
that are Loan Parties); (ii) declare or pay any distribution, dividend or return
capital to its members, partners or stockholders (other than to its members,
partners or stockholders that are Loan Parties), or make any distribution of
assets in cash or in kind to its members, partners or stockholders (other than
members, partners or stockholders that are Loan Parties); or (iii) make any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Indebtedness
outstanding under or in respect of any Second Lien Debt Instrument (collectively
"Restricted Payments"); provided, however, that the Company may (v) prepay the
Second Lien Term Loans at the Special Mandatory Repayment Date (as defined in
the Cash Collateral Agreement) using only the Term Loan Cash Collateral for such
purpose; (w) following delivery to the Administrative Agent of the Company's
audited consolidated financial statements pursuant to Section 7.2(a), declare
and pay in any fiscal year commencing with the 2006 fiscal year regular Cash
Dividends that do not exceed (1) $500,000 or (2) subsequent to a Qualifying IPO,
the greater of (A) $500,000 and (B) an aggregate amount equal to 25% of
Consolidated Net Income for the prior fiscal year; (x) make regularly scheduled
payments of interest or mandatory prepayments in respect of Indebtedness under
or in respect of any Second Lien Debt Instrument in accordance with the terms of
the applicable Second Lien Debt Instrument and the Intercreditor Agreement, but
only to the extent required by the applicable Second Lien Debt Instrument;
(y) make optional prepayments in respect of any Second Lien Debt Instrument
using the Net Cash Proceeds of a Qualifying IPO or an "Equity Offering" (as
defined in the Senior Notes Indenture) or the issuance of debt securities or
instruments or the incurrence of loans; and (z) declare and pay the Carpinteria
Bluffs Dividend and the Ventura Dividend; provided, further, however that, in
the case of any Restricted Payments permitted under clauses (w) and (z) and, in
respect of prepayments with respect to Second Lien Debt Instruments, Restricted
Payments permitted under clauses (x) and (y), (A) no Default has occurred and is
continuing, (B) no such payment shall cause a Default, and (C) at the time any
such Restricted Payment is made by the Company, and giving pro forma effect to
such payment, the ratio of the Effective Amount to the Borrowing Base does not
exceed .75 to 1.00.

        8.10    Derivative Contracts.    

        (a)   The Company and each Guarantor shall not, and shall not permit any
of its respective Subsidiaries to, directly or indirectly, enter into or in any
manner be liable on any Derivative Contract except:

          (i)  Derivative Contracts entered into with the purpose and effect of
fixing prices on oil or gas expected to be produced by such Person; provided,
however, that at all times (i) no such contract shall be for speculative
purposes; (ii) as of any date (the "Calculation Date") no such contract, when
aggregated with all Derivative Contracts permitted under this
Section 8.10(a)(i), but excluding Derivative Contracts described in clause (v)
of this Section 8.10(a)(i), shall cover a notional volume in excess of the
Applicable Percentage of the

60

--------------------------------------------------------------------------------



total Projected Oil and Gas Production to be produced in any month from the
Proved Developed Producing Reserves reflected in the most recent Reserve Report;
(iii) each such contract (excluding Derivative Contracts offered by national
commodity exchange) shall be with the Administrative Agent, or any of the
Lenders, or with a counterparty or have a guarantor of the obligation of the
counterparty which, at the time the contract is made, has long-term obligations
rated BBB+ or Baa1 or better, respectively, by S&P or Moody's; (iv) no such
contract requires the Company to put up money, assets, letters of credit or
other security against the event of its non-performance prior to actual default
by the Company in performing its obligations thereunder, except Liens in favor
of the Administrative Agent for the benefit of the Lenders under the Security
Documents; and (v) with respect to Derivative Contracts under which the
Company's, a Guarantor's or any of their respective Subsidiaries' only interest
is a "put" right or which is a commodity price hedge by means of a price "floor"
(A) either (1) there exists no deferred obligation to pay the related premium or
other purchase price or (2) if there exists any deferred obligation to pay the
related premium or other purchase price, the Company's, such Guarantor's or such
Subsidiary's aggregate net exposure does not exceed at any time prior to
April 30, 2006, $15,000,000, and at any time thereafter until April 30, 2007,
$5,000,000, following which date no such contracts are permitted to exist and
(B) all such contracts are with Qualifying Derivative Contract Counterparties.

         (ii)  The Existing Derivative Contracts; provided, however, that no
Existing Derivative Contract may be amended, restated, supplemented or otherwise
modified or extended without the prior written consent of the Required Lenders;
or

        (iii)  Derivative Contracts entered into with the purpose and effect of
fixing interest rates on a principal amount of Indebtedness of the Company that
is accruing interest at a variable rate; provided, however, that (i) no such
contract shall be for speculative purposes; (ii) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding Indebtedness of the Company to be hedged by
such contract, (iii) no such contract requires the Company to put up money,
assets, letters of credit, or other security against the event of its
non-performance prior to actual default by the Company in performing its
obligations thereunder, (iv) the aggregate notional amount of the Derivative
Contracts shall not exceed fifty percent (50%) of the Borrowing Base during any
Borrowing Base Period, and (v) each such contract shall be with a Lender or with
a counterparty or have a guarantor of the obligation of the counterparty who, at
the time the contract is made, has long-term obligations rated BBB+ or Baa1 or
better, respectively, by S&P or Moody's.

        (b)   In the event the Company enters into a Derivative Contract with
any Lender, the Contingent Obligation evidenced under such Derivative Contract
shall not be applied against such Lender's Commitment nor against the Effective
Amount. The benefits of the Security Documents and of the provisions of the Loan
Documents relating to the Collateral shall also extend to and be available on a
pro rata basis to each Qualifying Derivative Contract Counterparty in respect to
all Obligations with respect to the related Qualifying Derivative Contract.

        8.11    Sale Leasebacks.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, become liable, directly or by way of any Guaranty Obligation, with
respect to any lease of any Property (whether real, personal or mixed) whether
now owned or hereafter acquired, (a) which the Company or such Subsidiary has
sold or transferred or is to sell or transfer to any other Person or (b) which
the Company or such Subsidiary of the Company intends to use for substantially
the same purposes as any other Property which has been or is to be sold or
transferred by the Company or such Subsidiary to any other Person in connection
with such lease.

61

--------------------------------------------------------------------------------



        8.12    Consolidated Leverage Ratio.    The Company shall not permit the
Consolidated Leverage Ratio to exceed 4.50 to 1.00 for each fiscal quarter
through the fiscal quarter ending December 31, 2006; 4.00 to 1.00 for each of
the fiscal quarters ending March 31 and June 30, 2007; and 3.50 to 1.00 for each
fiscal quarter ending thereafter.

        8.13    Current Ratio.    The Company shall not permit the ratio of
Current Assets to Current Liabilities to be less than 1.00 to 1.00; provided,
however, that for purposes of such ratio, assets or liabilities required by
FAS 133 and 143 shall be excluded from current assets and current liabilities,
respectively.

        8.14    Minimum Interest Coverage Ratio.    The Company shall not permit
the ratio of Consolidated EBITDA for any period of four consecutive fiscal
quarters of the Company, commencing with the fiscal quarter ended June 30, 2006
as the last quarter in the initial period of four consecutive fiscal quarters
contemplated hereby, to Consolidated Interest Expense for such period to be less
than 2.50 to 1.00 for each such period ending with each fiscal quarter through
the fiscal quarter ending December 31, 2006; 3.00 to 1.00 for each such period
ending with each of the fiscal quarters ending March 31, and June 30, 2007; and
3.50 to 1.00 for each such period ending thereafter.

        8.15    Minimum PV 10 to Consolidated Total Debt Ratio.    So long as
Indebtedness exists under the Second Lien Term Loan Agreement, the Company shall
not permit the ratio of Net Present Value to Consolidated Total Debt at the end
of any fiscal quarter to be less than 1.25 to 1.00 for each fiscal quarter
through the fiscal quarter ending December 31, 2006 and 1.50 to 1.00 for each
fiscal quarter ending thereafter.

        8.16    Change in Business.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, engage in any business or activity other than the Principal
Business. The Company and each Guarantor shall not permit Ellwood to, directly
or indirectly, engage in any business other than the ownership and operation of
common carrier crude oil pipelines.

        8.17    Accounting Changes.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, make any significant change in accounting treatment or reporting
practices, except as required by GAAP, or change the fiscal year of the Company
or of any Subsidiary.

        8.18    Certain Contracts; Amendments; Multiemployer ERISA
Plans.    Except for the restrictions expressly set forth in the Loan Documents
and the Second Lien Debt Documents, the Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, enter into, create, or otherwise allow to exist any contract or
other consensual restriction on the ability of any Subsidiary of the Company to:
(a) pay dividends or make other distributions to the Company, (b) redeem equity
interests held in it by the Company, (c) repay loans and other Indebtedness
owing by it to the Company, or (d) transfer any of its assets to the Company.
The Company and each Guarantor shall not, and shall not permit any of its
respective Subsidiaries to, directly or indirectly, enter into any "take-or-pay"
contract or other contract or arrangement for the purchase of goods or services
which obligates it to pay for such goods or service regardless of whether they
are delivered or furnished to it, except as permitted by Section 8.5(e). The
Company and each Guarantor shall not, and shall not permit any of its respective
Subsidiaries to, directly or indirectly, amend or permit any amendment to any
other contract or lease which releases, qualifies, limits, makes contingent or
otherwise detrimentally affects the rights and benefits of the Administrative
Agent or any Lender under or acquired pursuant to any Security Documents. The
Company and each Guarantor shall not, and shall not permit any ERISA Affiliate
to, incur any obligation to contribute to any Multiemployer Plan.

62

--------------------------------------------------------------------------------




        8.19    Senior Notes.    The Company and each Guarantor shall not, and
shall not permit any of its respective Subsidiaries to, directly or indirectly:

        (a)   amend or modify any of the terms or provisions of the Senior Notes
Indenture or the Senior Notes if such amendment or modification would have the
effect of (i) accelerating the maturity date of the principal amount thereof, or
any scheduled interest payment thereon; (ii) increasing the principal amount
thereof or interest rate thereon; (iii) causing, or purporting to cause, the
Liens securing the Obligations to cease to be "Permitted Liens" (as defined in
the Senior Notes Indenture); or (iv) requiring the Company to grant any Lien for
the benefit of the holders thereof, except to the extent described in
Section 3.5 of the Senior Notes Indenture (it being understood in all events
that no Lien which would cause the Company to be required to grant any such Lien
may be granted if prohibited by any term of this Agreement);

        (b)   amend or modify any other term or provision of the Senior Notes
Indenture or Senior Notes if such amendment or modification would be materially
adverse to the Lenders; or

        (c)   prepay, redeem, purchase or defease any Senior Notes (except with
proceeds of an "Equity Offering"(as defined in the Senior Notes Indenture) and
subject to compliance with Section 8.9).

        8.20    Second Lien Term Loan Agreement.    The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly:

        (a)   amend or modify any of the terms or provisions of the Second Lien
Term Loan Agreement if such amendment or modification would have the effect of
(i) accelerating the maturity date of the principal amount thereof, or any
scheduled interest payment thereon; (ii) increasing the principal amount thereof
or interest rate thereon; (iii) causing, or purporting to cause, the Liens
securing the Obligations to cease to be Permitted Liens as defined therein; or
(iv) requiring the Company to grant any Lien for the benefit of the lenders
thereunder, except to the extent permitted hereunder; or

        (b)   amend or modify any other term or provision of the Second Lien
Term Loan Agreement if such amendment or modification would be materially
adverse to the Lenders.

        8.21    Limitation on Amendments to TexCal Acquisition Documents.    The
Company shall not, directly or indirectly:

        (a)   amend, supplement or otherwise modify any material term or
condition (pursuant to a waiver granted by or to such Person or otherwise) or
fail to enforce strictly the terms and conditions of the indemnities and rights
furnished to the Company or any of its Subsidiaries pursuant to the TexCal
Acquisition Documents such that after giving effect thereto such indemnities or
rights shall be materially less favorable to the interests of the Loan Parties
or the Lenders with respect thereto; or

        (b)   otherwise amend, supplement or otherwise modify or fail to enforce
the terms and conditions of the TexCal Acquisition Documents except to the
extent that any such amendment, supplement or modification or failure to enforce
could not reasonably be expected to have a Material Adverse Effect.

        8.22    Forward Sales, Production Payments, Etc.    The Company and each
Guarantor shall not, and shall not permit any of its respective Subsidiaries to,
directly or indirectly:

        (a)   enter into any forward sales transaction or agreement with respect
to physical deliveries of Oil and Gas outside the ordinary course of business as
conducted prior to the Effective Time; or

63

--------------------------------------------------------------------------------



        (b)   sell or convey any production payment, term overriding interest,
net profits interest or any similar interest (except for overriding royalty or
net profits interests granted to employees or consultants of the Company or any
Subsidiary in the ordinary course of business in connection with the generation
of prospects or the development of Oil and Gas Properties).

        8.23    Use of Proceeds.    The Company and each Guarantor shall not,
and shall not permit any of its respective Subsidiaries to, directly or
indirectly, use or permit the use of all or any portion of the Loans or any
Letters of Credit for any purpose other than those set forth in Section 7.13.

ARTICLE IX

EVENTS OF DEFAULT

        9.1    Event of Default.    Any of the following shall constitute an
"Event of Default":

        (a)    Principal Non Payment.    The Company fails to pay, when and as
required to be paid herein, any amount of scheduled principal payment of any
Loan, including any mandatory prepayment under Section 2.6(f) of this Agreement;

        (b)    Interest and Expense Non-Payment.    Any Loan Party fails to pay,
when and as required to be paid herein, any interest due on any Interest Payment
Date, any other payments for fees, expenses, or other amount payable hereunder
or under any other Loan Document within three (3) Business Days after the same
becomes due and payable;

        (c)    Representation or Warranty.    Any written representation or
warranty by the Company, any Guarantor or any other Subsidiary made or deemed
made herein, in any other Loan Document, or which is contained in any
certificate, document or financial or other statement by the Company, any
Guarantor, any other Subsidiary, or any Responsible Officer, furnished at any
time under this Agreement, or in or under any other Loan Document, is incorrect
in any material respect on or as of the date made or deemed made;

        (d)    Specific Defaults.    Any Loan Party fails to perform or observe
any term, covenant or agreement contained in Sections 7.3(a), 7.6, 7.12, 7.13 or
7.15, in Article VIII, in the Commitment Letter or in the Fee Letter Agreement;

        (e)    Other Defaults.    The Company, any Guarantor or any other
Subsidiary fails to perform or observe any other term or covenant contained in
this Agreement or any other Loan Document, and such default shall continue
unremedied for a period of (i) 15 days, in the case of Sections 7.1 and 7.14 and
(ii) 30 days, in all other cases after the earlier of (x) the date upon which a
Responsible Officer knew or reasonably should have known of such default or
(y) the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

        (f)    Cross Default.    The Company, any Guarantor or any other
Subsidiary (i) fails to make any payment of more than $5,000,000 in respect of
any Indebtedness or Contingent Obligation when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) and such
failure continues after the applicable grace or notice period, if any, specified
in the relevant document on the date of such failure; or (ii) fails after the
applicable grace or notice period, if any, specified in the relevant document on
the date of such failure to perform or observe any other condition or covenant,
or any other event shall occur or condition exist, under any agreement or
instrument relating to any such Indebtedness or Contingent Obligation having an
aggregate principal amount of more than $5,000,000 if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity, or such Contingent Obligation to become payable or
cash collateral in respect thereof to be demanded; or (iii) any Indebtedness or
Contingent

64

--------------------------------------------------------------------------------



Obligation of the Company, any Guarantor or any other Subsidiary in excess of
$5,000,000 shall be declared due and payable prior to its stated maturity or
cash collateral is demanded in respect of such Contingent Obligation; or (iv) an
"Event of Default" (as defined in any Second Lien Debt Instrument as in effect
on the Closing Date), or any other or additional "Event of Default" which may be
added to or otherwise be included or exist after the Effective Date in any
Second Lien Debt Instrument, shall occur and be continuing;

        (g)    Insolvency; Voluntary Proceedings.    The Company, any Guarantor
or any Subsidiary (i) generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any, whether at stated maturity or otherwise; (ii) commences any Insolvency
Proceeding with respect to itself; or (iii) takes any action to effectuate or
authorize any of the foregoing;

        (h)    Involuntary Proceedings.    (i) Any involuntary Insolvency
Proceeding is commenced or filed against the Company, any Guarantor or any
Subsidiary, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against all or a substantial part of the Company's,
any Guarantor's or any Subsidiary's Properties, and any such proceeding or
petition shall not be dismissed, or such writ, judgment, warrant of attachment,
execution or similar process shall not be released, vacated or fully bonded
within 60 days after commencement, filing or levy; (ii) the Company, any
Guarantor or any Subsidiary admits the material allegations of a petition
against it in any Insolvency Proceeding, or an order for relief (or similar
order under non-U.S. law) is ordered in any Insolvency Proceeding; or (iii) the
Company, any Guarantor or any Subsidiary acquiesces in the appointment of a
receiver, trustee, custodian, conservator, liquidator, mortgagee in possession
(or agent therefor), or other similar Person for itself or a substantial portion
of its Property or business;

        (i)    Monetary Judgments.    One or more non-interlocutory judgments,
non-interlocutory orders, decrees or arbitration awards is entered against the
Company, any Guarantor or any other Subsidiary involving in the aggregate a
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related series
of transactions, incidents or conditions, of $5,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
30 days after the entry thereof;

        (j)    Change of Control.    There occurs any Change of Control;

        (k)    Loss of Permit.    Any Governmental Authority revokes or fails to
renew any material license, permit or franchise of the Company, any Guarantor or
any other Subsidiary, or the Company, any Guarantor or any other Subsidiary for
any reason loses any material license, permit or franchise, or the Company, any
Guarantor or any other Subsidiary suffers the imposition of any restraining
order, escrow, suspension or impound of funds in connection with any proceeding
(judicial or administrative) with respect to any material license, permit or
franchise and, in each case, such revocation, failure or loss could reasonably
be expected to have a Material Adverse Effect; and such default remains
unremedied for a period of 30 days after the earlier of (i) the date upon which
a Responsible Officer knew or reasonably should have known of such default or
(ii) the date upon which written notice thereof is given to the Company by the
Administrative Agent or any Lender;

        (l)    Adverse Change.    There occurs a Material Adverse Effect;

        (m)    Guaranty Default.    A Guaranty is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or such Guarantor or any other
Person contests in any manner the validity or enforceability thereof or denies
that it has any further liability or obligation thereunder;

65

--------------------------------------------------------------------------------






        (n)    Enforceability or Perfection of Loan Documents.    (i) Any Loan
Document shall, at any time after its execution and delivery and for any reason,
cease to be in full force and effect or shall be declared to be null and void,
the validity or enforceability thereof shall be contested by any Person party
thereto (other than the Administrative Agent or any Lender) or any such Person
party thereto (other than the Administrative Agent or any Lender) shall deny
that it has any or further liability or obligation thereunder, or the
Obligations shall be subordinated for any reason (other than by the consent of
the Lenders); or (ii) any Lien created under any Loan Document shall fail to
constitute a first priority, perfected Lien in a material portion of the
Collateral, subject only to Permitted Liens, and such failure shall continue for
at least 30 days after the earlier of (A) the date upon which a Responsible
Officer knew or reasonably should have known of such default or (B) the date
upon which written notice thereof is given to the Company by the Administrative
Agent or any Lender;

        (o)    Material Agreements.    The Company, any Guarantor or any other
Subsidiary fails to duly observe, perform or comply with any agreement with any
Person or any term or condition of any instrument, if such failure is not
remedied within the applicable period of grace (if any) provided in such
agreement or instrument and the termination of the instrument or agreement would
have a Material Adverse Effect;

        (p)    ERISA.    Either (i) any "accumulated funding deficiency" (as
defined in Section 412(a) of the Code) in excess of $100,000 exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) the Company or any ERISA Affiliate institutes steps to
terminate any ERISA Plan and the then current value of such ERISA Plan's benefit
liabilities exceeds the then current value of such ERISA Plan's assets available
for the payment of such benefit liabilities by more than $100,000; or

        (q)    2005 Audited Financial Statements.    (i) the Company's audited
consolidated financial statements for the fiscal year ended December 31, 2005
shall reflect total assets of less than $290,000,000; (ii) historical
Consolidated EBITDA for the 2005 fiscal year calculated from such financial
statements shall be less than $95,000,000; or (iii) the opinion of the
Independent Auditor on such financial statements shall not be unqualified, other
than to the extent permitted by Section 7.1(a).

        9.2    Remedies.    If any Event of Default occurs and is continuing,
the Administrative Agent shall, at the request of, or may, with the consent of,
the Required Lenders:

        (a)   declare the Commitment, if any, of each Lender to make Loans or
participate in Issuances of Letters of Credit to be terminated, or declare all
or any part of the unpaid principal of the Loans, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents to be
immediately due and payable, whereupon the same shall, without presentment,
demand, protest, notice of intention to accelerate, notice of acceleration, or
any other notice of any kind, all of which are hereby expressly waived by the
Company and each Guarantor; and

        (b)   exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law; provided, however, that upon the occurrence of any event specified in
Section 9.1(g) or (h) (in the case of clause (i) of Section 9.1(h) upon the
expiration of the 60-day period mentioned therein), the obligation of each
Lender to make Loans or participate in Issuances of Letters of Credit shall
automatically terminate and the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable without further act of the Administrative Agent, or any Lender and
without presentment, demand, protest, notice of intention to accelerate, notice
of acceleration or any other notice of any kind, all of which are hereby
expressly waived by the Company and each Guarantor.

66

--------------------------------------------------------------------------------



        9.3    Rights Not Exclusive.    The rights provided for in this
Agreement and the other Loan Documents are cumulative and are not exclusive of
any other rights, powers, privileges or remedies provided by law or in equity,
or under any other instrument, document or agreement now existing or hereafter
arising.

ARTICLE X

THE ADMINISTRATIVE AGENT

        10.1    Appointment and Authorization; Limitation of Agency.    

        (a)   Each Lender hereby irrevocably (subject to Section 10.9) appoints,
designates and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The duties of the Administrative
Agent shall be administrative and mechanical in nature; notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Administrative Agent shall not have any duty or
responsibility, except those expressly set forth herein, nor shall the
Administrative Agent, under any circumstances, have or be deemed to have any
fiduciary relationship with any Person, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

        (b)   The Issuing Lender shall have all of the benefits and immunities
(i) provided to the Agent in this Article X with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with Letters of Credit
Issued by it or proposed to be Issued by it and the application and agreements
for letters of credit pertaining to the Letters of Credit as fully as if the
term "Administrative Agent," as used in this Article X, included the Issuing
Lender with respect to such acts or omissions, and (ii) as additionally provided
in this Agreement with respect to the Issuing Lender.

        10.2    Delegation of Duties.    The Administrative Agent may execute
any of its duties under this Agreement or any other Loan Document by or through
agents, employees or attorneys in fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney in fact that it selects with reasonable care.

        10.3    Liability of Administrative Agent.    None of the Administrative
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct), or (ii) be responsible in any manner to any
of the Lenders for any recital, statement, representation or warranty made by
the Company, any Guarantor or any Subsidiary or Affiliate of the Company, or any
officer thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Administrative Agent under or in connection with,
this Agreement or any other Loan Document, or the validity, effectiveness (other
than such Administrative Agent- Related Person's own due execution and
delivery), genuineness, enforceability or sufficiency of this Agreement or any
other Loan Document, or for any failure of the Company, any Guarantor or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Administrative Agent-Related Person shall be under any obligation
to any Lender to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the Properties, books or records of the
Company or any of the Company's Subsidiaries or Affiliates.

67

--------------------------------------------------------------------------------




        10.4    Reliance by Administrative Agent.    

        (a)   The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Lenders as it deems appropriate and, if it so requests, it
shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon all of the Lenders.

        (b)   For purposes of determining compliance with the conditions
specified in Section 5.1, each Lender that has made available to the
Administrative Agent its Pro Rata Share of the initial Credit Extension or
subsequent Credit Extension, as the case may be, shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to the Lender as a condition
precedent to such initial Credit Extension or subsequent Credit Extension, as
applicable.

        10.5    Notice of Default.    The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to Defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a "notice of default". The
Administrative Agent will notify the Lenders of its receipt of any such notice.
Subject to Section 10.4(a), the Administrative Agent shall take such action with
respect to such Default or Event of Default as may be requested by the Lenders
in accordance with Article IX; provided, however, that unless and until the
Administrative Agent has received any such request, the Administrative Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of the Lenders.

        10.6    Credit Decision.    Each Lender acknowledges that no
Administrative Agent-Related Person has made any representation or warranty to
it, and that no act by any Administrative Agent-Related Person hereafter taken,
including any review of the affairs of the Company, any Guarantor or their
respective Subsidiaries, shall be deemed to constitute any representation or
warranty by any Administrative Agent-Related Person to any Lender. Each Lender
represents to the Administrative Agent that it has, independently and without
reliance upon any Administrative Agent-Related Person and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, prospects, operations, Property,
financial and other condition and creditworthiness of the Company, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Company hereunder. Each Lender also represents that it will,
independently and without reliance upon any Administrative Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, Property, financial and other condition and
creditworthiness of the Company. Except for notices, reports and

68

--------------------------------------------------------------------------------




other documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, Property, financial and other
condition or creditworthiness of the Company which may come into the possession
of any of the Administrative Agent-Related Persons.

        10.7    Indemnification.    Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand the
Administrative Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Company and without limiting the obligation of the Company to do
so), pro rata according to each respective Lender's Pro Rata Share, each
Administrative Agent-Related Person from and against any and all Indemnified
Liabilities INCLUDING SUCH INDEMNIFIED LIABILITIES AS MAY ARISE OR BE CAUSED BY
THE NEGLIGENCE, SOLE, JOINT, CONCURRENT, COMPARATIVE OR OTHERWISE OF SUCH
ADMINISTRATIVE AGENT-RELATED PERSONS; provided, however, that no Lender shall be
liable for the payment to any Administrative Agent-Related Persons of any
portion of such Indemnified Liabilities to the extent the same arise from
(i) the gross negligence or willful misconduct of any Administrative
Agent-Related Person or (ii) a claim or action asserted by one or more other
Administrative Agent-Related Persons. Without limitation of the foregoing, each
Lender shall reimburse the Administrative Agent upon demand for its ratable
share of any costs or out of pocket expenses (including Attorney Costs) incurred
by the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other
Transaction Document or any document contemplated by or referred to herein, to
the extent that the Administrative Agent is not reimbursed for such expenses by
or on behalf of the Company. The undertaking in this Section 10.7 shall survive
the payment of all Obligations hereunder and the resignation or replacement of
the Administrative Agent.

        10.8    Administrative Agent in Individual Capacity.    Bank of Montreal
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire or underwrite equity or debt securities of and
generally engage in any kind of banking, investment banking, trust, financial
advisory, underwriting or other business with the Company and its Affiliates as
though Bank of Montreal were not the Administrative Agent hereunder and without
notice to or consent of the Lenders. The Lenders acknowledge that, pursuant to
such activities, Bank of Montreal or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent-Related Persons shall
be under no obligation to provide such information to them. With respect to
Obligations held by it, Bank of Montreal shall have the same rights and powers
under this Agreement as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Issuing Lender.

        10.9    Successor Administrative Agent.    The Administrative Agent may
resign as Administrative Agent upon 30 days' notice to the Lenders. If the
Administrative Agent resigns under this Agreement, the Lenders shall appoint
from among the Lenders a successor administrative agent for the Lenders. If no
successor administrative agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders, a successor administrative agent from among
the Lenders. Upon the acceptance of its appointment as successor administrative
agent hereunder, such successor administrative agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
"Administrative Agent" shall mean such successor administrative agent and the
retiring Administrative Agent's appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent's resignation
hereunder as Administrative Agent, the provisions of this Article X and Sections
11.4 and 11.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement. If no
successor agent has accepted appointment as Administrative Agent by the date
which is 30 days following a retiring Administrative Agent's notice of

69

--------------------------------------------------------------------------------




resignation, the retiring Administrative Agent's resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Lenders
appoint a successor administrative agent as provided for above.

        10.10    Withholding Tax.    

        (a)   If any Lender is a "foreign corporation, partnership or trust"
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, U.S. withholding Tax under Sections 1441 or 1442 of the Code, such
Lender agrees with and in favor of the Administrative Agent, to deliver to the
Administrative Agent:

          (i)  if such Lender claims an exemption from, or a reduction of,
withholding Tax under a United States Tax treaty, properly completed IRS Forms
1001 and W 8 before the payment of any interest in the first calendar year and
before the payment of any interest in each third succeeding calendar year during
which interest may be paid under this Agreement;

         (ii)  if such Lender claims that interest paid under this Agreement is
exempt from United States withholding Tax because it is effectively connected
with a United States trade or business of such Lender, two properly completed
and executed copies of IRS Form 4224 before the payment of any interest is due
in the first taxable year of such Lender and in each succeeding taxable year of
such Lender during which interest may be paid under this Agreement, and IRS
Form W 9; and

        (iii)  such other form or forms as may be required under the Code or
other laws of the United States as a condition to exemption from, or reduction
of, United States withholding Tax.

Such Lender agrees to promptly notify the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

        (b)   If any Lender claims exemption from, or reduction of, withholding
Tax under a United States Tax treaty by providing IRS Form 1001 and such Lender
sells, assigns, grants a participation in, or otherwise transfers all or part of
the Obligations held by such Lender, such Lender agrees to notify the
Administrative Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations held by such Lender. To the extent of such
percentage amount, the Administrative Agent will treat such Lender's IRS
Form 1001 as no longer valid.

        (c)   If any Lender claiming exemption from United States withholding
Tax by filing IRS Form 4224 with the Administrative Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations held
by such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding Tax requirements imposed by Sections 1441 and
1442 of the Code.

        (d)   If any Lender is entitled to a reduction in the applicable
withholding Tax, the Administrative Agent may withhold from any interest payment
to such Lender an amount equivalent to the applicable withholding Tax after
taking into account such reduction. If the forms or other documentation required
by Section 10.10(a) of this Section are not delivered to the Administrative
Agent, then the Administrative Agent may withhold from any interest payment to
such Lender not providing such forms or other documentation an amount equivalent
to the applicable withholding Tax.

        (e)   If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstances which rendered the exemption from, or reduction of, withholding
Tax ineffective, or for any other reason) such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including penalties

70

--------------------------------------------------------------------------------






and interest, and including any Taxes imposed by any jurisdiction on the amounts
payable to the Administrative Agent under this Section 10.10(e), together with
all costs and expenses (including Attorney Costs). The obligation of the Lenders
under this Section 10.10(e) shall survive the payment of all Obligations and the
resignation or replacement of the Administrative Agent.

        10.11    Arrangers; Syndication Agents.    Each of the Arrangers and the
Syndication Agents, in their respective capacities as such, shall have no duties
or responsibilities, and shall incur no liability, under this Agreement or the
other Loan Documents.

        10.12    Release of Collateral.    The Administrative Agent is hereby
irrevocably authorized by each of the Lenders to effect any release of Liens or
guarantee obligations contemplated by Section 11.27.

ARTICLE XI

MISCELLANEOUS

        11.1    Amendments and Waivers.    No amendment, modification,
termination or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by the Company, any
Guarantor or any applicable Subsidiary therefrom, shall be effective unless the
same shall be in writing and signed by the Required Lenders (or by the
Administrative Agent at the written request of the Required Lenders) and the
Company and acknowledged by the Administrative Agent, and then any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided, however, that no such waiver,
amendment, modification, termination or consent shall, unless in writing and
signed by all the Lenders and the Company and acknowledged by the Administrative
Agent, do any of the following:

        (a)   increase or extend the Commitment of any Lender (including without
limitation by means of any amendment purporting to remove or change the
requirement that such Commitment not exceed the Borrowing Base), or increase the
maximum amount of Letters of Credit;

        (b)   postpone the final maturity date of any Loan, or postpone or delay
any date fixed by this Agreement or any other Loan Document for any payment of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder (including any mandatory prepayments thereof or prepayments otherwise
required to be made on the Loans should a Deficiency occur) or under any other
Loan Document;

        (c)   reduce the principal of, or the rate of interest specified herein
on any Loan, or (subject to clause (ii) below) any fees or other amounts payable
hereunder (including any mandatory prepayments thereof or prepayments otherwise
required to be made on the Loans should a Deficiency occur) or under any other
Loan Document;

        (d)   change the Pro Rata Shares or change in any manner the definition
of "Required Lenders" or the Lenders required to rescind or annul an
acceleration;

        (e)   amend this Section 11.1, or Section 9.1, or any provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
all Lenders;

        (f)    release all, substantially all, or any material portion of the
Collateral (except for releases in connection with Dispositions which are
permitted hereunder or under any Loan Document), or release any Guarantor from
any Guaranty; or

        (g)   reduce the amount or postpone the due date of any amount payable
in respect of, or extend the required expiration date of, any Letter of Credit,
or change in any manner the obligations of the Lenders relating to the purchase
of participations in Letters of Credit;

provided further, however, that (i) any amendment, modification, termination or
waiver of any of the provisions contained in Article V shall be effective only
if evidenced by a writing signed by or on behalf of the Administrative Agent and
the Required Lenders, (ii) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Required Lenders or
all the

71

--------------------------------------------------------------------------------



Lenders, as the case may be, affect the rights or duties of the Issuing Lender
under this Agreement or any LC Related Document relating to any Letter of Credit
Issued or to be Issued by it, and (iii) no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Required Lenders or all the Lenders, as the case may be, affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document.

        11.2    Notices.    

        (a)   All notices, requests and other communications shall be in writing
and mailed, faxed or delivered, to the address or facsimile number specified for
notices on the signature pages hereof; or, as directed to the Company or the
Administrative Agent, to such other address as shall be designated by such party
in a written notice to the other parties, and as directed to any other party, at
such other address as shall be designated by such party in a written notice to
the Company and the Administrative Agent.

        (b)   All such notices, requests and communications shall, when
transmitted by overnight delivery, or faxed, be effective when delivered for
overnight (next-day) delivery, or transmitted in legible form by facsimile
machine, respectively, or if mailed, upon the third Business Day after the date
deposited into the U.S. mail, or if delivered, upon delivery; except that
notices pursuant to Article II or IX shall not be effective until actually
received by the Administrative Agent.

        (c)   Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Company. The Administrative Agent and the
Lenders shall be entitled to rely on the authority of any Person purporting to
be a Person authorized by the Company to give such notice and the Administrative
Agent and the Lenders shall not have any liability to the Company or other
Person on account of any action taken or not taken by the Administrative Agent
or the Lenders in reliance upon such telephonic or facsimile notice. The
obligation of the Company to repay the Loans shall not be affected in any way or
to any extent by any failure by the Administrative Agent and the Lenders to
receive written confirmation of any telephonic or facsimile notice or the
receipt by the Administrative Agent and the Lenders of a confirmation which is
at variance with the terms understood by the Administrative Agent and the
Lenders to be contained in the telephonic or facsimile notice.

        11.3    No Waiver; Cumulative Remedies.    No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

        11.4    Costs and Expenses.    The Company shall:

        (a)   whether or not the transactions contemplated hereby are
consummated, pay or reimburse the Administrative Agent within five Business Days
after demand (subject to Section 5.1(e)) for all reasonable costs and expenses
incurred by the Administrative Agent or any other Agent, the Issuing Lender, the
Lenders or any of their Affiliates in connection with the syndications of the
extensions of credit hereunder (other than fees payable to syndicate members)
and the development, preparation, delivery, administration and execution of, and
any amendment, supplement, waiver or modification to (in each case, whether or
not consummated), this Agreement, any Loan Document and any other documents
prepared in connection herewith or therewith, the consummation of the
transactions contemplated hereby and thereby, and the syndication of the credit
facilities provided herein, including Attorney Costs incurred by the any such
Person with respect thereto except such costs and expenses as may be incurred by
the assignor Lenders or Assignee under Section 11.8(c); and

        (b)   pay or reimburse the Administrative Agent, any other Agent, the
Issuing Lender and each Lender within five Business Days after demand (subject
to Subsection 5.1(e)) for all costs and

72

--------------------------------------------------------------------------------






expenses (including Attorney Costs) incurred by each of them in connection with
the enforcement, attempted enforcement, or preservation of any rights or
remedies under this Agreement or any other Loan Document during the existence of
an Event of Default or after acceleration of the Loans (including in connection
with any "workout" or restructuring regarding the Loans, and including in any
Insolvency Proceeding or appellate proceeding).

        11.5    Indemnity.    Whether or not the transactions contemplated
hereby are consummated, the Company shall indemnify and hold each Agent-Related
Person, the Issuing Lender and each Lender and each of their respective
Affiliates, successors and assignors and its and their respective officers,
directors, employees, counsel, agents, advisors, controlling Persons, members
and attorneys in fact (each, an "Indemnified Person") harmless from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans, and the termination, resignation or
replacement of the Administrative Agent or replacement of any Lender) be imposed
on, incurred by or asserted against any such Person in any way relating to or
arising out of this Agreement or any document contemplated by or referred to
herein, including any of the Transaction Documents, or the transactions
contemplated hereby, including the TexCal Acquisition, or any action taken or
omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any Insolvency Proceeding or appellate proceeding) related to or arising out of
this Agreement, any Transaction Agreement, the Loans or the use of the proceeds
thereof, whether or not any Indemnified Person is a party thereto (all the
foregoing, collectively, the "Indemnified Liabilities"), WHETHER OR NOT SUCH
INDEMNIFIED LIABILITIES ARISE OUT OF OR AS A RESULT OF ANY INDEMNIFIED PARTY'S
NEGLIGENCE IN WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THOSE CLAIMS
WHICH RESULT FROM THE SOLE, JOINT, CONCURRENT OR COMPARATIVE NEGLIGENCE OF THE
INDEMNIFIED PARTY, OR ANY ONE OR MORE OF THEM; provided, however, that the
Company shall have no obligation hereunder to any Indemnified Person with
respect to Indemnified Liabilities to the extent same arise from the gross
negligence or willful misconduct of any Indemnified Person. No Indemnified
Person shall be liable for any damages arising from the use by unauthorized
Persons of information or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such Persons or for any special, indirect, consequential or
punitive damages in connection with this Agreement. All amounts due under this
Section shall be payable not later than thirty (30) days after written demand
therefor. The agreements in this Sections 11.4 and 11.5 shall survive payment of
all other Obligations.

        11.6    Payments Set Aside.    To the extent that the Company makes a
payment to the Administrative Agent or the Lenders, or the Administrative Agent
or the Lenders exercise their right of set-off, and such payment or the proceeds
of such set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, debtor-in-possession, receiver or any
other Person, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent or such
Lender upon demand its Pro Rata Share of any amount so recovered from or repaid
by the Administrative Agent or such Lender.

        11.7    Successors and Assigns.    This Agreement shall become effective
at the Effective Time after it shall have been executed by the Company, each
Original Guarantor and the Administrative Agent and after the Administrative
Agent shall have been notified by each Lender and Issuing Lender that such
Lender or Issuing Lender has executed it and thereafter this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that

73

--------------------------------------------------------------------------------




the Company may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent and
each Lender.

        11.8    Assignments, Participations, etc.    

        (a)   Any Lender may upon written consent of the Administrative Agent
and the Company, not to be unreasonably withheld, at any time assign and
delegate to one or more Eligible Assignees (provided that no written consent of
the Administrative Agent shall be required in connection with any assignment and
delegation by any Lender to an Eligible Assignee that is an Affiliate of such
Lender and provided further that no written consent of the Company shall be
required in connection with any assignment and delegation by any Lender to an
Eligible Assignee in the event a Default has occurred and is continuing) (each
an "Assignee") all, or any ratable part of all in a minimum commitment amount of
at least $1,000,000 or in $1,000,000 increments in excess thereof, of the Loans,
the Commitments, and the other rights and obligations of such Lender hereunder;
provided, however, that the Company and the Administrative Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Company and the Administrative Agent by
such Lender and the Assignee; (ii) such Lender and its Assignee shall have
delivered to the Company and the Administrative Agent an Assignment and
Acceptance in the form of Exhibit "E" ("Assignment and Acceptance") together
with any Note or Notes subject to such assignment and (iii) the assignor Lender
or Assignee has paid to the Administrative Agent a processing and recordation
fee in the amount of $3,500.00 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent), provided, however, that only one such
fee shall be payable in the case of concurrent assignments to Persons that,
after giving effect to such assignments, will be Related Funds.

        (b)   From and after the date that the Administrative Agent notifies the
assignor Lender that it has received an executed Assignment and Acceptance and
payment of the above-referenced processing fee, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a Lender under the Loan Documents, and (ii) the
assignor Lender shall, to the extent that rights and obligations hereunder and
under the other Loan Documents have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Documents.

        (c)   Within five Business Days after its receipt of notice by the
Administrative Agent that it has received an executed Assignment and Acceptance
and payment of the processing fee, and provided that it consents to such
assignment in accordance with Section 11.8(a), the Company shall execute and
deliver to the Administrative Agent a new Note evidencing such Assignee's
assigned Loans and Maximum Loan Amount and, if the assignor Lender has retained
a portion of its Loans and its Commitment, a replacement Note in the principal
amount equal to the Maximum Loan Amount retained by the assignor Lender (such
Note to be in exchange for, but not in payment of, the Note held by such
Lender). Immediately upon each Assignee's making its processing fee payment
under the Assignment and Acceptance, this Agreement shall be deemed to be
amended to the extent, but only to the extent, necessary to reflect the addition
of the Assignee and the resulting adjustment of the Lenders' respective Maximum
Loan Amounts and Commitments arising therefrom. The Commitment allocated to each
Assignee shall reduce such Commitment of the assigning Lender pro tanto.

        (d)   Any Lender may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Company (a "Participant") participating
interests in any Loans, the Commitment of that Lender and the other interests of
that Lender (the "Originating Lender") hereunder and under the other Loan
Documents; provided, however, that (i) the Originating Lender's obligations
under this Agreement shall remain unchanged, the Originating Lender shall remain
a Lender for

74

--------------------------------------------------------------------------------






all purposes hereof and the other Loan Documents to which such Originating
Lender is a party, and the Participant may not become a Lender for purposes
hereof or for any other of the Loan Documents, (ii) the Originating Lender shall
remain solely responsible for the performance of such obligations, (iii) the
Company and the Administrative Agent shall continue to deal solely and directly
with the Originating Lender in connection with the Originating Lender's rights
and obligations under this Agreement and the other Loan Documents, and (iv) no
Lender shall transfer or grant any participating interest under which the
Participant has rights to approve any amendment to, or any consent or waiver
with respect to, this Agreement or any other Loan Document, except to the extent
such amendment, consent or waiver would require unanimous consent of the
Lenders. In the case of any such participation, the Participant shall not have
any rights under this Agreement, or any of the other Loan Documents (the
Participant's rights against the Originating Lender in respect of such
participation being those set forth in the agreement creating or evidencing such
participation with such Lender), and all amounts payable by the Company
hereunder shall be determined as if such Lender had not sold such participation;
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.

        (e)   Each Lender agrees to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information identified
as "confidential" or "secret" by the Company and provided to it by the Company
or any of its Subsidiaries, or by the Administrative Agent on such Company's or
Subsidiary's behalf, under or in connection with this Agreement or any other
Loan Document, and neither it nor any of its Affiliates shall use any such
information other than in connection with or in enforcement of this Agreement
and the other Loan Documents, except to the extent such information (i) was or
becomes generally available to the public other than as a result of disclosure
by such Lender, or (ii) was or becomes available on a non confidential basis
from a source other than the Company, provided, however, that such source is not
bound by a confidentiality agreement with the Company known to the Lender;
provided further, however, that any Lender may disclose such information (A) at
the request or pursuant to any requirement of any Governmental Authority to
which such Lender is subject or in connection with an examination of such Lender
by any such authority; (B) pursuant to subpoena or other court process; (C) when
required to do so in accordance with the provisions of any applicable
Requirement of Law; (D) to the extent reasonably required in connection with any
litigation or proceeding to which the Administrative Agent, any Lender or their
respective Affiliates may be party; (E) to the extent reasonably required in
connection with the exercise of any remedy hereunder or under any other Loan
Document; (F) to such Lender's independent auditors and other professional
advisors; (G) to any Affiliate of such Lender, or to any Participant or
Assignee, actual or potential, provided that such Affiliate, Participant or
Assignee agrees to keep such information confidential to the same extent
required of the Lenders hereunder, and (H) as to any Lender, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Company is party or is deemed party with such
Lender.

75

--------------------------------------------------------------------------------





        (f)    Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement and the Notes held by it in
favor of any Federal Reserve Lender in accordance with Regulation A of the FRB
or U.S. Treasury Regulation 31 CFR §203.14, and such Federal Reserve Lender may
enforce such pledge or security interest in any manner permitted under
applicable law.

        (g)   Notwithstanding anything to the contrary in Section 11.8(e) or any
other provision of this Agreement or any other Loan Document, any party hereto
or thereto (and each employee, representative, or other agent of such party) may
disclose to any and all Persons, without limitation of any kind, the Tax
treatment and Tax structure of the transactions contemplated herein and therein
and all materials of any kind in each case within the meaning of United States
Treasury Regulation Section 1.6011-4 (including opinions or other Tax analyses)
that are provided to such party relating to such Tax treatment and Tax
structure; provided, however, that with respect to any document or similar item
that in either case contains information concerning Tax treatment or Tax
structure of the transactions contemplated by this Agreement as well as other
information, this Section 11.8(g) shall only apply to such portions of the
document or similar item that relate to such Tax treatment or Tax structure.

        11.9    Interest.    It is the intention of the parties hereto to comply
with applicable usury laws, if any; accordingly, notwithstanding any provision
to the contrary in this Agreement, the Notes or in any of the other Loan
Documents securing the payment hereof or otherwise relating hereto, in no event
shall this Agreement, the Notes or such other Loan Documents require or permit
the payment, taking, reserving, receiving, collection, or charging of any sums
constituting interest under applicable laws which exceed the Highest Lawful
Rate. If any such excess interest is called for, contracted for, charged, taken,
reserved, or received in connection with the Loans evidenced by the Notes or in
any of the Loan Documents securing the payment thereof or otherwise relating
thereto, or in any communication by the Administrative Agent, the Issuing
Lender, or the Lenders or any other Person to the Company or any other Person,
or in the event all or part of the principal or interest thereof shall be
prepaid or accelerated, so that under any of such circumstances or under any
other circumstance whatsoever the amount of interest contracted for, charged,
taken, reserved, or received on the amount of principal actually outstanding
from time to time under the Notes or any other Loan Document shall exceed the
Highest Lawful Rate, then in any such event it is agreed as follows: (i) the
provisions of this Section 11.9 shall govern and control, (ii) neither any
Company nor any other Person now or hereafter liable for the payment of the
Notes shall be obligated to pay the amount of such interest to the extent such
interest is in excess of the Highest Lawful Rate, (iii) any such excess which is
or has been received notwithstanding this Section 11.9 shall be credited against
the then unpaid principal balance of the Notes or, if the Notes have been or
would be paid in full, refunded to the Company, and (iv) the provisions of this
Agreement, the Notes and the other Loan Documents securing the payment thereof
and otherwise relating thereto, and any communication to the Company, shall
immediately be deemed reformed and such excess interest reduced, without the
necessity of executing any other document, to the Highest Lawful Rate as now or
hereafter construed by courts having jurisdiction hereof or thereof. Without
limiting the foregoing, all calculations of the rate of the interest contracted
for, charged, collected, taken, reserved, or received in connection with the
Notes, this Agreement or any other Loan Document which are made for the purpose
of determining whether such rate exceeds the Highest Lawful Rate shall be made
to the extent permitted by applicable laws by amortizing, prorating, allocating
and spreading during the period of the full term of the Loans, including all
prior and subsequent renewals and extensions, all interest at any time
contracted for, charged, taken, collected, reserved, or received. The terms of
this Section 11.9 shall be deemed to be incorporated in every document and
communication relating to the Notes, the Loans or any other Loan Document.

76

--------------------------------------------------------------------------------



        11.10    Indemnity and Subrogation.    In addition to all such rights of
indemnity and subrogation as any Guarantor may have under applicable law, the
Company agrees that in the event a payment shall be made by a Guarantor under a
Guaranty in respect of a Credit Extension to the Company, the Company shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment subject to the provisions of the
Guaranty executed by such Guarantor. Notwithstanding any provision of this
Agreement to the contrary, all rights of the Guarantors under this Section 11.10
and all other rights of indemnity, contribution or subrogation under applicable
law or otherwise shall be fully subordinated to the indefeasible payment in full
of the Obligations, and no payments may be made in respect of such rights of
indemnity, contribution or subrogation until all the Obligations have been paid
in full and the Commitment shall have expired. No failure on the part of the
Company to make the payments required by this Section 11.10 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of the Guarantors with respect to any Guaranty,
and each Guarantor shall remain liable for the full amount of the obligation of
the Guarantors under each such Guaranty in accordance therewith.

        11.11    Automatic Debits of Fees.    With respect to any commitment
fee, arrangement fee, Letter of Credit fee or other fee, or any other cost or
expense (including Attorney Costs) due and payable to the Administrative Agent
under the Loan Documents, the Company hereby irrevocably authorizes the
Administrative Agent, after giving reasonable prior notice to the Company, to
debit any deposit account of the Company with the Administrative Agent in an
amount such that the aggregate amount debited from all such deposit accounts
does not exceed such fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount of the fee or other cost or
expense then due, such debits will be reversed (in whole or in part, in the
Administrative Agent's sole discretion) and such amount not debited shall be
deemed to be unpaid. No such debit under this Section 11.11 shall be deemed a
set-off.

        11.12    Notification of Addresses, Lending Offices, Etc.    Each Lender
shall notify the Administrative Agent in writing of any changes in the address
to which notices to the Lender should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Administrative
Agent shall reasonably request.

        11.13    Counterparts.    This Agreement may be executed in any number
of separate counterparts, no one of which need be signed by all parties; each of
which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument. A fully executed counterpart of this Agreement by facsimile
signatures shall be binding upon the parties hereto.

        11.14    Severability.    The illegality or unenforceability of any
provision of this Agreement or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Agreement or any instrument or agreement required
hereunder.

        11.15    No Third Parties Benefited.    This Agreement is made and
entered into for the sole protection and legal benefit of the Company, the
Guarantors, the Lenders, the Administrative Agent, the Administrative
Agent-Related Persons and the Indemnified Persons, and their permitted
successors and assigns, and no other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents.

        11.16    Governing Law, Jurisdiction.    THIS AGREEMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY,

77

--------------------------------------------------------------------------------




AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

        11.17    Submission To Jurisdiction; Waivers.    Each of the Company and
each Guarantor hereby irrevocably and unconditionally, and shall cause each of
their respective Subsidiaries to irrevocably and unconditionally:

        (a)   submit, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent may otherwise have to bring any action or proceeding
relating to this Agreement against the Company and each Guarantor or its
properties in the courts of any jurisdiction.

        (b)   waive, to the fullest extent it may legally and effectively do so,
any objection which it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

        (c)   consent to service of process in the manner provided for notices
herein. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

        11.18    Entire Agreement.    This Agreement, together with the other
Loan Documents, embodies the entire agreement and understanding among the
Company, the Guarantors, the Lenders and the Administrative Agent, and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, oral or written, relating to the subject matter hereof and thereof.

        11.19    NO ORAL AGREEMENTS.    THIS WRITTEN SECOND AMENDED AND RESTATED
CREDIT AGREEMENT, TOGETHER WITH THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN
CONNECTION HEREWITH, REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

        11.20    Accounting Changes.    In the event that any "Accounting
Change" (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Company and the Administrative Agent agree to enter into
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Company's financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. "Accounting Change"
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

78

--------------------------------------------------------------------------------




        11.21    WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC.    THE COMPANY AND
EACH LENDER HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY
(A) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH,
BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
"SPECIAL DAMAGES", AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 11.20. AS USED IN THIS
SECTION, "SPECIAL DAMAGES" INCLUDES ALL SPECIAL, CONSEQUENTIAL, EXEMPLARY, OR
PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE ANY PAYMENTS OR
FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR DELIVER TO ANY
OTHER PARTY HERETO.

        11.22    Intercreditor Agreement.    Each Lender (a) hereby agrees that
it will be bound by and take no actions contrary to the Intercreditor Agreement
and (b) hereby irrevocably authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement on its behalf.

        11.23    Amendment and Restatement.    

        (a)   From and after the Effective Time, this Agreement amends and
restates in its entirety the Existing Credit Agreement; the Notes issued under
this Agreement, if any, amend and restate the "Notes" (as defined in the
Existing Credit Agreement) issued under the Existing Credit Agreement; and the
Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by any Company of the "Obligations" under
and as defined therein (whether or not such "Obligations" are contingent as of
the Effective Time), (ii) the representations and warranties made by any Loan
Party prior to the Effective Time and (iii) any action or omission performed or
required to be performed pursuant to the Existing Credit Agreement prior to the
Effective Time (including any failure, prior to the Effective Time, to comply
with the covenants contained in such Existing Credit Agreement). The amendments
and restatements set forth herein shall not cure any breach thereof or any
"Default" or "Event of Default" under and as defined in the Existing Credit
Agreement existing prior to the Effective Time. This Agreement and the Notes, if
any, issued do not constitute and shall not be construed to evidence a novation
of or a payment and readvance of any of the "Obligations" (as defined in the
Existing Credit Agreement) heretofore outstanding under the Existing Credit
Agreement, it being the intention of the parties hereto that this Agreement
provide for the terms and conditions of, and the Notes issued, if any, evidence,
at such time, the same "Obligations" as were then outstanding under the Existing
Credit Agreement. Each Lender shall surrender the "Notes" outstanding on the
Effective Date issued to it under the Existing Credit Agreement.

        (b)   The terms and conditions of this Agreement and the Administrative
Agent's, the Lenders' and the Issuing Lender's rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the "Obligations"
incurred under the Existing Credit Agreement and the Notes issued thereunder.

79

--------------------------------------------------------------------------------






        (c)   The Company reaffirms the Liens granted pursuant to the Existing
Loan Documents to the Administrative Agent for the benefit of the Lenders and
the Issuing Lenders, which Liens shall continue in full force and effect during
the term of this Agreement and any renewals or extensions thereof and shall
continue to secure the Obligations hereunder.

        (d)   From and after the Effective Time, (i) all references to the
Existing Credit Agreement (or to any amendment, supplement, modification or
amendment and restatement thereof) in the Loan Documents (other than this
Agreement) shall be deemed to refer to the Existing Credit Agreement as amended
and restated hereby, (ii) all references to any section (or subsection) of the
Existing Credit Agreement in any Loan Document (but not herein) shall be amended
to become mutatis mutandis, references to the corresponding provisions of this
Agreement and (iii) except as the context otherwise provides, from or after the
Effective Time, all references to this Agreement herein (including for purposes
of indemnification and reimbursement of fees) shall be deemed to be references
to the Existing Credit Agreement as amended and restated hereby.

        (e)   This amendment and restatement is limited as written and is not a
consent to any other amendment, restatement, waiver or other modification,
whether or not similar, and, except as expressly provided herein or in any other
Loan Document, all terms and conditions of the Loan Documents remain in full
force and effect unless otherwise specifically amended by this Agreement or any
other Loan Document.

        11.24    USA PATRIOT Act.    Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with said Act.

        11.25    Acknowledgments.    Each of the Company and each Guarantor
hereby acknowledges that:

        (a)   it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

        (b)   neither the Administrative Agent nor the Issuing Lender nor the
other Agents nor any Lender has any fiduciary relationship with or duty to the
Company or any Guarantor arising out of or in connection with this Agreement or
any of the other Loan Documents, and the relationship between the Administrative
Agent, the Issuing Lender, the other Agents and the Lenders, on one hand, and
the Company and the Guarantors, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

        (c)   no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Issuing Lender, the other Agents and the Lenders or
among the Company and the Guarantors and the Lenders.

        11.26    Survival of Representations and Warranties.    All
representations and warranties made herein, in the other Loan Documents and in
any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement,
the consummation of the TexCal Acquisition and the making of the Loans and other
extensions of credit hereunder.

        11.27    Release of Collateral and Guarantee Obligations.    

        (a)   Notwithstanding anything to the contrary contained herein or in
any other Loan Document, but subject to Sections 5.1(e) and 5.4 (e) of the
Intercreditor Agreement, upon request of the Company in connection with any
Disposition of Property permitted by the Loan Documents, the Administrative
Agent shall (without notice to, or vote or consent of, any Lender or any

80

--------------------------------------------------------------------------------



Qualified Derivative Contract Counterparty) take such actions as shall be
required to release its security interest in any Collateral being Disposed of in
such Disposition, and to release any guarantee obligations under any Loan
Document of any Person being Disposed of in such Disposition, to the extent
necessary to permit consummation of such Disposition in accordance with the Loan
Documents; provided, however, that the Company shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release (or such shorter period agreed to by the Administrative Agent),
a written request for release identifying the relevant Collateral being Disposed
of in such Disposition and the terms of such Disposition in reasonable detail,
including the date thereof, the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with this Agreement and the other Loan Documents
and that the proceeds of such Disposition will be applied in accordance with
this Agreement and the other Loan Documents.

        (b)   Notwithstanding anything to the contrary contained herein or any
other Loan Document, when all Obligations (other than obligations in respect of
any Qualified Derivative Contract) have been paid in full, all Commitments have
terminated or expired and no Letter of Credit shall be outstanding, but subject
to Sections 5.1(e) and 5.4(e) of the Intercreditor Agreement, upon request of
the Company, the Administrative Agent shall (without notice to, or vote or
consent of, any Lender, or any Qualified Derivative Contract Counterparty) take
such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Loan
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of the Qualified Derivative Contracts. Any such release
of guarantee obligations shall be deemed subject to the provision that such
guarantee obligations shall be reinstated if after such release any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.

[THE REMAINDER OF THIS PAGE IS LEFT BLANK]

81

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

    COMPANY:
 
 
VENOCO, INC.
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
ORIGINAL GUARANTORS:
 
 
WHITTIER PIPELINE CORPORATION
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
President
 
 
BMC, LTD.
 
 
By: Venoco, Inc., General Partner
 
 
By:
 
/s/  TIMOTHY M. MARQUEZ      

--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer
 
 
Address for Notice:
Principal Place of Business
and Chief Executive Office:
 
 
 
 
370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315          

82

--------------------------------------------------------------------------------




 
 
ADMINISTRATIVE AGENT AND A LENDER:
 
 
BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender
 
 
By:
 
/s/  JOSEPH A. BLISS      

--------------------------------------------------------------------------------

Joseph A. Bliss
Director

    Address:   115 South LaSalle Street
11th Floor West
Chicago, Illinois 60603
 
 
Facsimile No.:
 
(312) 765-8078
 
 
Attention:
 
Terri Perez-Ford, Specialist
 
 
with copy to:
 
 
Address:
 
Bank of Montreal
Houston Agency
700 Louisiana Street
4400 Bank of America Center
Houston, Texas 77002
 
 
Facsimile No.:
 
(713) 223-4007
 
 
Attention:
 
Joseph A. Bliss
 
 
Applicable Lending Office for Base Rate Loans and LIBO Rate Loans:
 
 
Address:
 
115 South LaSalle Street,
11th Floor West
Chicago, Illinois 60603
 
 
Facsimile No.:
 
(312) 765-8078
 
 
Attention:
 
Terri Perez-Ford, Specialist

83

--------------------------------------------------------------------------------



    CO-SYNDICATION AGENT AND CO-DOCUMENTATION AGENT AND A LENDER
 
 
CREDIT SUISSE, CAYMAN ISLANDS BRANCH
 
 
By:
 
/s/  VANESSA GOMEZ      

--------------------------------------------------------------------------------

Name: Vanessa Gomez
Title: Vice President
 
 
By:
 
/s/  GREGORY S. RICHARDS      

--------------------------------------------------------------------------------

Name: Gregory S. Richards
Title: Associate

    Address:   Eleven Madison Avenue
New York, NY 10010
 
 
Facsimile No.1:
 
(212) 448-3755     Facsimile No.2:   (212) 322-0419
 
 
Attention:
 
Vanessa Gomez
 
 
with copy to:
 
 
Address:
 
Credit Suisse
Transaction Management Group
Eleven Madison Avenue
New York, NY 10010
 
 
Facsimile No.:
 
(212) 743-2375
 
 
Attention:
 
Lillian Cortes

    CO-SYNDICATION AGENT AND CO-DOCUMENTATION AGENT AND A LENDER
 
 
LEHMAN COMMERCIAL PAPER INC.
 
 
By:
 
/s/  LAURIE PERPER      

--------------------------------------------------------------------------------

Name: Laurie Perper
Title: Senior Vice President

    Address:   745 7th Avenue, 5th Floor
New York, NY 10019     Facsimile No.:   646-758-1986     Attention:   Frank
Turner
 
 
with a copy to:
 
 
Address:
 
745 7th Avenue, 5th Floor
New York, NY 10019     Facsimile No.:   212-520-0450     Attention:   Cindy Eng

84

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
RECITALS
ARTICLE I
DEFINITIONS
ARTICLE II
THE CREDIT
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE IV
SECURITY
ARTICLE V
CONDITIONS PRECEDENT
